Exhibit 10.1

 

 

AGREEMENT FOR SALE AND PURCHASE
AND JOINT ESCROW INSTRUCTIONS

 

 

By and Between

 

 

DENVER DOWNTOWN HOTEL LLC,
a Delaware limited liability company

 

(“Seller”)

 

and

 


CWI 2 DENVER DOWNTOWN HOTEL, LLC,
a Delaware limited liability company

 

(“Purchaser”)

 


 

AGREEMENT FOR SALE AND PURCHASE OF HOTEL
AND JOINT ESCROW INSTRUCTIONS

 

THIS AGREEMENT FOR SALE AND PURCHASE OF HOTEL AND JOINT ESCROW INSTRUCTIONS
(“Agreement”) is made as of September 16, 2015 (“Effective Date”), by and
between DENVER DOWNTOWN HOTEL LLC, a Delaware limited liability company
(“Seller”), and CWI 2 DENVER DOWNTOWN HOTEL, LLC, a Delaware limited liability
company (“Purchaser”).

 

RECITALS:

 

A.                                Seller is the owner of certain land located in
Denver, Colorado, more particularly described on Exhibit A attached hereto
(“Hotel Parcel”), together with the buildings, structures, fixtures and other
improvements on the Hotel Parcel, including, without limitation, the hotel
commonly referred to as the “Embassy Suites Denver – Downtown Convention Center”
(the “Hotel”).

 

B.                                 Seller desires to sell, and Purchaser desires
to purchase, the Property (as hereinafter defined) upon and subject to the terms
and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the representations, warranties, agreements,
covenants and conditions contained in this Agreement, and other good and
valuable consideration, Seller and Purchaser agree as follows:

 

ARTICLE I

 

DEFINITIONS AND REFERENCES

 

1.1                            Definitions.  As used in this Agreement, the
following terms shall have the meanings indicated below:

 

Accountant:  A national or regional accounting firm selected by Seller and
reasonably approved by Purchaser.

 

Account Cash:  The balances of all cash and securities and other instruments
held by Seller or by Manager or for the benefit of Seller or the Property and
deposited, held, or contained in any account, bank, or vault, including, without
limitation, (a) all reserves and funds held by Manager under the Management
Agreement, including “F, F & E” reserves and funds and similar reserves and
funds, operating reserves and other reserves and funds, and (b) all operating
and similar accounts of Seller except for Cash-On-Hand.

 

Accounts Payable:  Shall have the meaning given to it in Section 7.1(d).

 

Accounts Receivable:  All accounts receivable with regard to the Hotel.

 

1


 

Affiliate:  With respect to a specific entity, any natural person or any firm,
corporation, partnership, association, trust, or other entity which, directly or
indirectly, controls or is under common control with the subject entity, and
with respect to any specific entity or person, any firm, corporation,
partnership, association, trust or other entity which is controlled by the
subject entity or person. For purposes hereof, the term “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any such entity or the power to veto
major policy decisions of any such entity, whether through the ownership of
voting securities, by contract, or otherwise.

 

Agreement:  This Agreement for Sale and Purchase and Joint Escrow Instructions,
including the exhibits attached hereto and made a part hereof.

 

Audit Representation Letter: Shall have the meaning given to it in Section 4.13.

 

Bill of Sale: Shall have the meaning given to it in Section 6.3(b).

 

Board:  Shall have the meaning given to it in Section 13.1(a).

 

Bookings:  Contracts or reservations for the use or occupancy of guest rooms and
meeting and banquet facilities or other facilities of the Hotel, including any
off-site catering for which a deposit has been received or for which a written
proposal has been made and accepted for any time after the Cut-Off Time.

 

Books and Records:  All of Seller’s right, title and interest in and to (i) all
structural reviews, environmental assessments or audits, architectural drawings
and engineering, geophysical, soils, seismic, geologic, environmental (including
with respect to the impact of materials used in the construction or renovation
of the Improvements) and architectural reports, studies and certificates
pertaining to the Property, and (ii) all accounting and other books and records
relating to the ownership, use, maintenance and operation of the Property, but
excluding Seller’s asset management (as opposed to property management) records
and all income tax returns, schedules and other confidential or proprietary
information and all other Excluded Materials.

 

Broker:  Shall have the meaning given to it in Section 13.1(a).

 

Business Day:  Shall mean all days of the year except Saturdays, Sundays and
holidays recognized by the Federal Reserve Bank of New York or the State of
Colorado.  If any deadline provided in this Agreement falls on a day other than
a Business Day, such deadline shall be extended until the first Business Day
thereafter.

 

Cap:  Shall have the meaning given to it in Section 5.3(b).

 

Carpet Contracts:  Shall have the meaning given to it in Section 9.1(k).

 

Carpet Work:  Shall have the meaning given to it in Section 9.1(k).

 

2


 

Cash-On-Hand:  Any and all till money and house banks, and all checks,
travelers’ checks and bank drafts paid by guests of the Hotel and located at the
Property as of the Cut-Off Time, specifically excluding, however, all Account
Cash.

 

Closing:  The consummation of the transaction contemplated by this Agreement.

 

Closing Date:  Shall mean October 15, 2015, subject to Purchaser’s right to
extend the Closing pursuant to Section 6.1 of this Agreement.

 

Code:  The Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

Consumables:  All consumable food and beverages (alcoholic, to the extent
transferable under applicable Legal Requirements, and non-alcoholic); all
consumable engineering, maintenance, and housekeeping supplies, including soap,
cleaning materials and fuel; stationery and printing; and all other consumable
Hotel operating supplies of all kinds, in each and every case of the foregoing,
whether open or unopened, partially used, unused, or held in reserve storage for
future use in connection with the maintenance and operation of the Hotel, which
are on hand on the date of this Agreement, together with any additions thereto
prior to Closing and subject to depletion, substitution, replacement, restocking
and disposition in accordance with ordinary course of business, excluding,
however, (i) Operating Equipment and (ii) all items of personal property owned
by Manager, guests, employees, tenants, or persons (other than Seller or any
Affiliate of Seller, unless denominated as an Excluded Asset under this
Agreement) furnishing goods or services to the Hotel or leasing space at the
Hotel.

 

Current Rent:  Shall have the meaning given to it in Section 7.1(j)(i).

 

Cut-Off Time:  11:59 p.m. (Denver local time) on the date prior to the Closing
Date.

 

Deed: Shall have the meaning given to it in Section 6.3(a).

 

Documents:  All plans, specifications, drawings, blueprints, surveys,
environmental reports and other similar documents in Seller’s possession or
control that relate to the Property.

 

Due Diligence:  Shall have the meaning given to it in Section 4.1.

 

Due Diligence Materials: Any and all materials delivered or made available by
Seller or its advisors, attorneys, accountants, consultants and representatives
in connection with Purchaser’s Due Diligence investigation of the Property,
including, all without limitation, any information posted to the due diligence
website and/or made available by Seller or Manager at the Property.

 

Earnest Money Deposit: Shall have the meaning given to it in Section 3.1(a).

 

Effective Date:  Shall have the meaning set forth in the first paragraph of this
Agreement.

 

3


 

Employee(s):  All persons employed by Manager, or an Affiliate of Manager, to
operate the Hotel pursuant to the Management Agreement or the Employment
Contracts or otherwise.

 

Employment Contract(s):  Those contracts and agreements, oral or written, with
all or any of the Employees for work in or in connection with the Hotel
including, but not limited to, individual employment agreements, union
agreements, employee handbooks, group health insurance plans, life insurance
plans and disability insurance plans (other than Employee Benefit Plans).

 

Environmental Laws:  Any federal, state and local laws, statutes, ordinances,
rules, regulations, authorizations, judgments, decrees, administrative orders,
concessions, grants, franchises, agreements and other governmental restrictions
and requirements relating to the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(commonly known as CERCLA), as amended, the Superfund Amendments and
Reauthorization Act (commonly known as SARA), the Resource Conservation and
Recovery Act (commonly known as RCRA), and the applicable provisions of all
applicable state and local statutes, and rules and regulations promulgated
thereunder, each as amended from time to time.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

Escrow:  The escrow, if any, created for the purpose of facilitating the
transactions contemplated by this Agreement.

 

Escrow Company:  First American Title Insurance Company, National Commercial
Services, 666 Third Avenue, New York, New York 10017, Attention:  Jennifer D.
Panciera.

 

Escrow Instructions:  The escrow instructions, if any, to be executed and
delivered by the parties and the Escrow Company, as escrowee in connection with
the Escrow.

 

Excluded Assets:  (i) Those assets, if any, listed on Exhibit B to this
Agreement, (ii) all property owned or otherwise retained by Manager, (iii) the
Account Cash and reserve for replacement of FF&E (which is owned and shall be
retained by Seller), (iv) Accounts Receivable (which shall be retained by
Seller), and (v) the Employment Contracts.

 

Excluded Materials:  Shall have the meaning given to it in Section 4.1.

 

Excluded Permits:  Those permits and licenses required for the ownership and
operation of the Hotel which, under applicable Legal Requirements, are
nontransferable.

 

Existing Liens:  Shall have the meaning given to it in Section 4.7(d).

 

FF&E:  All of the furniture, furnishings, fixtures and equipment owned by Seller
and installed, used or held in storage for future use and located in the Hotel
or offsite as of the date hereof, with such additions and deletions as may
hereafter occur or may have previously occurred in the ordinary course of
business.

 

4


 

Final Closing Statement:  The Final Closing Statement required under
Section 7.4(b).

 

Financial Statements:  Shall have the meaning given to it in Section 5.1(q).

 

Fixtures and Tangible Personal Property:  All FF&E, cars, trucks, machinery,
apparatus, signage, artwork, tools, appliances, draperies, carpeting, keys and
other articles of personal property now located on the Real Property or offsite
and used or usable in connection with any part of the Hotel, subject to
depletion, resupply, substitution, replacement and disposition in the ordinary
course of business, excluding, however: (i) Consumables; (ii) Operating
Equipment; (iii) equipment and property leased pursuant to Hotel Contracts;
(iv) property owned by Manager, guests, employees, tenants or other persons
(other than Seller or any Affiliate of Seller, unless denominated as an Excluded
Asset) furnishing goods or services to the Hotel or leasing space within the
Hotel; and (v) Improvements.

 

Franchise Approval:  Shall have the meaning given to it in Section 4.12.

 

Franchisor:  Embassy Suites Franchise LLC.

 

GAAP:  Shall have the meaning given to it in Section 4.13.

 

General Assignment:  Shall have the meaning given to it in Section 6.3(c).

 

Guaranty:  Shall have the meaning given to it in Section 5.3.

 

Hazardous Substances:  Shall have the meaning given to it in Section 9.2(a).

 

Hotel:  Shall have the meaning given to it in Recital A.

 

Hotel Contracts:  All of Seller’s right, title and interest in all service
contracts, maintenance contracts, purchase orders, Leases and other contracts or
agreements, including equipment leases capitalized for accounting purposes, and
any amendments thereto, with respect to the ownership, maintenance, operation,
provisioning, or equipping of the Hotel, or any of the Property, as well as
written Warranties and guaranties relating thereto, if any, including, but not
limited to, those relating to heating and cooling equipment and/or mechanical
equipment, in all instances, to the extent such contracts are transferable
and/or the parties have obtained the consent necessary to effectuate such
transfer, but excluding, however, (i) insurance policies, (ii) the Bookings,
(iii) the Employment Contracts; (iv) the Employee Benefit Plans, (v) the
Management Agreement, and (vi) the Franchise Agreement.

 

Hotel Parcel:  Shall have the meaning given to it in Recital A.

 

Improvements:  All of Seller’s right, title and interest in the buildings,
structures (surface and sub-surface) and other improvements located on the Hotel
Parcel, including all hotel rooms, meeting facilities, conference rooms, parking
facilities, restaurants, spa and pool facilities, and such fixtures as shall
constitute real property (but excluding any Excluded Asset).

 

5


 

Indemnitees:  A party’s or its Affiliate’s partners, trustees, officers,
directors, employees, beneficiaries, shareholders, members, managers, advisors
and other agents and their respective partners, trustees, beneficiaries,
employees, officers, directors and shareholders.

 

Inventory:  All articles of tangible personal property now located on the Real
Property and opened, unopened, used, usable, or salable in connection with any
part of the Hotel (including, without limitation, any gift shop, newsstand or
sundries inventories), subject to such depletions, resupplies, substitutions and
replacements as shall occur and be made in the normal course of business, but in
accordance with present standards, excluding, however: (i) Fixtures and Tangible
Personal Property; (ii) Consumables; (iii) Operating Equipment; (iv) equipment
and property leased pursuant to Hotel Contracts; (v) property owned by Manager,
guests, employees, or other persons (other than Seller or any Affiliate of
Seller, unless denominated as an Excluded Asset) furnishing goods or services to
the Hotel; and (vi) Improvements.

 

Land:  All of Seller’s right, title and interest in the Hotel Parcel, together
with all rights, title and interest, if any, of Seller in and to all land lying
in any street, alley, road, or avenue, open or proposed, in front of or
adjoining said Land.

 

Lease Year:  Shall have the meaning given to it in Section 7.1(j)(iii).

 

Leases:  All written lease agreement for the lease and occupancy of space within
the Hotel (excluding guest agreements, dining reservations, banquet contracts
and similar arrangements).

 

Legal Requirements:  All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, directions and requirements of all governments and governmental
authorities having jurisdiction over the Hotel.

 

Liabilities:  All liabilities, demands, liens, interest, claims, actions or
causes of action, assessments, losses, fines, penalties, costs (including,
without limitation, response and/or remedial costs), damages and expenses
including, without limitation, those asserted by any Federal, state or local
governmental or quasi-governmental agency, third party, or former or present
employee, including attorneys’, consultants’ and expert witness fees and
expenses.

 

Major Damage: Shall have the meaning given to it in Section 10.1(a).

 

Management Agreement:  That certain Agreement dated as of July 17, 2012, by and
between Seller and Manager, as amended by that certain First Amendment to
Agreement dated November 28, 2012, pursuant to which Manager manages the Hotel.

 

Manager:  Sage Client 413, LLC, a Colorado limited liability company.

 

Material Contracts:  All Hotel Contracts which cannot be cancelled by ninety
(90) days’ or less written notice without penalty or premium payment expressly
including the Franchise Agreement, Management Agreement, Starbucks License,
Restaurant Lease and RTD License.

 

6


 

Material Part: Shall have the meaning given to it in Section 10.2(c).

 

Minor Damage: Shall have the meaning given to it in Section 10.1(b).

 

Miscellaneous Hotel Assets:  All of Seller’s right, title and interest in all
contract rights, Leases, concessions, assignable Warranties and other items of
intangible personal property relating to the ownership or operation of Hotel,
but such term shall not include (i) Bookings; (ii) Hotel Contracts; (iii) the
Management Agreement; (iv) Permits; (v) Cash-On-Hand; (vi) books and records
(except as provided in Section 13.1(e)); (vii) Accounts Receivable;
(viii) refunds, rebates, or other claims, or any interest thereon, for periods
or events occurring prior to the Cut-Off Time; (ix) utility and similar
deposits; (x) prepaid insurance or other prepaid items; (xi) items owned by
Manager which can be used only upon the engagement of or license from Manager
(including, but not limited to, the right to use the names “Hilton” or “Hilton
Hotel” or related names, marks, logos or other intellectual property), or
(xii) prepaid license and permit fees.

 

New Franchise Agreement:  Shall have the meaning given to it in Section 4.12.

 

New Franchise Approval Period:  Shall have the meaning given to it in
Section 4.12.

 

New Survey:  Shall have the meaning given to it in Section 4.4(a).

 

Notice and Notices:  Shall have the meanings given to them in Section 12.1.

 

Obligations:  All payments required to be made and all representations,
warranties, covenants, agreements and commitments required to be performed under
the provisions of this Agreement by Seller or Purchaser, as applicable.

 

Operating Equipment:  All china, glassware, linens, silverware and uniforms,
engineering, maintenance, cleaning and housekeeping supplies, matches and
ashtrays, soap and other toiletries, stationery, menus, directories and other
printed materials, and all other similar supplies and materials, whether in use
or held in reserve storage for future use, in connection with the operation of
the Hotel, which are on hand on the date of this Agreement subject to such
depletion and restocking as shall be made in the ordinary course of business.

 

Parking Agreement:  That certain Valet Parking Service Agreement dated as of
October 28, 2010 between Parking Operator and Manager, pursuant to which Parking
Operator provides parking services for the Property.

 

Parking Operator:  USA Parking System, Inc.

 

Party Wall Agreement:  That certain Party Wall Agreement and Easement Agreement
for Tie-Backs and Maintenance dated as of May 7, 2008 (and recorded on June 10,
2008 at Reception No. 2008079834 in the office of the Denver Clerk and Recorder,
City and County of Denver) by and between 1440 Stout Acquisition, LLC and WMB
IX, LLC; as amended by that certain First Amendment to Party Wall Agreement and
Easement Agreement for Tie-Backs and Maintenance dated July 16, 2008 (and
recorded on July 23, 2008 at Reception

 

7


 

No. 2008102123 in the office of the Denver Clerk and Recorder, City and County
of Denver); and that certain Second Amendment to Party Wall Agreement and
Easement Agreement for Tie-Backs and Maintenance dated December 31, 2008 (and
recorded on January 15, 2009 at Reception No. 2009004882 in the office of the
Denver Clerk and Recorder, City and County of Denver).

 

Percentage Rent:  Shall have the meaning given to it in Section 7.1(j)(iii).

 

Permits:  All of Seller’s right, title and interest in all governmental
licenses, franchises and permits, certificates of occupancy, authorizations and
approvals used in or relating to the ownership, occupancy or operation of any
part of the Hotel, including, without limitation, those necessary for the sale
and on-premises consumption of food, liquor and other alcoholic beverages, to
the extent transferable and/or to the extent the parties obtain the consents
necessary to effectuate such transfer, but excluding the Excluded Permits.

 

Permitted Exceptions:  The liens, encumbrances, restrictions, exceptions and
other matters (i) expressly set forth in the Title Commitment and approved by
Purchaser pursuant to Section 4.7, (ii) specifically set forth in
Section 4.4(b), and (iii) all other matters that arise subsequent to the date of
the Title Commitment that are acceptable to Purchaser, to which title to the
Property shall be subject on the Closing Date.

 

Personal Property:  All of the Property other than the Real Property.

 

Preliminary Closing Statement:  The Preliminary Closing Statement required by
Section 7.4(a).

 

Property:  (i) The Real Property; (ii) the Fixtures and Tangible Personal
Property; (iii) the Operating Equipment; (iv) the Consumables; (v) the
transferable right, title and interest of Seller in, to, and under the Hotel
Contracts; (vi) the Bookings; (vii) the Permits (other than Excluded Permits);
(viii) the Documents; (ix) the Warranties; (x) the Books and Records; (xi) the
Inventory; (xii) the Cash-On-Hand and (xiii) the Miscellaneous Hotel Assets,
provided, however, that Property shall not include the Excluded Assets or the
Retained Liabilities.

 

Purchase Price:  Shall have the meaning given to it in Section 3.1.

 

Purchaser:  Shall have the meaning set forth in the first paragraph of this
Agreement.

 

Purchaser’s Update Certificate: Shall have the meaning given to it in
Section 6.4(e).

 

Real Property:  The Land and the Improvements.

 

Rent:  Shall have the meaning given to it in Section 7.1(j).

 

Rent Arrears:  Shall have the meaning given to it in Section 7.1(j)(ii).

 

8


 

Restaurant Consent and Estoppel:  Shall have the meaning given to it in
Section 8.2(g).

 

Restaurant Lease:  That certain Restaurant Lease, dated as of October 21, 2013,
between Seller and Restaurant Tenant, as amended by that certain First Amendment
to Restaurant Lese, dated as of December 30, 2013, as further amended by that
certain Second Amendment to Restaurant Lease, dated as of January 26, 2014, as
further amended by that certain Third Amendment to Restaurant Lease, dated as of
May 13, 2014, and as further amended by that certain Fourth Amendment to
Restaurant Lease, dated as of September 9, 2014.

 

Restaurant Tenant:  Denver Stein House, Inc., a Colorado corporation.

 

Retained Liabilities:  Shall have the meaning given to it in Section 15.2.

 

RTD:  The Regional Transportation District, a political subdivision of the State
of Colorado.

 

RTD Assignment:  Shall have the meaning given to it in Section 8.2(f).

 

RTD License:  That certain License Agreement, dated as of July 17, 2012 by and
between RTD and Seller.

 

Seller:  Shall have the meaning set forth in the first paragraph of this
Agreement.

 

Seller Closing Deliveries:  Any document executed and delivered by Seller in
favor of Purchaser at Closing pursuant to, and in accordance with, the terms of
this Agreement.

 

Seller Disputed Payable:  Shall have the meaning given to it in Section 7.1(d).

 

Seller’s Update Certificate: Shall have the meaning given to it in
Section 6.3(e).

 

Starbucks:  Starbucks Corporation, a Washington corporation.

 

Starbucks Estoppel:  Shall have the meaning given to it in Section 8.2(e).

 

Starbucks License:  That certain Starbucks Master Licensing Agreement, effective
as of March 7, 2013, between Starbucks and Sage Hospitality Resources, LLC, a
Delaware limited liability company (as the same may be amended, restated or
modified).

 

Subject Lease Year:  Shall have the meaning given to it in Section 7.1(j)(iii).

 

Terminated Hotel Contracts:  Shall have the meaning given to it in Section 4.10.

 

Title Commitment:  Shall have the meaning given to it in Section 4.7(a).

 

Title Commitment Update:  Shall have the meaning given to it in Section 4.7(b).

 

9


 

Title Company:  First American Title Insurance Company, National Commercial
Services, 666 Third Avenue, New York, New York 10017, Attention:  Jennifer D.
Panciera.

 

Title Policy:  A 2006 ALTA Owner’s Policy of Title Insurance, issued by the
Title Company in favor of Purchaser and in the amount of the Purchase Price
insuring Purchaser’s indefeasible fee simple title in Parcels 1 and 2 of the
Hotel Parcel and Purchaser’s interest in the other Real Property, subject to the
Permitted Exceptions together with such title endorsements thereto as may be
both required by Purchaser and approved by the Title Company in the form of the
Pro-Forma Title Policy attached hereto as Exhibit N (conditional upon the
Closing).

 

Title Update Review:  Shall have the meaning given to it in Section 4.7(b).

 

Transfer:  Shall have the meaning given to it in Section 16.1.

 

Vouchers:  Shall have the meaning given to it in Section 7.1(i).

 

Warranties:  All of Seller’s right, title and interest in and to all presently
effective and assignable warranties, guaranties, representations or covenants
given to or made in favor of either Seller (or Manager (or any
predecessor-in-interest) as agent for Seller) in connection with the
acquisition, development, construction, maintenance, repair, renovation or
inspection of any of the Property, including any made under any construction
contracts and any service or maintenance contracts.

 

1.2       References.  Except as otherwise specifically indicated, all
references to Section and Subsection numbers refer to Sections and Subsections
of this Agreement, and all references to Exhibits refer to the Exhibits attached
to this Agreement.  The words “hereby,” “hereof,” “herein,” “hereto,”
“hereunder,” “hereinafter,” and words of similar import refer to this Agreement
as a whole and not to any particular section or subsection of this Agreement. 
Captions are for convenience only and shall not be used to construe the meaning
of any part of this Agreement.

 

ARTICLE II

 

SALE AND PURCHASE; “AS-IS,” “WHERE-IS” SALE

 

2.1       Sale and Purchase.  Seller hereby agrees to sell to Purchaser, and
Purchaser hereby agrees to purchase from Seller, the Property, on the terms and
subject to the conditions of this Agreement.

 

2.2       As-is, Where-is.

 

(a)        Purchaser represents that by reason of its business and financial
experience, and the business and financial experience of those persons retained
by Purchaser to advise it with respect to its investment in the Property,
Purchaser has sufficient knowledge, sophistication, and experience in business
and financial matters to evaluate the merits and risks of the prospective
investment and is able to bear the economic risk of such investment.  Pursuant
to this Agreement, Purchaser shall have adequate opportunity and time to review
and analyze the

 

10


 

risks attendant to the transactions contemplated in this Agreement with the
assistance and guidance of competent professionals.  Pursuant to this Agreement,
Purchaser acknowledges that it shall have a sufficient period of time to
inspect, examine and investigate the Property (and to review survey and title
matters relating to the Property).  Except for the representations and
warranties made by Seller in this Agreement or in any of the Seller Closing
Deliveries, Purchaser is relying solely on its own inspections, examinations and
investigations in making the decision to purchase the Property.

 

(b)        EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN ANY OF THE SELLER CLOSING DELIVERIES, PURCHASER HAS NOT
RELIED, AND IS NOT RELYING, UPON ANY INFORMATION, DOCUMENTS, SALES BROCHURES,
MARKETING MATERIALS OR OTHER LITERATURE, MAPS OR SKETCHES, PROJECTIONS, PRO
FORMAS, STATEMENTS, REPRESENTATIONS, GUARANTIES, OR WARRANTIES (WHETHER EXPRESS
OR IMPLIED, ORAL OR WRITTEN, MATERIAL OR IMMATERIAL) THAT MAY HAVE BEEN GIVEN OR
MADE BY OR ON BEHALF OF SELLER.

 

(c)        EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN ANY OF THE SELLER CLOSING DELIVERIES, PURCHASER IS NOT
RELYING AND HAS NOT RELIED ON SELLER OR ANY OF ITS OFFICERS, MEMBERS, PARTNERS,
DIRECTORS, SHAREHOLDERS, AGENTS, ATTORNEYS, EMPLOYEES OR REPRESENTATIVES AS TO
(I) THE QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION OF THE
PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE STRUCTURAL ELEMENTS, FOUNDATIONS,
ROOFS, APPURTENANCES, ACCESS, LANDSCAPING, PARKING FACILITIES, ELECTRICAL,
MECHANICAL, HVAC, PLUMBING, SEWAGE OR UTILITY SYSTEMS, FACILITIES OR APPLIANCES
AT THE REAL PROPERTY, OR ANY PORTION THEREOF, (II) THE QUALITY, NATURE, ADEQUACY
OR PHYSICAL CONDITION OF SOILS OR THE EXISTENCE OF GROUND WATER AT THE REAL
PROPERTY, (III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION
OF ANY UTILITY SERVING THE REAL PROPERTY, (IV) THE AD VALOREM TAXES NOW OR
HEREAFTER PAYABLE ON THE PROPERTY AND THE VALUATION OF THE PROPERTY FOR AD
VALOREM TAX PURPOSES, (V) THE DEVELOPMENT POTENTIAL OF THE REAL PROPERTY OR THE
HABITABILITY, MERCHANTABILITY, FITNESS, SUITABILITY OR ADEQUACY OF THE REAL
PROPERTY, OR ANY PORTION OF THE REAL PROPERTY FOR ANY PARTICULAR USE OR PURPOSE,
(VI) THE ZONING OR OTHER LEGAL STATUS OF THE REAL PROPERTY, (VII) THE COMPLIANCE
BY THE REAL PROPERTY, OR ANY PORTION OF THE REAL PROPERTY, OR THE OPERATIONS
CONDUCTED ON OR AT THE REAL PROPERTY, WITH ANY LEGAL REQUIREMENTS OR OTHER
COVENANTS, CONDITIONS OR RESTRICTIONS, (VIII) THE QUALITY OF ANY LABOR OR
MATERIALS RELATING IN ANY MANNER TO THE PROPERTY OR (IX) EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE CONDITION OF TITLE TO THE PROPERTY OR
THE NATURE, STATUS AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, RIGHT OF REDEMPTION,
POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, COVENANT, CONDITION,
RESTRICTION OR ANY OTHER MATTER AFFECTING TITLE TO THE PROPERTY.

 

11


 

(d)       EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN ANY OF THE SELLER CLOSING DELIVERIES, THE SALE AND
CONVEYANCE BY SELLER TO PURCHASER OF THE PROPERTY WILL BE MADE WITHOUT ANY
REPRESENTATION, WARRANTY OR RECOURSE WHATSOEVER (WRITTEN OR ORAL, EXPRESS OR
IMPLIED), INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF TITLE (EXCEPT AS MAY BE
CONTAINED IN ANY DEED, ASSIGNMENT OR BILL OF SALE FROM SELLER TO PURCHASER, AND
ONLY TO THE EXTENT LIMITED THEREIN), OR ANY WARRANTY AS TO THE ABSENCE OF VICES
OR DEFECTS (WHETHER APPARENT OR LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR
HIDDEN), FITNESS FOR ANY ORDINARY USE, OR FITNESS FOR ANY INTENDED USE OR
PARTICULAR PURPOSE OR OTHERWISE, (AND THE SOLE PERIL AND RISK OF EVICTION
(EXCEPT AS A RESULT OF ACTS OF SELLER) TO BE ASSUMED BY PURCHASER); IT BEING
UNDERSTOOD THAT PURCHASER WILL TAKE THE PROPERTY “AS IS” AND “WHERE IS”,
PURCHASER HEREBY ACKNOWLEDGING RELIANCE SOLELY ON ITS OWN TITLE EXAMINATION AND
INSPECTION OF THE PROPERTY, AND NOT ON ANY WARRANTIES OR REPRESENTATIONS FROM
SELLER OTHER THAN THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN ANY OF THE SELLER CLOSING DELIVERIES.

 

(e)        EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN ANY OF THE SELLER CLOSING DELIVERIES, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, PURCHASER ACKNOWLEDGES THAT SELLER HAS MADE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR CHARACTER, WRITTEN OR ORAL, EXPRESS
OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTIES OR REPRESENTATIONS AS TO TITLE (EXCEPT AS MAY BE CONTAINED IN ANY
DEED, ASSIGNMENT OR BILL OF SALE FROM SELLER TO PURCHASER, AND ONLY TO THE
EXTENT LIMITED THEREIN), ABSENCE OF VICES OR DEFECTS (WHETHER APPARENT OR
LATENT, KNOWN OR UNKNOWN, EASILY DISCOVERABLE OR HIDDEN), HABITABILITY,
MERCHANTABILITY, FITNESS FOR ANY ORDINARY USE, FITNESS FOR ANY INTENDED USE OR
PARTICULAR PURPOSE OR OTHERWISE, ZONING, TAX CONSEQUENCES, PHYSICAL CONDITION,
UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS,
THE COMPLIANCE OF THE PROPERTY WITH LEGAL REQUIREMENTS, INCLUDING WITHOUT
LIMITATION THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C. 12101, ET
SEQ., THE TRUTH, ACCURACY, OR COMPLETENESS OF ANY MATERIALS, DATA OR INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS INCORPORATED INTO THE PROPERTY OR THE MANNER OF
REPAIR, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY OR ANY
PORTION THEREOF.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN ANY OF THE SELLER CLOSING DELIVERIES, ALL SUCH
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE PROPERTY ARE HEREBY
DISCLAIMED BY SELLER AND EXPRESSLY WAIVED BY PURCHASER. 

 

12


 

EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN ANY OF THE SELLER CLOSING DELIVERIES, PURCHASER HAS NOT RELIED
AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING OR RELATING TO THE PROPERTY MADE OR FURNISHED BY SELLER, ANY PARTY
ACTING OR PURPORTING TO ACT FOR SELLER, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING.  PURCHASER FURTHER HAS NOT
RELIED ON SELLER’S SKILL OR JUDGMENT IN SELECTING THE PROPERTY.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY
OF THE SELLER CLOSING DELIVERIES, PURCHASER SHALL HAVE NO RIGHT OR CAUSE OF
ACTION IN WARRANTY OR OTHERWISE AGAINST SELLER IN ANY CONTROVERSY, CLAIM, DEMAND
OR LITIGATION ARISING FROM OR IN CONNECTION WITH THE PROPERTY, AND PURCHASER
HEREBY WAIVES ANY SUCH RIGHT OR CAUSE OF ACTION.

 

(f)        EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN ANY OF THE SELLER CLOSING DELIVERIES, SELLER HAS NOT, DOES
NOT AND WILL NOT MAKE ANY REPRESENTATIONS OR WARRANTIES WITH REGARD TO
(I) COMPLIANCE WITH ANY ENVIRONMENTAL LAWS OR LAND USE LAWS, RULES, REGULATIONS,
ORDERS OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE
HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS SUBSTANCE
OR (II) ABSENCE OF ANY CLAIMS, WHETHER ASSERTED OR UNASSERTED, WITH RESPECT TO
COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL CONDITIONS AT THE PROPERTY. 
EXCEPT FOR CLAIMS MADE FOR BREACH OF THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY OF THE SELLER CLOSING
DELIVERIES, PURCHASER RELEASES SELLER FROM ANY AND ALL CLAIMS, LOSSES,
LIABILITIES, DAMAGES, COSTS OR EXPENSES PURCHASER MAY HAVE AGAINST SELLER OF
WHATEVER KIND OR NATURE NOW OR HEREAFTER RESULTING FROM OR IN ANY WAY CONNECTED
WITH THE PROPERTY OR ANY OF THE MATTERS DESCRIBED ABOVE IN THIS
SECTION 2.2, INCLUDING, BUT NOT LIMITED TO, ANY AND ALL CLAIMS PURCHASER
MAY HAVE AGAINST SELLER UNDER ANY ENVIRONMENTAL LAW.

 

(g)        SELLER SHALL NOT BE LIABLE TO PURCHASER FOR ANY PROSPECTIVE OR
SPECULATIVE PROFITS, OR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
WHETHER BASED UPON CONTRACT, TORT OR NEGLIGENCE, OR IN ANY OTHER MANNER ARISING
FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(h)        PURCHASER FURTHER DECLARES AND ACKNOWLEDGES THAT THE FOREGOING
WAIVERS AND RELEASES HAVE BEEN BROUGHT TO THE ATTENTION OF PURCHASER AND
EXPLAINED IN DETAIL TO IT AND THAT

 

13


 

PURCHASER HAS VOLUNTARILY AND KNOWINGLY CONSENTED TO THE FOREGOING WAIVERS AND
RELEASES.

 

(i)         THE WAIVERS AND RELEASES SET FORTH IN THIS SECTION 2.2 INCLUDE
CLAIMS OF WHICH PURCHASER IS PRESENTLY UNAWARE OF OR WHICH PURCHASER DOES NOT
PRESENTLY SUSPECT TO EXIST WHICH, IF KNOWN BY PURCHASER, WOULD MATERIALLY AFFECT
PURCHASER’S WAIVER OR RELEASE OF SELLER AND THE OTHER PARTIES REFERENCED IN THIS
SECTION.

 

Purchaser’s Initials

[g226181kk03i001.gif]

 

(j)         ALL PROVISIONS OF SECTION 2.2 SHALL SURVIVE CLOSING OR THE EARLY
TERMINATION OF THIS AGREEMENT.

 

ARTICLE III

 

PURCHASE PRICE

 

3.1       Purchase Price.  The purchase price (“Purchase Price”) to be paid by
Purchaser to Seller at the Closing shall be One Hundred Seventy Million and
No/100th Dollars ($170,000,000), plus or minus prorations and adjustments as
provided in this Agreement.  The Purchase Price shall be payable by Purchaser as
follows:

 

(a)        Two (2) Business Days after Purchaser’s receipt of a fully executed
photocopy of this Agreement, Purchaser shall deposit with Escrow Company, as
escrow agent, the amount of Five Million Dollars ($5,000,000) by wire transfer
of immediately available United States of America funds as an earnest money
deposit (together with interest earned thereon, the “Earnest Money Deposit”).

 

(b)        On or before the Closing Date, Purchaser shall pay the balance of the
Purchase Price, subject to the prorations and adjustments provided for in this
Agreement, in cash by wire transfer of immediately available United States of
America funds to Escrow Company, as escrow agent, in accordance with the terms
and conditions of this Agreement.  Purchaser shall be responsible for any income
taxes payable with respect to any interest and/or dividends earned with respect
to the Earnest Money Deposit.  For those purposes, Purchaser’s federal taxpayer
identification number is 47-4908663.  Purchaser shall cause the wire transfer of
the requisite portion of the Purchase Price to be received by the Escrow Company
no later than 5:00 p.m. (Denver local time) on the Closing Date.  While
Purchaser is not required to cause the funds described above to be received by
the Escrow Company prior to 12:00 Noon (Denver local time), Purchaser agrees
that if the Escrow Company receives the wire transfer of funds from Purchaser
after 12:00 Noon (Denver local time) on the Closing Date and if Seller’s banks
are consequently unable to receive funds by 1:00 p.m. (Denver local time) on the
Closing Date and Seller’s banks charge Seller per diem interest, then as a
condition to the completion of the Closing, Purchaser shall pay such per diem
interest on the amount of such funds from the Closing Date until the next
Business Day at the non-default rate of interest charged by Seller’s bank;
provided, however, that

 

14


 

Purchaser shall not be required to pay such interest if funds were received
after 12:00 Noon (Denver local time) solely as the result of Seller acts or
inactions.

 

3.2       Earnest Money Escrow Agreement.

 

(a)        Upon the execution of this Agreement by Seller and Purchaser, and the
acceptance of this Agreement by Escrow Company, this Agreement shall constitute
the joint escrow instructions of Seller and Purchaser to Escrow Company to open
Escrow for the consummation of the sale of the Property to Purchaser pursuant to
the terms and conditions of this Agreement.  Seller and Purchaser shall promptly
execute and deliver to Escrow Company any general escrow instructions reasonably
requested by Escrow Company that are consistent with the terms of this
Agreement; provided that, such instructions shall not modify or amend this
Agreement unless expressly set forth by the mutual consent of Seller and
Purchaser and to the extent of any conflict between this Agreement and such
instructions, the provisions of this Agreement shall control.

 

(b)        The Earnest Money Deposit shall be held and disbursed by Escrow
Company in accordance with this Agreement.  The Earnest Money Deposit shall be
invested by Escrow Company in a federally issued or insured interest bearing
instrument acceptable to Purchaser and shall be paid to the party to which the
Earnest Money Deposit is paid pursuant to the provisions of this Agreement.  If
the sale of the Property is consummated in accordance with the terms of this
Agreement, the Earnest Money Deposit shall be applied to the Purchase Price to
be paid by Purchaser at the Closing.  In the event of a default under this
Agreement by Purchaser or Seller, the Earnest Money Deposit shall be applied as
provided in this Agreement.  Notwithstanding any provision of this Agreement to
the contrary, in no event shall Seller have any responsibility or liability to
Purchaser in connection with the accrual or payment of interest on any portion
of the Earnest Money Deposit.

 

ARTICLE IV

 

INSPECTION; TITLE AND SURVEY; ETC.

 

4.1       Inspection Period.  The “Inspection Period” commenced on August 12,
2015 and expired on the day immediately prior to the Effective Date.  Purchaser
represents and warrants to Seller that Purchaser has completed its inspection,
review, analysis, examination and investigation (collectively, the “Due
Diligence”) of the Property, the physical condition, ownership, operation,
current maintenance and/or management of the Property, the Management Agreement,
the Hotel Contracts and any other third-party reports and documents relating to
the Property in Seller’s possession or control (other than materials not
directly related to the current maintenance and/or management of the Property
such as, without limitation, Seller’s financial projections, forecasts, budgets
(excluding the current year’s budgets prepared by Manager which shall be
provided to Purchaser), appraisals, accounting and tax records (excluding Hotel
sales tax and property tax records which shall be provided to Purchaser),
internal memoranda, correspondence and reports and similar proprietary, elective
or confidential information (“Excluded Materials”)), and has made the decision
to proceed with its acquisition of the Property pursuant to this Agreement. 
Purchaser hereby acknowledges and agrees that Purchaser has no right to
terminate this Agreement, except as otherwise expressly permitted pursuant to

 

15


 

this Agreement (e.g., Purchaser has fully and knowingly waived any right to
terminate this Agreement for any reason whatsoever, other than as provided in
Section 4.12, Section 8.3 and/or Section 14.2).  From and after the Effective
Date, Purchaser and its representatives shall, subject to the rights of the
Manager under the Management Agreement, the rights of tenants under Leases and
the rights of guests of the Hotel, in anticipation of its acquisition of the
Property, continue to be permitted to enter upon the Real Property at any
reasonable time and from time to time to further examine, inspect, and
investigate the Property, the physical condition, ownership, operation, current
maintenance and/or management of the Property, the Management Agreement, the
Hotel Contracts and any other third-party reports and documents relating to the
Property in Seller’s possession or control, but excluding the Excluded Materials
(provided that Seller acknowledges that it may be required to provide its
auditors (but not Purchaser) certain Excluded Materials in connection with its
obligations under Section 4.13).  All Due Diligence shall be subject to the
terms, conditions, and limitations set forth in this Article IV, and Purchaser’s
conduct shall be in strict compliance with the covenants and agreements
contained in this Article IV.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER ACKNOWLEDGES THAT ANY REPORTS
OR OTHER DOCUMENTS DELIVERED OR TO BE DELIVERED BY SELLER OR ITS AGENTS OR
CONSULTANTS TO PURCHASER ARE BEING MADE AVAILABLE SOLELY AS AN ACCOMMODATION TO
PURCHASER AND WITHOUT ANY REPRESENTATION OR WARRANTY OF SELLER AS TO THEIR
ACCURACY OR COMPLETENESS OF FACTS OR OPINIONS SET FORTH THEREIN AND THAT ANY
RELIANCE BY PURCHASER ON SUCH REPORTS OR OTHER DOCUMENTS IN CONNECTION WITH THE
PURCHASE OF THE PROPERTY IS UNDERTAKEN AT PURCHASER’S SOLE RISK.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, PURCHASER
AGREES THAT SELLER SHALL HAVE NO LIABILITY OR OBLIGATION WHATSOEVER FOR ANY
INACCURACY IN OR OMISSION FROM ANY REPORT OR OTHER DOCUMENTS MADE AVAILABLE TO
PURCHASER OR ITS REPRESENTATIVES.

 

4.2       Review and Inspection.  Purchaser shall have a right to enter upon the
Real Property for the purpose of conducting its Due Diligence only so long as,
in each such instance, (a) Purchaser notifies Seller in writing of its intent to
enter the Real Property to conduct its Due Diligence not less than twenty-four
(24) hours prior to such entry; (b) the date and approximate time period are
scheduled with Seller or the Manager; and (c) Purchaser is in full compliance
with the insurance requirements set forth in Section 4.6.  At Seller’s election,
a representative of Seller and/or a representative of Manager may be present
during any entry by Purchaser or its representatives upon the Real Property. 
Purchaser shall take all necessary actions to ensure that neither it nor any of
its representatives unreasonably interfere with any guest of the Hotel, any
tenants under any Leases, or any ongoing operations at the Property.  Purchaser
shall not cause or permit any mechanics’ liens, materialmens’ liens, or other
liens to be filed against the Property as a result of its Due Diligence. 
Purchaser shall not contact any Employees, any guests of the Hotel, any tenants
under any Leases, any party to any of the Hotel Contracts (other than Manager)
without (x) providing reasonable advance notice in writing to Seller describing
the timing, nature, subject and means of any desired communication, (y) in each
instance, obtaining Seller’s prior written consent, which consent may not be
unreasonably withheld or delayed, and (z) irrespective of whether Purchaser
delivers such notice, providing Seller with the option to either attend or
participate in any meetings, conversations or communications between Purchaser

 

16


 

and such party or expressly waiving its right to do so in writing, and Purchaser
shall not communicate in any manner with any such party without satisfying the
foregoing.

 

4.3                            Testing.  Subject to Section 4.2 above, and
subject to all Legal Requirements, as part of Purchaser’s Due Diligence,
Purchaser shall have the right to conduct, at its sole cost and expense, any
inspections, studies or tests that Purchaser deems appropriate in determining
the condition of the Property; provided, however, Purchaser is not permitted to
perform any sampling, boring, drilling or other physically intrusive testing
into the structures or ground comprising the Property, including, without
limitation, a Phase II environmental assessment, without (a) submitting to
Seller the scope and inspections for such testing; and (b) obtaining the prior
written consent of Seller for such testing, which consent may be withheld in
Seller’s sole and absolute discretion.  Notwithstanding the foregoing, Purchaser
shall have the right to conduct a non-intrusive Phase I environmental assessment
without obtaining Seller’s prior consent provided that such Phase I
environmental assessment shall not include any sampling, boring, drilling or
other physically intrusive testing into the structures or ground comprising the
Property.  Any such inspections, studies or tests shall be conducted by
Purchaser in accordance with standards customarily employed in the industry and
in compliance with all Legal Requirements.

 

4.4                            Acceptance or Rejection.  Notwithstanding
Purchaser’s continued access to the Property pursuant to and in accordance with
this Article IV, Purchaser has completed its initial Due Diligence and has
waived any right to terminate this Agreement pursuant to Article IV.

 

4.5                            Confidentiality; Publicity.

 

(a)                               Prior to Closing, (i) Seller shall not
disclose to any third party (other than lenders, accountants, attorneys,
partners, shareholders, employees, investors and other professionals and
consultants engaged by Seller in connection with the transaction contemplated in
this Agreement) without Purchaser’s prior written consent, any of the terms or
conditions set forth in this Agreement; and (ii) Purchaser shall not disclose to
any third party (other than lenders, accountants, attorneys, partners,
shareholders, employees, investors and other professionals and consultants
engaged by Purchaser or Purchaser’s Affiliates in connection with the
transaction contemplated in this Agreement) without Seller’s prior written
consent, any of the terms or conditions set forth in this Agreement, any reports
or any other documentation or information obtained by Purchaser which relates to
the Property or Seller in any way, all of which shall be used by Purchaser and
its agents solely in connection with the transaction contemplated by this
Agreement.  If Purchaser is obligated by any Legal Requirement to make such
disclosure, Purchaser shall promptly notify Seller in writing of such required
disclosure and permit Seller to seek a protective order (which Purchaser shall
reasonably cooperate with Seller to obtain) or to take other appropriate action
to waive compliance; provided that, in the event that such protective order or
other remedy is not obtained, or Seller grants a waiver hereunder, Purchaser may
disclose only that portion of the documentation or information which, based on
the advice of Purchaser’s outside legal counsel, Purchaser is legally compelled
to disclose and shall exercise reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded to any such documentation or
information so disclosed.  If Purchaser terminates this Agreement in accordance
with the terms of Section 4.4, or if this Agreement terminates for any other
reason whatsoever, Purchaser shall hold in strict confidence all such
information and, upon

 

17


 

Seller’s written request, promptly return or destroy all Due Diligence
Materials, including any summaries, abstracts, compilations or other analyses
made by Purchaser based on the information in Due Diligence Materials, to Seller
without retaining any copies thereof except as required by any Legal Requirement
or Purchaser’s internal corporate retention policy.

 

(b)                              All press releases and all other publicity
concerning the transactions contemplated by this Agreement shall be jointly
drafted and prepared by Seller and Purchaser and Seller and Purchaser agree not
to deliver or publish any press releases or other publicity regarding the sale
of the Property pursuant to this Agreement except as expressly set forth in this
Section 4.5(b).  Notwithstanding the foregoing, the parties acknowledge and
agree that Purchaser will issue a press release after the Closing, the form and
content of which shall be subject to the prior consent of Seller (which consent
will not be unreasonably withheld, conditioned or delayed); provided, however,
Seller acknowledges and agrees that Purchaser’s press release shall be
substantially similar to the form of those certain press releases previously
issued by Purchaser or its Affiliates in connection with Purchaser’s or
Purchaser’s Affiliates’ recent hotel acquisitions (samples of which were
provided to Seller prior to the execution and delivery of this Agreement) and
Purchaser may disclose (i) the Purchase Price, (ii) the sum of capital
expenditures, transaction costs, working capital and pre-paid operating costs,
and (iii) the sum of (i) and (ii).  Notwithstanding anything to the contrary
contained herein, in no event shall Purchaser disclose the identity of the
Seller or any of its Affiliates in any such press release or public statement
(unless Seller has provided its consent to do so).  Each party’s obligations
under this Section 4.5(b) shall survive the Closing or any earlier termination
of this Agreement.

 

4.6                            Indemnification; Insurance.  Purchaser agrees to
indemnify, protect, defend and hold Seller and its Indemnitees harmless from and
against any and all Liabilities suffered or incurred by Seller or any of
Seller’s Indemnitees as a result of any and all activities of Purchaser
(including activities of any of Purchaser’s representatives, employees,
consultants, contractors or other agents) relating to the Property, including,
without limitation, mechanics’ liens, damage to the Property, injury to persons
or property or any violation of the confidentiality provisions of this
Agreement.  If the Property is disturbed or altered in any way by Purchaser (or
any of Purchaser’s representatives, employees, consultants, contractors or other
agents) as a result of any such activities, Purchaser shall promptly restore the
Property to its condition existing prior to the commencement of such activities
which disturb or alter the Property, at Purchaser’s sole cost and expense. 
Furthermore, Purchaser agrees to maintain and have in effect, and cause each of
its representatives, consultants, contractors and agents conducting any Due
Diligence to at all times maintain and have in effect, at no cost to Seller,
commercial general liability insurance with limits of not less than Two Million
and no/100 Dollars ($2,000,000.00) for personal injury, including bodily injury
and death, and property damage, naming Seller as an additional insured party,
and containing a waiver of subrogation.  Purchaser shall deliver to Seller a
copy of the certificate of insurance effectuating the insurance required under
this Section 4.6 prior to the commencement of any such activities, which
certificate shall provide that such insurance shall not be terminated or
modified without at least ten (10) days’ prior written notice to Seller.  The
provisions of this Section 4.6 shall survive Closing or any termination of this
Agreement.

 

4.7                            Title and Survey.

 

18


 

(a)                               Seller has delivered or made available to
Purchaser (i) a preliminary title report for the Hotel Parcel prepared by the
Title Company, dated as of August 14, 2015 (the “Title Commitment”), and (ii) an
ALTA survey for the Hotel Parcel dated July 12, 2012, prepared by
Flatirons, Inc. Surveying, Engineering & Geomatics (“Surveyor”).  Purchaser has
ordered an updated ALTA survey from Surveyor for the Hotel Parcel (the “New
Survey”), the costs of which, and any modifications made thereto, shall, be
borne solely by Purchaser.

 

(b)                              Attached as Exhibit N is Purchaser’s final form
of pro forma title insurance policy,  incorporating the data described in the
New Survey, and including all endorsements thereto and all other insurance
provisions as mutually agreed upon between Purchaser and the Title Company (the
“Pro Forma Title Policy”), which is satisfactory to Purchaser in all respects. 
Purchaser hereby represents and warrants to Seller that the Title Company has
agreed to issue the Title Policy in the form of the Pro Forma Title Policy at
Closing.  Purchaser acknowledges and agrees that the (i) liens, encumbrances or
other exceptions to title set forth in the Pro Forma Title Policy, and (ii) all
encroachments by improvements from adjoining properties onto or over the Land,
any encroachments of the Improvements onto or over adjoining properties, setback
lines, rights-of-way or easements (to the extent in violation thereof) or other
survey defects set forth on the Pro Forma Title Policy shall collectively
automatically and irrevocably be deemed “Permitted Exceptions” to title to the
Land (the “Permitted Exceptions”).

 

(c)                               In the event the Title Company amends or
updates the Title Commitment (other than in any manner relating to items arising
out of or related to Purchaser or its agents, partners, affiliates, successors,
assigns, employees, consultants, contractors or subcontractors) (each a “Title
Commitment Update”) after the Effective Date, Purchaser shall furnish Seller
with a written statement of objections to any matter first raised in the Title
Commitment Update within three (3) Business Days after its receipt of such Title
Commitment Update (each, a “Title Update Review Period”).  Should Purchaser fail
to notify Seller in writing of any objection to the Title Commitment Update
prior to the expiration Title Update Review Period, Purchaser shall be deemed to
have disapproved such matters.  Seller shall have until the date that is two
(2) Business Days after its receipt of Purchaser’s objections, if any, to the
Title Commitment Update to notify Purchaser in writing whether it intends to
cure such objections raised by Purchaser.  Seller’s failure to timely deliver
its response to Purchaser’s objections shall be deemed to constitute Seller’s
election not to satisfy or cure any of Purchaser’s objections.  If Seller is
unable or unwilling (in its sole and absolute discretion) to have such
objections by Purchaser cured, Purchaser shall elect (as its sole and exclusive
remedy), upon written notice to Seller and Escrow Holder no later than two
(2) Business Days after written notice or deemed notice from Seller that the
objections will not be cured (or that Seller will not attempt to have the same
cured), to either (i) waive such objections (in which event, such objections and
the condition of title to the Property, and all matters affecting such title,
shall be deemed approved); or (ii) terminate this Agreement in which case Escrow
Holder shall promptly refund the Earnest Money Deposit to Purchaser and neither
party shall have any further obligations under this Agreement except as
specifically set forth in this Agreement.  Purchaser’s failure to notify Seller
of Purchaser’s election to terminate this Agreement within such two (2) Business
Day period shall be deemed to be an irrevocable election by Purchaser under
clause (ii), above, to terminate this Agreement.  Notwithstanding the foregoing
or anything to the contrary set forth in this Agreement, (A) any amendments or
updates to the Title Commitment with respect to items resulting from the actions

 

19


 

of Purchaser or its agents, employees, consultants, contractors or
subcontractors, shall be deemed approved by Purchaser (and in each such case
Purchaser shall be deemed to have approved all exceptions to title relating
thereto), and (B) items that do not impair the value, operation, maintenance or
repair of the Property shall be deemed approved by Purchaser (and in each such
case Purchaser shall be deemed to have approved all exceptions to title relating
thereto).

 

(d)                             At Closing, Seller shall convey and transfer to
Purchaser fee title to Parcels 1 and 2 of the Hotel Parcel and all of Seller’s
right, title and interest in, to and under the other Real Property subject only
to the Permitted Exceptions.  Notwithstanding anything contained herein to the
contrary, the Real Property shall be conveyed subject to the following matters,
all of which shall be deemed to be Permitted Exceptions:

 

(i)                                  the lien of all real estate taxes and
assessments not yet delinquent as of the Closing Date, subject to adjustment as
herein provided;

 

(ii)                              all local, state and federal laws, rules,
ordinances and governmental regulations, including but not limited to, building
and zoning laws, rules, ordinances and regulations now or hereafter in effect
relating to the Property;

 

(iii)                          the rights of Hotel guests, as guests only, which
occupy the Hotel or have a reservation for rooms, food and beverages, meetings
and other customary hotel uses relating to periods subsequent to the Closing
Date;

 

(iv)                          all rights of tenants in possession; and

 

(v)                              all items appearing of record or which would be
disclosed by an accurate survey of the Property.

 

(e)                               Notwithstanding anything to the contrary
contained herein, Seller shall cause all (i) mortgages and deeds of trust shown
on the Title Commitment, (ii) liens for delinquent taxes affecting the Property,
(iii) any judgement liens, and mechanics’ and materialmen’s liens relating to
work performed by or on behalf of Seller (in an aggregate amount for all such
liens not to exceed $300,000), and (v) any easements, mortgage, deed of trust,
collateral assignment of leases and rents or security agreement executed and
delivered by Seller after the Effective Date (collectively, the “Existing
Liens”), to be fully satisfied on or prior to the Closing Date so that Purchaser
shall take title to the Property free and clear of the same.  Seller
acknowledges that such satisfaction, release and discharge may involve
substantial prepayment penalties or premiums and other costs or expenses, all of
which shall be paid by Seller at its sole cost and expense prior to the Closing
Date.

 

4.8                            Title Policy.  At Closing, the Title Company
shall issue the Title Policy in the form of the Pro-Forma Title Policy pursuant
to and in accordance with Section 4.7.

 

4.9                            Equipment Leases.  Subject to Section 4.10, if
the Hotel Contracts include any equipment leases, Purchaser agrees to assume all
obligations thereunder arising from and after the Closing Date.

 

20


 

4.10                    Hotel Contracts.  Except as expressly set forth in
Section 9.1(k) with respect to the Carpet Work, Purchaser agrees to assume all
obligations under all Hotel Contracts arising from and after the Closing Date;
provided, however, that Purchaser shall not assume those Hotel Contracts (the
“Terminated Hotel Contracts”) (a) which are terminable by Seller on thirty (30)
days’ or less prior written notice without penalty or premium or similar amount,
and (b) as to which Purchaser, prior to the date which is three (3) Business
Days prior to the expiration of the Inspection Period, has requested to be
terminated at Closing.  Notwithstanding the foregoing, Purchaser shall not be
required to assume at Closing any Hotel Contracts which require consent to
assignment which consent has not been obtained by the Closing Date (provided
that Seller shall use commercially reasonable efforts to obtain any required
consents or satisfy any other requirements in connection with the assignment and
assumption of all Hotel Contracts).  In no event shall Purchaser be required to
pay any fees, costs and expenses incurred in connection with the assignment and
assumption of the Hotel Contracts.  Seller shall use commercially reasonable
efforts, at its sole cost and expense, to deliver to the other party to any
Terminated Hotel Contract, a written notice of termination at least twenty-five
(25) days prior to Closing, but in no event earlier than Purchaser’s notice
containing the list of Terminated Hotel Contracts.  The provisions of this
Section 4.10 shall survive the Closing.

 

4.11                    Management Agreement. Seller shall, on or before the
Effective Date, deliver written notice to Manager terminating the Management
Agreement, conditioned upon the closing of the transactions contemplated by this
Agreement (the “Management Agreement Termination”).

 

4.12                    Franchise Agreement.  Purchaser acknowledges (a) that
the Franchise Agreement is not assignable by Seller, and (b) that Seller’s
obligation to sell the Property is conditioned upon Purchaser’s or Purchaser’s
Affiliate’s execution and delivery, on or before Closing, of a new franchise
agreement for the Property (such that Seller’s existing Franchise Agreement is
terminated at Closing without penalty) (“New Franchise Agreement”).  Purchaser
shall, prior to the Effective Date, seek to obtain Franchisors’ commitment to
issue at Closing the New Franchise Agreement in the form and upon terms and
conditions required by Purchaser in its sole and absolute discretion but
consistent with Purchaser’s prior course of dealing with Franchisor
(Franchisor’s commitment in writing approving Purchaser or its designee as a
franchisee and committing to enter into the New Franchise Agreement, in
accordance with the preceding sentence, which shall include all conditions to
Franchisor’s obligation to execute and deliver such New Franchise Agreement)
shall be referred to herein as the “Franchisor Approval”).  If Purchaser is,
despite its good faith efforts, unable to obtain the Franchisor Approval prior
to the Effective Date, Purchaser may elect to have up to an additional fifteen
(15) calendar days after the Effective Date (the “New Franchise Approval
Period”) solely to allow Purchaser to obtain the Franchisor Approval by
providing written notice to Seller on or before the Effective Date which notice
shall confirm that Purchaser has approved its Due Diligence and unconditionally
waived any termination of this Agreement as the result of Due Diligence.  If,
despite Purchaser’s good faith efforts, Purchaser has not obtained the
Franchisor Approval prior to the expiration of the New Franchise Approval
Period, Purchaser shall have the right to terminate this Agreement by delivery
of written notice to Seller prior to 5:00 p.m. (Denver local time) on the last
day of the New Franchise Approval Period whereupon (i) this Agreement shall be
terminated, and the parties shall have no further obligations to or recourse
against each other (except for any provisions of this Agreement which are
expressly stated to survive the

 

21


 

termination of this Agreement, including, without limitation, the
indemnification set forth in Section 4.6) and (ii) Escrow Company shall
immediately return to Purchaser the Earnest Money Deposit.  Neither the
execution and delivery of a New Franchise Agreement nor the Franchisor Approval
shall be a condition to the obligations of Purchaser under this Agreement
(Purchaser hereby agreeing that Purchaser is accepting all risks relating
thereto and hereby agreeing to indemnify, defend and hold harmless Seller from
and against any and all losses, damages (including, but not limited to damages
payable under Section 14.4 and 14.5 of the Franchise Agreement), liabilities,
costs, expenses (including, but not limited to, attorney fees, costs and
expenses), claims, counterclaims, actions, proceedings, judgments and awards
arising out of, or in connection with, the transfer of the Property to Purchaser
without the consent of Franchisor, the transfer of the Property to a
“Competitor” (as defined in the Franchise Agreement) or conversion of the
property to a “Competing Brand” (as defined in the Franchise Agreement) or any
related matter); provided, however, that if on or before the expiration of the
New Franchise Approval Period, Purchaser delivers to Seller a copy of the final
agreed upon form of New Franchise Agreement together with Franchisor’s written
confirmation that the Franchisor Approval has been obtained and that Franchisor
has approved the final form of New Franchise Agreement so delivered, then
Purchaser’s receipt of Franchisor’s executed original counterpart to the New
Franchise Agreement shall be a condition to Purchaser’s obligations to purchase
the Property at Closing under this Agreement.  For avoidance of doubt,
Franchisor’s failure to execute and deliver the New Franchise Agreement pursuant
to the immediately preceding sentence shall not be a condition to, or excuse or
waive, Purchaser’s obligations under this Agreement in the event that any of
Franchisor’s conditions (as set forth in the Franchisor Approval) were not
satisfied by Purchaser.  Seller shall use good faith efforts and provide
reasonable cooperation to Purchaser, at no cost or expense to Seller, in
connection with Purchaser’s efforts to obtain the New Franchise Agreement.

 

4.13                    Cooperation with Purchaser’s Auditors and Purchaser’s
SEC Filing Requirements.  To the extent in Seller’s possession, Seller agrees to
promptly deliver to McGladrey LLP all documents and financial information that
McGladrey LLP requires to complete the audit of the financial statements of
Seller in accordance with generally accepted accounting principles of the United
States of America (“GAAP”).  Seller acknowledges and agrees to use its good
faith efforts to also provide such additional information which is deemed
relevant and reasonably necessary (as determined by McGladrey LLP) to enable
Purchaser and it accountants to prepare and audit financial statements of Seller
in compliance with (a) Rule 3-05 of Regulation S-X of the Securities and
Exchange Commission which audit may commence at any time after the expiration of
the Inspection Period; (b) any other rule issued by the Securities and Exchange
Commission and applicable to Purchaser; and (c) any registration statement,
report or disclosure statement filed with the Securities and Exchange Commission
by, or on behalf of, Purchaser.  Exhibit L attached hereto is a representative
list of documents and financial information that may be required by McGladrey
LLP to complete such audits; provided, however, that (i) Seller has reviewed the
audit request materials listed in Exhibit L and agrees that it can provide all
materials to the auditor in the event of an audit and Seller shall have no
obligation to prepare any documentation that is not in its possession unless the
cost thereof is paid by Purchaser and (ii) Seller acknowledges and agrees that
the foregoing is a representative description of the information and
documentation that Purchaser and its accountants may require in order to comply
with (a), (b) and (c) above.  Seller shall engage (at Purchaser’s sole cost and
expense) McGladrey LLP to commence any and all such required

 

22


 

audits.  In connection with the foregoing audit(s), and in furtherance of
Seller’s obligations to assist Purchaser pursuant to this Section 4.13, Seller
covenants and agrees to execute and deliver to McGladrey LLP certain audit
representation letters in substantially the forms attached hereto as Exhibit M
(each, an “Audit Representation Letter”), provided that the form of such Audit
Representation Letters may be modified as required to account for any issues
identified during the audit.  Seller’s obligations under this Section 4.13 shall
survive the Closing for a period of fifteen (15) months.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

5.1                            Representations and Warranties of Seller.  Seller
hereby represents and warrants the following matters to Purchaser.  Whenever a
representation or warranty or other reference is made in this Agreement with
reference to “Seller’s knowledge” or to “the knowledge of Seller”, such
representation, warranty or reference is made solely on the basis of the actual,
as distinguished from implied, imputed and constructive, knowledge on the date
that such representation or warranty is made, of Scott Piccone or Daniel
Sheline, the individuals within the employ of Seller (or Seller’s advisor), who
is the current “asset manager” for the Hotel and who is primarily responsible
for overseeing the sale of the Property to Purchaser (provided that, in no event
shall such person have any personal liability arising under this Agreement),
without any duty of inquiry or investigation or any other duty.  In addition, if
Purchaser has actual knowledge that any of the representations and warranties of
Seller are not true and correct as of the Closing Date and nevertheless elects
to proceed with Closing, such representations and warranties shall be deemed
modified to reflect the facts of which Purchaser has actual knowledge of as of
the Closing Date.  For purposes of this Agreement, the “actual knowledge” of
Purchaser or “known to” Purchaser shall mean the actual, as distinguished from
implied, imputed and constructive, knowledge of Michael G. Medzigian, Gil
Murillo and/or Rick Moceri (provided that, in no event shall such person have
any personal liability arising under this Agreement), without any duty of
inquiry or investigation or any other duty.

 

(a)                               Due Organization.  Seller is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware.  Seller has full power and authority, and has
taken, or at the time of Closing will have taken, all corporate and other
actions necessary to authorize Seller to execute, deliver and perform this
Agreement and the transactions contemplated herein.  The person executing this
Agreement on behalf of Seller has been duly authorized to do so.  This Agreement
is a binding and legal agreement of Seller, enforceable against Seller in
accordance with its terms.

 

(b)                              No Conflict.  The execution and delivery of
this Agreement and the closing documents to be executed in connection herewith
and the consummation of the transactions contemplated hereby and thereby, except
as otherwise provided herein, do not require the consent or approval of any
governmental authority, nor shall such execution and delivery result in a breach
or violation of any Legal Requirement, or conflict with, breach, result in a
default under (or an event which with notice and passage of time or both would
constitute a default), or violate any contract or agreement to which Seller is a
party or by which it or the Property is bound.  Notwithstanding the foregoing,
Purchaser acknowledges that (i) the

 

23


 

Franchisor has not yet given the Franchisor Approval, and (ii) no party to any
of the Hotel Contracts or Leases has yet given any approval required under any
such document for the sale of the Property to, or the assumption of such
document by, Purchaser, and (iii) certain Permits and/or Hotel Contracts may not
be transferrable.

 

(c)                               Litigation.  Except as described in Exhibit C,
there are no actions, suits or proceedings, pending (and served upon Seller) or,
to Seller’s knowledge, threatened in writing against Seller or affecting any of
Seller’s rights, in each case, with respect to the Property.

 

(d)                             No Violations.  Except as described in
Exhibit C, Seller has not received, and to Seller’s knowledge, Manager has not
received, in the twenty-four (24)-month period ending on the Effective Date,
written notice from any governmental authority of any material violation of any
Legal Requirement (including, but not limited to, any Legal Requirement relating
to Hazardous Substances) which has not been corrected.

 

(e)                               Condemnation.  Except as described in
Exhibit C, there are no pending (and served), or, to Seller’s knowledge,
threatened in writing, condemnation proceedings against the Property.

 

(f)                                Employees.  Seller does not have any
Employees and all Employees are employees of the Manager or an Affiliate of the
Manager.  Neither Seller nor, to Seller’s knowledge, Manager is a party to any
labor union, collective bargaining, recognition or similar agreement with
respect to the Employees working at the Hotel.  To Seller’s knowledge, there are
no union organization efforts pending or threatened in writing with respect to
any of the Employees.  Except as set forth on Exhibit C, to Seller’s knowledge,
there are no existing, and within the past twenty-four months, there have been
no, (i) claims against Seller or, to Seller’s knowledge, against Manager which
were subject to indemnification from Seller under any workers compensation plan
or policy or for long-term disability; or (ii) to Seller’s knowledge, unfair
labor claims or complaints brought by any Hotel employee against Manager or
Seller pending before the National Labor Relations Board or any other
governmental entity.

 

(g)                              ERISA Matters.  Seller is not and is not acting
on behalf of an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is subject to Title I of ERISA, a “plan” (within the meaning of
Section 4975 of the Code) that is subject to Section 4975 of the Code, or an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3 101
(as modified by Section 3(42) of ERISA) of any such employee benefit plan or
plans.

 

(h)                              Sales, Use and Payroll Taxes.  Except as set
forth on Exhibit C, neither Seller nor, to Seller’s knowledge, Manager, has
received written notice of any open audit or outstanding notice of deficiency or
delinquency with respect to any State, County or City real property, personal
property, sales, use or payroll taxes to which the Property operations are
subject.  To Seller’s knowledge, either Seller or Manager has filed all Hotel
tax returns in a timely manner (taking permitted extensions into account) with
the appropriate taxing authorities as required with respect to the operation of
the Hotel.  There are currently no pending tax appeals or other pending
proceedings to contest any taxes initiated by Seller or at Seller’s request.

 

24


 

(i)                                  Bankruptcy.  Neither Seller nor any of its
members has (i) made or threatened to make a general assignment for the benefit
of creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition in bankruptcy by its creditors; (iii) suffered
the appointment of a receiver to take possession of all or substantially all of
its assets; (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets; (v) admitted in writing its inability to pay
its debts as they became due; or (vi) made an offer of settlement, extension or
composition to its creditors generally.

 

(j)                                  Hotel Contracts.  To Seller’s actual
knowledge, (a) the list of Hotel Contracts (including, without limitation, any
and all equipment leases) set forth on Exhibit I attached hereto is true and
correct, (b) the Hotel Contracts (and equipment leases) shown thereon have not
been materially modified or materially amended, except as shown in such list,
and (c) true, correct and complete copies of those Hotel Contracts have been
delivered to Purchaser (or posted on the electronic website made available by
Seller or Broker to Purchaser).  Within the past twenty-four (24) months,
neither Seller nor any of its Affiliates have delivered or received a written
notice of a material breach or material default under any Hotel Contract
(excluding any Hotel Contract which is or may be terminated at Closing) which
has not been cured.

 

(k)                              Permits.  During the past twenty-four (24)
months, neither Seller nor any Affiliate thereof has received written notice of
any material violations of any Permit which was not subsequently cured.

 

(l)                                  Insurance.  Seller has provided Purchaser
with a copy of the current insurance certificate for the Property, a copy of
which is attached hereto as Schedule 5.1(l) (the “Insurance Certificate”).  The
property and liability/casualty insurance policies listed on the Insurance
Certificate are in full force and effect and no written notice of cancellation
has been received by Seller with respect to any such policy and, to Seller’s
knowledge, none is threatened in writing.  Except as shown on Exhibit C, there
are no open or pending property and/or liability/casualty insurance claims in
excess of One Hundred Thousand and No/100 Dollars ($100,000) (provided, however,
that the representation and warranty contained in this sentence shall not be
remade by Seller as of the Closing).

 

(m)                          FF&E.  To Seller’s knowledge, Seller has good title
to the material FF&E owned by it and used in connection with the operation of
the Property.  The material FF&E is free and clear of all liens and encumbrances
as of the Closing Date, other than the applicable Permitted Exceptions.

 

(n)                              Environmental.  To Seller’s knowledge, except
as set forth in the Diligence Materials or on Exhibit C, neither Seller nor any
Affiliates thereof have received any written notice of any pending Action or
proceeding arising out of, Hazardous Substances located on the land beneath the
Hotel, or any alleged violation of Environmental Laws and, to Seller’s
knowledge, no event has occurred that, with the giving of notice or the passage
of time or both, would constitute an event for which a notice of any pending
action or proceeding is reasonably likely to be given.

 

25


 

(o)                              Non-Foreign Status.  Seller is a “United States
person” (as defined in Section 7701(a)(30)(B) or (C) of the Code) or a
disregarded entity of such person for the purposes of the provisions of
Section 1445(a) of the Code.

 

(p)                              Financial Information.  Seller has delivered to
Purchaser, or made available to Purchaser, through the electronic due diligence
website maintained by Broker for the Hotel, for examination (or will, within
five (5) Business Days after the execution and delivery of this Agreement by
Seller and Purchaser, deliver or make available to Purchaser for examination)
true and correct copies of the monthly and annual operating statements described
below, as prepared by Manager and delivered by Manager to Seller in the ordinary
course of business: (a) for the twelve (12) months ending December 31, 2014, and
(b) for the months ending January 31, 2015, February 28, 2015, March 31, 2015,
April 30, 2015, May 31, 2012, June 30, 2015 and July 31, 2015 (the “Financial
Statements”).  Cornerstone Hotel Income & Equity Fund II, L.P., a Delaware
limited partnership and Seller’s parent company, has provided the Financial
Statements to its partners and investors without identifying any material
inaccuracy in such Financial Statements.  Except to the limited extent set forth
immediately above, Seller disclaims any representation or warranty regarding
such statements (including, without limitation, any representation or warranty
as to accuracy or completeness).

 

(q)                              Liquor License.  To Seller’s knowledge, except
as described in Exhibit C, the Existing Liquor License is in full force and
effect.

 

(r)                                 Management Agreement.  The Management
Agreement is the only management or operating agreement affecting the Property.

 

(s)                                Leases.  The list of Leases attached hereto
as Exhibit H is a true, correct and complete copy of the list of Leases prepared
by Manager at Seller’s request.  To Seller’s knowledge, there are no other
existing Leases granting any person or entity the right to occupy all or any
part of the Hotel.  To Seller’s knowledge, Seller is not currently in material
default under any of the Leases.

 

(t)                                 Party Wall Agreement.  To Seller’s
knowledge, the Party Wall Agreement is in full force and effect and, neither
Seller nor Manager has delivered or received a written notice of default under
the Party Wall Agreement.  To Seller’s knowledge, Seller has not, during the
past twenty-four (24) months, received any written notice from Adjacent
Landowner of any material contemplated construction, improvement or development
of the real property owned by Adjacent Landowner.

 

5.2                            Representations and Warranties of Purchaser. 
Purchaser hereby represents and warrants the following matters to Seller.

 

(a)                               Due Organization.  Purchaser is a limited
liability company duly formed, validly existing and in good standing under the
laws of Delaware, qualified (or, prior to Closing, will be qualified) to
transact business in Colorado.  Purchaser has full power and authority to enter
into and perform this Agreement and the transactions contemplated by this
Agreement, and Purchaser has taken all limited liability company and other
action necessary to authorize

 

26


 

Purchaser to make, execute, deliver and perform this Agreement and the
transactions contemplated by this Agreement.

 

(b)        No Conflict.  The execution and delivery of this Agreement and the
closing documents to be executed in connection herewith and the consummation of
the transactions contemplated hereby and thereby, except as otherwise provided
herein, do not require the consent or approval of any governmental authority,
nor shall such execution and delivery result in a breach or violation of any
Legal Requirement or conflict with, breach, result in a default (or an event
which with notice and passage of time or both will constitute a default) under,
or violate any contract or agreement to which Purchaser or an Affiliate of
Purchaser is a party or by which it or its property is bound.

 

(c)        OFAC.  Neither Purchaser nor any of its affiliates or constituents
nor any brokers or other agents of same, have engaged in any dealings or
transactions, directly or indirectly, (i) in contravention of any U.S.,
international or other money laundering regulations or conventions, including,
without limitation, the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act
(50 U.S.C. §1 et seq., as amended), or any foreign asset control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto, or
(ii) in contravention of Executive Order No. 13224 dated September 24, 2001
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism), as may be amended or supplemented from time to time
(“Anti-Terrorism Order”) or on behalf of terrorists or terrorist organizations,
including those persons or entities that are included on any relevant lists
maintained by the United Nations, North Atlantic Treaty Organization,
Organization of Economic Cooperation and Development, Financial Action Task
Force, U.S. Office of Foreign Assets Control, U.S. Securities & Exchange
Commission, U.S. Federal Bureau of Investigation, U.S. Central Intelligence
Agency, U.S. Internal Revenue Service, or any country or organization, all as
may be amended from time to time.  Neither Purchaser nor any of its affiliates
or constituents nor any brokers or other agents of same, (x) are or will be
conducting any business or engaging in any transaction with any person appearing
on the U.S. Treasury Department’s Office of Foreign Assets Control list of
restrictions and prohibited persons, or (y) are a person described in section 1
of the Anti-Terrorism Order, and neither Purchaser nor any of its affiliates
have engaged in any dealings or transactions, or otherwise been associated with
any such person.  If at any time this representation becomes false than it shall
be considered a default under this Agreement and Seller shall have the right to
exercise all of the remedies set forth in this Agreement in the event of a
default or to terminate this Agreement immediately.

 

(d)       ERISA.  Purchaser is not and is not acting on behalf of an “employee
benefit plan” (as defined in Section 3(3) of ERISA) that is subject to Title I
of ERISA, a “plan” (within the meaning of Section 4975 of the Code) that is
subject to Section 4975 of the Code, or an entity deemed to hold “plan assets”
(within the meaning of 29 C.F.R. § 2510.3 101, as modified by Section 3(42) of
ERISA) of any such employee benefit plan or plans.

 

27


 

(e)        Pending Actions.  There are no actions, suits or proceedings, pending
or threatened against Purchaser, which could, individually or in the aggregate,
materially interfere with the consummation by Purchaser of the transaction
contemplated by this Agreement.

 

(f)        Bankruptcy.  No petition in bankruptcy (voluntary or otherwise),
assignment for the benefit of creditors, or petition seeking reorganization or
arrangement or other action under federal or state bankruptcy laws in pending
against or contemplated by Purchaser or its managing member, non-member manager
or controlling members.

 

5.3       Duration of Representations and Warranties; Limitations on Liability.

 

(a)        All representations and warranties contained in this Article V shall
survive the Closing for a period of nine (9) months and shall not merge into any
of the closing documents; provided, however, that no person, firm or entity
shall have any liability or obligation with respect to any representation or
warranty contained in this Agreement unless on or prior to the date that is nine
(9) months following the Closing Date, the party seeking to assert liability
under such representation or warranty shall have notified the other party in
writing setting forth specifically the representation or warranty allegedly
breached and a reasonably detailed description of the alleged breach.  All
liabilities and obligations of both parties under any representation or warranty
shall lapse and be of no further force or effect with respect to any matter not
contained in a written notice delivered as required above on or prior to the
date that is nine (9) months after the Closing Date.

 

(b)        If the Closing occurs, and subject to the limitations contained
herein, Seller shall indemnify, defend and hold harmless Purchaser and the
Indemnitees from and against any actual (and not contingent) liability, damage,
loss, cost or expense, including, without limitation, reasonable attorneys’ fees
and expenses and court costs, incurred by Purchaser or any Indemnitee resulting
from any breach, first discovered by Purchaser after the Closing, of the
representations, warranties and/or covenants of Seller contained in and as
limited under, this Agreement (including, without limitation, the
representations and warranties set forth in Section 5.1).  Notwithstanding
anything to the contrary contained elsewhere herein (including, but not limited
to, in Section 5.3(a) above), no claim for a breach of any representation,
warranty or covenant of Seller shall be actionable or payable unless each of the
following conditions is satisfied: (i) the breach in question results from or is
based on a condition, state of facts or other matter which was not known to
Purchaser prior to Closing, provided that, Purchaser shall not be deemed to have
knowledge of any such breach unless Michael G. Medzigian, Gil Murillo and/or
Rick Moceri or the particular information contained in or disclosed by any such
condition, state or facts which were known would, or likely would, lead an
experienced real estate professional to reasonably conclude that such
information within such actual personal knowledge contains or discloses
information that is inconsistent in material respects with and therefore would
likely constitute a breach of the Seller representations, warranties and/or
covenants, (ii) the valid claims for all such breaches, if any, collectively
aggregate more than One Hundred Thousand and No/100th Dollars ($100,000), in
which event all claims, not just those in excess of such amount, shall be
actionable (i.e., first dollar loss recovery) and (iii) written notice
containing a description of the nature of such breach shall have been given by
Purchaser to Seller prior to the expiration of said nine (9) month period and an
action in a court of competent jurisdiction shall have been commenced by
Purchaser against Seller within sixty (60) days after the termination of the

 

28


 

survival period provided for in Section 5.3(a) above.  As used herein, the term
“Cap” shall mean an aggregate amount equal to Two Million Five Hundred Thousand
and No/100th Dollars ($2,500,000); provided, however, one hundred eighty (180)
days after the Closing Date, the Cap shall be reduced to an amount equal to the
sum of Five Hundred Thousand and No/100th Dollars ($500,000), plus the stated
amount of any claim brought by Purchaser prior to the one hundred eightieth
(180th) day after the Closing Date.  Notwithstanding any provision of this
Agreement to the contrary, in no event shall (x) Seller’s aggregate liability to
Purchaser for breach of any representation, warranty or covenant of Seller in
this Agreement or the Seller’s Update Certificate, taken in the aggregate with
any other claims by Purchaser against Seller (including any indemnification
obligations), exceed the amount of the Cap, or (y) Seller be liable for any
consequential damages or punitive damages claimed by Purchaser; (other than any
such damages which Purchaser is required by a final decision of a court of
competent jurisdiction or an arbitrator to pay to a third party as a result of
any breach of this Agreement by Seller).

 

(c)        Seller shall deliver to Purchaser at Closing, a guaranty, in the form
attached hereto as Exhibit J (the “Guaranty”), from Cornerstone Hotel Income &
Equity Fund II, L.P., a Delaware limited partnership.

 

(d)       This Section 5.3 shall survive Closing.

 

ARTICLE VI

 

CLOSING AND CLOSING DELIVERIES

 

6.1       Closing.  The Closing shall take place through Escrow by the necessary
delivery of documents and funds to Escrow Company on or prior to the Closing
Date.  Each of Purchaser and Seller acknowledges that its respective
undertakings to close this transaction promptly on the Closing Date is a
material inducement to the other to execute this Agreement, that time is of the
essence and that neither party shall have any obligation or right to extend,
postpone or reschedule the Closing, except as expressly set forth herein. 
Purchaser shall have the right to extend the Closing Date for up to twenty (20)
days by (a) providing Seller written notice of extension on or prior to the
scheduled Closing Date and (b) depositing with the Escrow Agent an additional
non-refundable deposit in the amount of Seven Hundred Fifty Thousand Dollars
($750,000.00) (which, if and when funded by Purchaser, will become a part of the
Earnest Money Deposit); provided, however, that if Purchaser exercises the
foregoing option to extend the Closing Date, Purchaser nonetheless may select
another business day for the Closing to occur, which date shall be subject to
the mutual agreement of the Parties, provided further that such revised date for
the Closing shall in all events be prior to the extended Closing Date (i.e., a
date within such twenty (20)-day extension period).  The Closing shall, if
requested by Seller and Purchaser, be effected pursuant to the Escrow
Instructions.

 

6.2       Escrow.  This Agreement shall not be merged into any Escrow
Instructions, but any Escrow Instructions shall be deemed auxiliary to this
Agreement and, as between Purchaser and Seller, the provisions of this Agreement
shall govern and control.

 

6.3       Seller’s Deliveries.  At or prior to the Closing, Seller shall execute
(to the extent required) and deliver, or cause to be delivered, to Escrow
Company:

 

29


 

(a)        a recordable special warranty deed (“Deed”), conveying to Purchaser
the Real Property, in the form of Exhibit D.

 

(b)        a bill of sale (“Bill of Sale”) transferring to Purchaser each and
every item of Personal Property to be transferred to Purchaser, in the form
attached to this Agreement as Exhibit E;

 

(c)        an assignment and assumption (“General Assignment”) of the Bookings,
Hotel Contracts, Leases, Permits, Books and Records, Warranties and
Miscellaneous Hotel Assets, in the form attached to this Agreement as Exhibit F;

 

(d)       a certificate of Seller (“Seller’s Update Certificate”), dated as of
the Closing Date, stating that the representations and warranties of Seller
contained in this Agreement are true and correct in all material respects as of
the Closing Date (with appropriate modifications of those representations and
warranties made in Section 5.1 hereof to reflect changes in factual
circumstances occurring from and after the Effective Date, including, without
limitation, any changes resulting from actions not expressly prohibited under
this Agreement) or identifying any representation or warranty which is not, or
no longer is, true and correct and explaining the state of facts giving rise to
the change.  In no event shall Seller be liable to Purchaser for, or be deemed
to be in default hereunder by reason of, any breach of a representation or
warranty which results from any change in fact that (i) occurs after the
Effective Date and prior to the Closing Date; and (ii) is not expressly
prohibited under the terms of this Agreement or is beyond the reasonable control
of Seller to prevent (a “R&W Update”).  Notwithstanding the foregoing, if any
representation and warranty of Seller is no longer true and correct in all
material respects as of the Closing Date for any reason other than a R&W Update
as permitted in the immediately preceding sentence and if Seller does not cure
such breach and such breach would, individually or in the aggregate, result in
actual losses to the Purchaser (A) of less than Five Hundred Thousand and
No/100th Dollars ($500,000), Purchaser shall have no right to terminate this
Agreement as a result thereof; provided, however, that Seller shall be obligated
to credit to Purchaser at Closing an amount equal to the actual losses caused by
such change (not to exceed $500,000); or (B) equal to or greater than Five
Hundred Thousand and No/100th Dollars ($500,000), Purchaser shall have the right
to terminate this Agreement and Purchaser shall be entitled to reimbursement for
all third-party out-of-pocket costs actually incurred by Purchaser as permitted
under Section 14.2, or alternatively, Purchase may elect to proceed to Closing
and Seller shall be obligated to credit to Purchaser at Closing an amount equal
to the actual losses caused by such change (not to exceed $500,000). 
Notwithstanding anything to the contrary, in each instance of clauses (A) or
(B) above, in no event shall any breach by Seller of any representation or
warranty be included in the calculation of such losses if it results from the
commencement or threatened commencement, after the Effective Date, of any
litigation or other claim against Seller or Manager which is to be cured by
Seller’s existing insurance policies or if such claim would not, if finally
adjudicated or resolved after the Closing, constitute a lien against Purchaser
or the Property, or be enforceable against Purchaser or the Property.  If,
despite changes or other matters described in such R&W Update, the Closing
occurs, Seller’s representations and warranties set forth in this Agreement
shall be deemed to have been modified by all R&W Updates made in Seller’s Update
Certificate;

 

30


 

(e)        reasonable written evidence of the Existing Management Agreement
Termination;

 

(f)        a certificate from the State of Colorado Department of Revenue
(Form DR 0096) stating that all corporate income, state and city sales tax,
consumer use, state withholding, RTD sales, SCFD sales, unemployment taxes,
occupancy taxes and any other taxes or similar amounts for which Purchaser could
have successor liability or otherwise accrued through or due and payable with
respect to the Hotel (in each case, to the extent the same are reported to the
State of Colorado Department of Revenue) as of or on the Closing Date (arising
from the ownership and/or operation of the Hotel prior to the Closing) have been
paid through the date of the issuance of such certificate, provided that if such
certificates cannot be obtained in time for Closing despite Seller’s
commercially reasonable and diligent efforts to obtain the same, Seller shall be
entitled to deliver such certificates within a reasonable amount of time after
Closing (not to exceed ninety (90) days after Closing);

 

(g)        an affidavit of Seller stating that Seller is not a “foreign person”
within the meaning of Section 1445 of the Internal Revenue Code of 1986, as
amended in the form of Exhibit G;

 

(h)        the Guaranty for the benefit of Purchaser executed and delivered by
Cornerstone Hotel Income & Equity Fund II, L.P., a Delaware limited partnership,
as guarantor, in the form attached hereto as Exhibit J;

 

(i)         the executed Preliminary Closing Statement;

 

(j)         such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Seller;

 

(k)        if not already delivered to Purchaser, originals (or if originals
shall not be available to Seller or Seller’s agents, copies) of the Hotel
Contracts and Permits, if any, in the possession of Seller or Seller’s agents,
together with such property files and records in Seller’s possession which are
necessary in connection with the continued operation and maintenance of the
Property and any keys to security deposit boxes in Seller’s possession. 
Purchaser shall cooperate with Seller (at Seller’s sole cost and expense) for a
period of two (2) years after Closing in case of Seller’s need in response to
any Legal Requirement, a tax audit, tax return preparation or litigation
threatened or brought against Seller, by allowing Seller and its agents or
representatives access, upon reasonable advance notice (which notice shall
identify the nature of the information sought by Seller), at all reasonable
times to examine and make copies of any and all instruments, files and records
relating to the Hotel, which right shall survive the Closing; and

 

(l)         such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.

 

6.4       Purchaser’s Deliveries.  At or prior to the Closing, Purchaser shall
execute and acknowledge (to the extent required) and deliver, or cause to be
delivered, to Seller or the Escrow Company as appropriate:

 

(a)        the Purchase Price required to be paid pursuant to Section 3.1;

 

31


 

(b)        the Bill of Sale;

 

(c)        the General Assignment;

 

(d)       a certificate of Purchaser (“Purchaser’s Update Certificate”), dated
as of the Closing Date, stating that the representations and warranties of
Purchaser contained in this Agreement are true and correct in all material
respects as of the Closing Date (with appropriate modifications of those
representations and warranties made in Section 5.2 hereof to reflect changes in
factual circumstances occurring from and after the Effective Date, including,
without limitation, any changes resulting from actions under Section 9.2) or
identifying any representation or warranty which is not, or no longer is, true
and correct and explaining the state of facts giving rise to the change.  If,
despite changes or other matters described in such certificate, the Closing
occurs, Purchaser’s representations and warranties set forth in this Agreement
shall be deemed to have been modified by all statements made in Purchaser’s
Update Certificate;

 

(e)        an original Real Property Transfer Declaration (TD-1000), duly
executed by Purchaser, or the Title Company on behalf of Purchaser;

 

(f)        the executed Preliminary Closing Statement;

 

(g)        such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Purchaser;
and

 

(h)        such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.

 

6.5       Closing Costs.

 

(a)        Seller shall pay the following expenses:  (i) fifty percent (50%) of
all Escrow fees with respect to the Closing; (ii) the portion of any title
premium for the Title Policy attributable to the basic (i.e., not extended)
coverage portion of the ALTA policy (without endorsements), (iii) the recording
fees for recording the Deed; (iv) Seller’s legal fees and expenses; (v) the
commission due Broker; (vi) all state, city and county transfer taxes (including
stamp taxes, recording taxes, documentary transfer taxes, excise and value-added
taxes, personal property sales taxes and similar taxes) payable by reason of the
transfer of the Property; and (vii) any and all costs associated with the
Existing Management Agreement Termination.

 

(b)        Purchaser shall pay the following expenses: (i) the portion of any
title premium for the Title Policy attributable to the extended coverage portion
of the ALTA policy and any endorsements; (ii) the cost of the New Survey,
including any modifications made thereto; (iii) fifty percent (50%) of all
Escrow fees with respect to the Closing; (iv) all costs and expenses incurred in
connection with the transfer of any transferable permits, warranties or licenses
in connection with the ownership or operation of the Property; and
(v) Purchaser’s legal fees and expenses.

 

(c)        Any other ordinary and usual closing costs and expenses, except as
expressly provided in this Agreement, in connection with the consummation of the
transactions

 

32


 

contemplated by this Agreement shall be allocated between Purchaser and Seller
in accordance with the customary practice in the county where the Property is
located.

 

The provisions of this Section 6.5 shall survive Closing or any termination of
this Agreement.

 

6.6       Concurrent Transactions.  All documents or other deliveries required
to be made by Purchaser or Seller at Closing, and all transactions required to
be consummated concurrently with Closing, shall be deemed to have been delivered
and to have been consummated simultaneously with all other transactions and all
other deliveries, and no delivery shall be deemed to have been made, and no
transaction shall be deemed to have been consummated, until all deliveries
required by Purchaser and Seller shall have been made, and all concurrent or
other transactions shall have been consummated.

 

6.7       Possession.  Possession of the Property shall be delivered at Closing
(provided the transaction closes).  Excluded Assets shall be removed from the
Hotel by Seller, at its expense, on or within thirty (30) days after the Closing
Date.  Seller, at its expense, shall make all reasonable repairs necessitated by
such removal but shall have no obligation to replace any Excluded Asset so
removed.

 

6.8       Allocation of Purchase Price; Sales Tax.  Seller and Purchaser have
determined the value of the Tangible Personal Property (exclusive of any leased
personal property) and have allocated the Purchase Price between the Real
Property and the Tangible Personal Property (and among the classes of Personal
Property) (the “Purchase Price Allocation”), as more specifically set forth on
Exhibit O and Seller agrees to file federal, state and local tax returns
consistent with the Purchase Price Allocation including, without limitation, the
Real Property Transfer Declaration TD 1000 filed at the time of the recording of
the Deed which shall reflect such Real Property value as set forth in the
Purchase Price Allocation.  Additionally, Seller shall prepare a Sales Tax
Return for the State of Colorado and the City and County of Denver based on, and
consistent with, the Purchase Price Allocation and shall deliver such Sales Tax
Return to the Title Company at Closing to be filed with the State of Colorado
Department of Revenue and the City and County of Denver Department of Finance. 
Seller shall pay any sales taxes due in connection with the transfer of the
Tangible Personal Property and shall indemnify, defend and hold harmless
Purchaser, its agents and representatives from any loss, liability, claim, cost
or expense (including reasonably attorneys’ fees) relating to such sales taxes
and this provision shall survive the Closing.

 

ARTICLE VII

 

ADJUSTMENTS AND PRORATIONS—CLOSING STATEMENTS

 

7.1       Adjustments and Prorations.  The following matters and items shall be
apportioned between the parties or, where appropriate, credited in total to a
particular party, as of the Cut-Off Time as provided below:

 

(a)        General Proration of Expenses.  The following items of expenses with
respect to any portion or aspect of the Hotel shall be prorated between Seller
and Purchaser:

 

33


 

(i)         All charges and expenses under any Hotel Contracts assumed by
Purchaser.

 

(ii)        All utility charges (but excluding any utility deposits).  To the
extent reasonably practicable, though, in lieu of prorating the charges for any
metered utility service, Purchaser and Seller shall endeavor to have the utility
read the meter as early as possible on the Closing Date, render a final bill to
Seller based on such reading and bill all subsequent service to Purchaser. 
Seller shall receive a credit for each deposit, if any, made by Seller as
security under any such utility contracts if the same is transferable and
provided such deposit remains on deposit for the benefit of Purchaser.

 

(iii)       Prepaid expenses of the Hotel, to the extent transferable, including
without limitation, (1) amounts incurred to pay for natural gas held in storage
pending use at the Hotel if such natural gas was acquired from a third-party
supplier of natural gas pursuant to a written agreement, and (2) the expense of
all Permits obtained in connection with the operation of the Hotel to the extent
such Permits are assumed by Purchaser.  At Closing, Seller shall assign all of
its rights with respect to existing insurance obtained by Manager for the Hotel
to the extent transferable and pertaining to the period from and after the
Closing Date.

 

(iv)       All other Hotel operating expenses, other than employment expenses
(which are covered by Section 7.1(f)).  Purchaser shall receive a credit for:
(1) advance payments made to Seller, if any, under Bookings for Hotel
facilities, and (2) commissions due and payable by Seller to credit and referral
organizations.  Seller shall receive a credit for coin machine, telephone,
washroom and checkroom income relating to the period pre-Closing.

 

(b)        Hotel Revenues.

 

(i)         At Closing, Seller and Purchaser shall share equally (50:50) in all
revenues from the Hotel guest rooms and facilities occupied on the evening
immediately preceding the Closing Date, including any sales taxes, room taxes,
occupancy taxes and other taxes charged to guests in such rooms, all parking
charges, sales from mini-bars, in-room food and beverage, telephone, facsimile
and data communications, in-room movie, laundry and other service charges
allocable to such rooms with respect to the evening immediately preceding the
Closing Date.  Notwithstanding the foregoing, all revenues from and expenses
associated with any bars and lounges at the Hotel shall be prorated based on the
actual closing time for such bar or lounge.  For example, if such bar or lounge
closes at 2 a.m. on the Closing Date, Seller shall retain the revenues (and be
allocated the expenses) from such services and operations even though such
revenues were generated approximately two (2) hours after the Cut-Off Time.

 

(ii)        Revenues from conferences, receptions, meetings and other functions
occurring in any conference, banquet or meeting rooms in the Hotel, or in any
adjacent facilities owned or operated by Seller, including usage charges and
related taxes, food and beverage sales, valet parking charges, equipment rentals
and telecommunications charges, shall be allocated between Seller and Purchaser,
based on when the function therein commenced, with (x) one-day functions
commencing prior to the Cut-Off Time being allocable to Seller, (y) functions
commencing after the Cut-Off Time being allocable to Purchaser and (z) multiday

 

34


 

functions being allocated between Seller and Purchaser according to when the
event commences and is scheduled to end.

 

(iii)       Any operating revenues not otherwise provided for in this
Section 7.1 shall be prorated between Purchaser and Seller as of the Cut-Off
Time.

 

(c)        Accounts Receivable.  Seller shall retain all Accounts Receivable,
including, without limitation, receivables accrued in connection with hotel
reservations, the use of guest rooms, banquet and meeting room receivables
(including any cancellation fees due to Seller in connection with any of the
foregoing) as reflected on the city ledger, guest ledger or any other receivable
ledger.  Notwithstanding the foregoing, for sixty (60) days after Closing,
Purchaser shall use reasonable efforts to collect the Account Receivables on
Seller’s behalf and remit the same to Seller upon receipt (but, for the
avoidance of doubt, Purchaser shall not be obligated to initiate any legal
action, terminate any on-going relationship or incur any material expenses or
liability in so doing).

 

(d)       Accounts Payable.  At Closing, Purchaser shall receive a proration
credit equal to the excess of (i) the aggregate estimated amount of all
outstanding accounts payable for the Hotel as of the Closing Date (“Accounts
Payable”) in the Preliminary Closing Statement over (ii) Purchaser’s prorated
share of such Accounts Payable under Section 7.1(a) hereof (and Purchaser shall
assume the obligation to satisfy all Accounts Payable to the extent of any such
proration credit).  After Closing, before paying any amount invoiced or
otherwise claimed by a third party due with respect to the Hotel operations
prior to Closing which is not included in a schedule to the Preliminary Closing
Statement (or is claimed in an amount larger than that shown on such schedule),
Purchaser shall first submit such invoice or claim to Seller.  Unless Seller,
within ten (10) days after receiving such submission, objects to such invoice or
claim (thereby making it a “Seller Disputed Payable”), Purchaser may pay the
same and take a credit for such payment on the Final Closing Statement. 
Notwithstanding the foregoing, but subject to the terms of Section 9.1(k) with
respect to the Carpet Work, upon Closing, Purchaser shall assume all obligations
of Seller to pay for any (x) consumables or other items ordered by Manager in
the ordinary course of business but which are not yet received as of the Closing
Date, and (y) items or services listed on a purchase order log prepared by
Manager or Seller, which list shall be updated by Manager or Seller immediately
prior to Closing; provided that, there shall not be any adjustment to the
Purchase Price in connection with Purchaser’s assumption of the liabilities
described in clauses (x) and (y) of this sentence.

 

(e)        Taxes and Assessments.  All real estate taxes, special or general
assessments, assessments under any Permitted Exceptions, personal property
taxes, hotel sales taxes (from operations), water and sewer rents, rates and
charges, vault charges, canopy permit fees, and other municipal permit fees
shall be prorated as of the Cut-Off Time.  If the amount of any such item is not
ascertainable on the Closing Date, the credit therefor shall be based on the
most recent available bill and shall be reprorated upon receipt of the actual
tax bill.  Seller shall have the right to continue and settle any proceeding to
contest any taxes for any taxable period in the event such proceedings were
filed prior to the Effective Date and Seller shall be entitled to any refunds or
abatements of taxes awarded in such proceedings unless the same apply to the
2015 tax year whereupon the same shall be subject to proration pursuant to this
Section 7.1(e); provided, however, that from and after the Effective Date,
Seller shall have no right to file or

 

35


 

otherwise commence any proceeding to contest any taxes (including, without
limitation, any proceedings for taxable periods occurring prior to the Effective
Date and/or prior to the Closing).

 

(f)        Employment Expenses.  Seller shall be responsible for all wages,
salaries, benefits and other costs of employment of Employees (whether such
Employee is retained by Purchaser or not) or former Employees payable or
reimbursable to Manager pursuant to the Management Agreement relating to the
period prior to the Cut-Off Time and Purchaser shall be responsible for all
wages, salaries, benefits and other costs of employment of Employees or former
Employees relating to the period after the Cut-Off Time.  Purchaser shall
receive a credit at Closing for the pro rata portion of any accrued bonuses,
vacation time, personal time and similar pay (but not sick leave pay unless the
same actually accrues to Employees pursuant to applicable Legal Requirements)
payable to Hotel employees retained by Manager to work in the Hotel after the
Closing, consistent with past practices, which are not yet due as of the Closing
Date (whether or not vested and earned as of the Closing Date) (and Purchaser
shall, to the extent of such credit, assume the obligation to pay accrued
bonuses, vacation time, personal time and similar pay payable to Employees
retained by Manager).

 

(g)        Consumables; Inventory.  There shall be no proration or adjustment to
the Purchase Price for any Consumables or any Operating Equipment or Inventory.

 

(h)        Cash and Accounts.  At the Closing, Seller shall transfer to
Purchaser all Cash-On-Hand and Seller shall receive a credit at the Closing for
all such Cash-On-Hand.  All Account Cash is and shall remain the property of
Seller and shall be retained by Seller after the Closing (or credited to Seller
to the extent retained by Manager or another third party for the benefit of the
Hotel).

 

(i)         Vouchers.  Purchaser shall (i) honor the outstanding unexpired gift
certificates, coupons or other writings issued by Seller that entitles the
holder or bearer thereof to a credit (whether in a specified dollar amount or
for a specified item, such as room night or meals) to be applied against the
usual charge for rooms, meals and/or goods and services at the Hotel
(collectively, “Vouchers”) and shall assume all liability, if any, for the
outstanding Vouchers as of the Closing Date regardless of any purported
expiration, and (ii) receive a credit against the Purchase Price payable at
Closing in the amount equal to seventy-five percent (75%) of the face value of
the outstanding Vouchers as of the Closing Date.

 

(j)         Rent.  Rent and other payments payable by tenants, licensees,
concessionaires and other persons using or occupying the Real Property or any
part thereof under a Lease or otherwise, if any, for or in connection with such
use or occupancy, including, without limitation, fixed monthly rentals,
additional rentals, percentage rentals, escalation rentals, retroactive rentals,
operating cost pass-throughs, common area maintenance charges, HVAC charges,
payments of taxes and insurance expenses, promotional/marketing charges,
construction receivables and other sums and charges payable by the tenants under
the Leases (collectively, “Rent”) shall be prorated as of the Closing such that
Seller will be entitled to Rent attributable to periods prior to the Closing and
Purchaser will be entitled to Rent attributable to periods from and after the
Closing, all as more particularly set forth below:

 

36


 

(i)                                  All Rent owed under the Leases for the
month in which the Closing occurs (“Current Rent”) shall be prorated as of the
Closing Date; provided, however, that Current Rent shall not include Rent for
any month prior to the month in which the Closing occurs.

 

(ii)                              All Rent other than Current Rent (“Rent
Arrears”) shall not be prorated at Closing.  In the event that either Purchaser
or Seller receives Rent from a tenant after the Closing Date, such Rent shall be
applied in the following order of priority (after deduction of actual
out-of-pocket costs of collection paid by Purchaser to third parties): (a) first
to current rent due to Purchaser, (b) second to delinquent rent due to Purchaser
and (c) thereafter to Rent Arrears due to Seller from such tenant.  Any sums
owed to Seller pursuant to the foregoing shall be paid by Purchaser within
thirty (30) days following receipt by Purchaser.  Any sums owed to Purchaser
pursuant to the foregoing shall be paid by Seller within thirty (30) days
following receipt by Seller.  Purchaser shall deliver to Seller at Seller’s
request no more frequently than monthly a statement of the collection status of
each Rent Arrears, accompanied by reasonable supporting documentation, until the
sooner of (x) collection of all Rent Arrears and (y) ninety (90) days after the
Closing Date.  Seller’s rights to Rent Arrears shall terminate as of the first
anniversary of the Closing Date.  Purchaser shall pursue all Rent Arrears in a
reasonable manner (meaning that Purchaser will include the Rent Arrears on each
rent statement for the succeeding three (3) months and shall send at least one
demand letter) and shall have the right to negotiate settlements with tenants
who have Rent Arrears as it may determine in good faith; provided, however,
that, if all of the Rent Arrears due to Seller are not paid to Seller within one
hundred eighty (180) days after the Closing Date, after such 180-day period,
Seller shall have the unrestricted right in Seller’s sole discretion to pursue
collection from any tenant owing Rent Arrears including, without limitation,
initiating and prosecuting a lawsuit against the applicable tenant, provided
that Seller shall not initiate or prosecute any lawsuit that seeks to evict such
tenant or terminate any Lease or otherwise affect such tenant’s possession.

 

(iii)                          Purchaser shall receive a credit for all security
deposits held by Seller under the Leases unless such security deposits are
transferred to Purchaser at Closing.  After Closing, Purchaser thereafter shall
be obligated to refund or apply such deposits in accordance with the terms of
such Leases.

 

(k)                              Other.  Such other items as are provided for in
this Agreement or as are normally prorated and adjusted in the sale of a hotel
(other than Consumables, Inventory and Operating Equipment) shall be prorated as
of the Cut-Off Time.

 

7.2                            Regarding Hotel Prorations Generally.  Unless
Section 7.1 expressly provides otherwise: (i) all prorations shall be made on an
actual daily basis, and (ii) for purposes of such prorations, all items of
revenue and expense with respect to the Hotel’s operations shall be classified
and determined in accordance with the Uniform System of Accounts for the Lodging
Industry (Eleventh Revised Edition), and otherwise in accordance with GAAP. 
Except as otherwise expressly provided herein, in any case in which Purchaser
receives a credit at Closing on account of any obligation of Seller hereunder,
Seller shall have no further liability for such obligation to the extent of such
credit and Purchaser shall pay and discharge the same.

 

37


 

7.3                            Payment.  Any net credit due to Seller as a
result of the adjustments and prorations under Section 7.1 shall be paid to
Seller in cash at the time of Closing.  Any net credit due to Purchaser as a
result of the adjustments and prorations under Section 7.1 shall be credited
against the Purchase Price at the time of Closing.

 

7.4                            Closing Statements.

 

(a)                               Preparation.  Each party shall cause its
designated representatives to enter the Hotel only at reasonable times and
without unreasonably interfering with operations, both before and after the
Closing Date, for the purpose of making such inventories, examinations and
audits of the Hotel, and of the books and records of the Hotel, as they deem
necessary to make the adjustments and prorations required under this
Article VII, or under any other provisions of this Agreement. Based upon such
inventories, examinations and audits, beginning as close to the Closing Date as
practicable, Seller and Purchaser shall jointly prepare an initial prorations
and credit statement (the “Preliminary Closing Statement”) no later than seven
(7) days prior to the Closing Date and thereafter Seller and Purchaser shall
cooperate and use commercially reasonable efforts to finalize such Preliminary
Closing Statement no later than 9:00 a.m. (Denver local time) on the Closing
Date, which Preliminary Closing Statement shall show the net amount due either
to Seller or Purchaser as a result thereof, and such net amount will be added
to, or subtracted from the payment of the Purchase Price to be paid to Seller
pursuant to Section 3.1.  As soon as Purchaser and Seller have agreed upon the
Preliminary Closing Statement, they shall jointly deliver a mutually signed copy
thereof to Escrow Company.

 

(b)                              Final Closing Statement; Post-Closing
Adjustments.  Except for the prorations for real estate taxes and other
assessments, which shall be adjusted within fifteen (15) Business Days of
receipt of the tax bill for the tax year in which the Closing occurs, Purchaser
and Seller shall make a one-time post-Closing adjustment of any item of income
and expense subject to adjustment as provided above which was either incomplete
or incorrect (whether as a result of an error in calculation or a lack of
complete and accurate information) as of the Closing.  Purchaser will prepare
and deliver to Seller for its review and approval a statement of prorations (the
“Final Closing Statement”) within sixty (60) days following the Closing Date,
and the party in whose favor the original incorrect adjustment or error was made
shall pay to the other party the sum necessary to correct such prior incorrect
adjustment or error within ten (10) days after completion of the Final Closing
Statement.

 

(c)                               Disputes.  In the case of a dispute, the
parties shall attempt to resolve such dispute, but if for any reason such
dispute is not resolved by the date that is thirty (30) days after the delivery
of the original notice of the claimed adjustment by Purchaser or Seller, but not
to exceed ninety (90) days after Closing, then the parties shall submit such
dispute to the Accountant, and the determination of the Accountant, which shall
be made within a period of fifteen (15) days after such submittal by the
parties, shall be conclusive.  The fees and expenses of the Accountant shall be
paid equally by Purchaser and Seller.  At such time as the amount of any
adjustment or dispute shall be determined (either by agreement or by
determination of the Accountant), any amount that shall be payable by one party
to the other party as a result of such adjustment or determination shall be paid
within ten (10) Business Days after the date on which such agreement or
determination shall have been made.

 

38


 

(d)                             The provisions of this Section 7.4 shall survive
Closing.

 

ARTICLE VIII

 

CONDITIONS PRECEDENT

 

8.1                            Conditions Precedent to Seller’s Obligations. 
Seller’s obligation to close the transaction contemplated by this Agreement
shall be subject to the occurrence of each of the following conditions, any one
or more of which may be waived by Seller in writing:

 

(a)                               Purchaser’s Compliance with Obligations. 
Purchaser shall have complied in all material respects with its Obligations
required by this Agreement to be complied with by Purchaser.

 

(b)                              Truth of Purchaser’s Representations and
Warranties.  The representations and warranties of Purchaser contained in this
Agreement (as updated by Purchaser’s Update Certificate) shall be true and
correct in all material respects as of the Closing Date.

 

(c)                               Investment Committee Approval.  Within two
(2) business days after the Effective Date, Seller’s investment committee has
approved, in writing, the execution and delivery of this Agreement. If this
condition is not timely satisfied or waived by Seller in writing within such two
(2) business day period, then this Agreement shall automatically terminate, the
Earnest Money Deposit shall be immediately returned to Purchaser and Seller
shall be responsible for promptly reimbursing Purchaser for the out of pocket
costs and expenses incurred by Purchaser in connection with this Agreement and
Purchaser’s due diligence activities with respect to the Property (including,
without limitation, loan and commitment fees) in an aggregate amount not to
exceed Two Hundred Twenty-Five Thousand and No/100th Dollars ($225,000).  If
this Agreement has not been terminated pursuant to this Section 8.1(c) on or
before 11:59 p.m. (Denver local time) within two (2) business days after the
Effective Date, Seller acknowledges and agrees that this Section 8.1(c) shall
thereafter not be a condition precedent to Seller’s obligation to close the
transaction.

 

8.2                            Conditions Precedent to Purchaser’s Obligations. 
Purchaser’s obligation to close the transaction contemplated by this Agreement
shall be subject to the occurrence of each of the following conditions, any one
or more of which may be waived by Purchaser in writing:

 

(a)                               Seller’s Compliance with Obligations.  Seller
shall have complied with all material Obligations required by this Agreement to
be complied with by Seller.

 

(b)                              Truth of Seller’s Representations and
Warranties.  Subject to Section 6.3(e), the representations and warranties of
Seller contained in this Agreement (as updated by Seller’s Update Certificate)
shall be true and correct in all material respects as of the Closing Date (with
appropriate modifications permitted under this Agreement or not materially
adverse to Purchaser).

 

(c)                               Title Policy.  The Title Company shall be
unconditionally obligated and prepared, subject only to payment of the
applicable premium therefor, to issue the Title Policy.

 

39


 

(d)                             Starbucks Estoppel.  Seller shall use
commercially reasonable efforts to obtain an executed estoppel certificate from
Starbucks, in form and substance reasonably acceptable to Purchaser (the
“Starbucks Estoppel”); provided, however, that if despite Seller’s commercially
reasonable efforts, Seller is unable to deliver the Starbucks Estoppel at or
prior to Closing, delivery of the Starbucks Estoppel shall not be a condition to
Closing.

 

(e)                               RTD Consent and Estoppel.  Seller shall have
obtained an executed consent to assignment and estoppel certificate from RTD
with respect to the RTD License (or a new RTD License agreement to be executed
by RTD and Purchaser), in form and substance reasonably acceptable to Purchaser
(in either case, the “RTD Consent and Estoppel”).  Seller shall use commercially
reasonable efforts to obtain the RTD Consent and Estoppel.

 

(f)                                Restaurant Consent and Estoppel.  Seller
shall have obtained an executed estoppel certificate from Restaurant Tenant, and
if required by the Restaurant Lease, a consent to assignment, with respect to
the Restaurant Lease, in form and substance reasonably acceptable to Purchaser
(the “Restaurant Consent and Estoppel”).  Seller shall use commercially
reasonable efforts to obtain the Restaurant Consent and Estoppel.

 

(g)                              Termination of Existing Management Agreement. 
The Management Agreement shall be terminated by Manager and Seller (at Seller’s
sole cost and expense including, without limitation, any termination fee,
conversion fee or unamortized key money due and owing as a result thereof)
effective as of the Closing Date (the “Existing Management Agreement
Termination”).

 

(h)                              Franchise Agreement.  If Purchaser has complied
with all of its obligations under Section 4.12 (which shall be a condition to
the effectiveness of Franchisor’s execution and delivery of a New Franchise
Agreement being a condition precedent to Purchaser’s obligation to purchase the
Property in accordance with this Agreement), then, on or before the Closing
Date, Franchisor shall be prepared to issue to Purchaser, concurrently with
Closing, the New Franchise Agreement.

 

(i)                                  Delivery of Documents.  At or prior to
Closing, Seller shall have delivered (or caused to be delivered) to Purchaser or
Escrow Company the documents required by Section 6.3.

 

Seller may, at its sole option, by written notice to Purchaser and Escrow Agent,
extend the Closing Date up to an additional five (5) Business Days in order to
permit Seller to attempt to satisfy one or more of the conditions precedent set
forth in this Section 8.2.

 

8.3                            Failure or Waiver of Conditions Precedent.  In
the event any of the conditions set forth in Section 8.1 or Section 8.2 are not
fulfilled or waived on or before the Closing Date, the party benefited by such
conditions may, by written notice to the other party, terminate this Agreement,
whereupon all rights and obligations hereunder of each party shall be at an end
except those that expressly survive any termination.  Nothing contained herein
shall relieve Seller or Purchaser of any liability arising from a breach of
covenant hereunder, and the non-defaulting party shall have the right to
exercise any and all remedies available to it under this Agreement with respect
to any such breach of covenant.  Either party benefited by a condition

 

40


 

set forth in Section 8.1 or Section 8.2 hereof may, at its election, at any time
or times on or before the date specified for the satisfaction of the condition,
waive in writing the benefit of such condition.  Purchaser’s consent to the
Closing pursuant to this Agreement shall waive any remaining unfulfilled
conditions and any liability on the part of Seller for breaches of
representations and warranties of which Purchaser had actual knowledge of as of
the Closing

 

ARTICLE IX

 

ACTIONS AND OPERATIONS PENDING CLOSING

 

9.1                            Covenants of Seller.  Seller covenants and agrees
that at all times prior to the Closing Date:

 

(a)                               Subject to conditions beyond Seller’s
reasonable control, Seller shall use commercially reasonable efforts to cause
Manager to operate and maintain the Hotel in the ordinary course of business, in
compliance with the Management Agreement and generally consistent with the
manner in which Manager has operated and maintained the Hotel prior to the date
hereof (i.e., consistent with past practices during the twelve (12) months prior
to the Effective Date); provided, however, that Purchaser acknowledges that
Seller’s ability to control the operation of the Hotel is limited by the terms
of the Management Agreement.

 

(b)                              From and after the Effective Date, Seller will
not execute and deliver any new Material Contract or any cancellation,
modification or renewal of any existing Material Contract, without the prior
written consent of Purchaser, which Purchaser shall not unreasonably withhold,
condition or delay.  If Purchaser fails to respond to a written request from
Seller for consent within five (5) days after such request is given to
Purchaser, such consent shall be deemed given.

 

(c)                               Seller shall have the right, without notice to
or consent of Purchaser, to make Bookings in the ordinary course of business and
according to Hotel’s standard practices.

 

(d)                             Seller shall use commercially reasonable efforts
to perform its material obligations under the Management Agreement, the Hotel
Contracts and other agreements that may affect the Hotel.  Notwithstanding any
provision of this Agreement to the contrary, Purchaser acknowledges and agrees
that pursuant to the Management Agreement, Manager is vested with
decision-making authority over the Hotel and therefore Seller’s ability to
control the management and operation of the Hotel is circumscribed by, and must
be exercised in accordance with, its rights as “Company” under the Management
Agreement.

 

(e)                               Within five (5) business days after the
Effective Date, Seller shall request that (a) Manager request a certificate of
taxes due from the State of Colorado and the City and County of Denver, and
(b) upon receipt, promptly deliver a copy thereto to Seller and Purchaser.

 

(f)                                Seller shall not execute and deliver, after
the Effective Date and prior to the Closing Date, any mortgage, deed of trust,
collateral assignment of leases or security agreement affecting all or any
portion of the Property (except office equipment leases and similar agreements).

 

41


 

(g)                              Seller shall not execute and deliver, after the
Effective Date and prior to the Closing Date, any easement or any land
covenants, conditions or restrictions.

 

(h)                              Seller shall use its commercially reasonable
efforts to cause Manager to (i) maintain levels of Inventories and inventories
of FF&E and Consumables at the Hotel at a level at least consistent with past
practice and the operation of the Hotel in the normal and ordinary course of
business; (ii)  make all repairs, maintenance, and replacements to keep the
Hotel (including, but not limited to, all FF&E and all other Personal Property)
and the Land in good operating condition, and not commit any waste of any
portion of the Property; and (iii) continue to take guest reservations and to
book functions and meetings and otherwise to promote the business of the Hotel
in the same manner as it did the twelve (12) months prior to the Effective Date.

 

(i)                                  Seller shall maintain in effect all
policies of property and liability/casualty insurance, or similar policies of
insurance, with substantially the same limits of coverage which it now carries
with respect to the Hotel.

 

(j)                                  Seller shall instruct Manager to provide to
Purchaser, promptly after Manager actually receives the same, copies of all
written governmental notices of violations at the Property issued after the
Effective Date.

 

(k)                              Purchaser acknowledges and agrees that Seller
has commenced work in connection with the replacement and installation of carpet
in the Hotel’s meeting space to address certain damage and wear and tear (the
“Carpet Work”); however, the actual installation is not currently scheduled to
occur until after the Closing.  Seller has engaged Abbotts Fire and Flood to
complete the Carpet Work (including, without limitation, all carpeting and
providing all supplies and equipment necessary to complete the Carpet Work)
pursuant to the contracts (“Carpet Contracts”) attached hereto as Exhibit P. 
Seller represents and warrants to Purchaser that a true, correct and complete
copy of the Carpet Contracts, and all amendments, modifications and supplements
thereto, is attached hereto as Exhibit P.  Without the prior written consent of
Purchaser, Seller shall not hereafter amend, modify or supplement the Carpet
Contracts.  Prior to Closing, Seller shall pay, under the Carpet Contracts, an
additional amount equal to $19,739.88.  At Closing, Seller shall assign the
Carpet Contracts to Purchaser and shall give Purchaser a credit in the amount of
$71,662.20.  In consideration of the credit described above, Purchaser shall
assume all obligations of Seller required to be performed under the Carpet
Contracts from and after the Closing.

 

(l)                                  Seller shall not take the following actions
unless Seller has obtained the prior written consent of Purchaser (which consent
may be granted or withheld in Purchaser’s sole and absolute discretion):

 

(i)                                  execute and deliver any purchase agreement
or option agreement with respect to all or substantially all of the Property;

 

(ii)                              cause or permit the removal of any material
tangible Personal Property from the Hotel except (A) for the purpose of
discarding items that have been replaced

 

42


 

with Property of equal or greater quality, (B) discarding obsolete items, or
(C) for the sale of goods in the ordinary course of business;

 

9.2                            Covenants of Purchaser.

 

(a)                               In connection with its investigation of the
Property during the Inspection Period, Purchaser had the right, at its election
(but subject to the limitations of Article IV), to inspect the Property for the
presence of Hazardous Substances (as defined below), and, at Seller’s request,
Purchaser agrees to furnish to Seller copies of any reports received by
Purchaser in connection with any such inspection.  Purchaser hereby assumes full
responsibility for such inspections and irrevocably waives any claim against
Seller and releases Seller from all liabilities arising from the presence of
Hazardous Substances on the Property.  As used herein, “Hazardous Substances”
means all hazardous or toxic materials, substances, pollutants, contaminants, or
wastes currently identified as a hazardous substance or waste under the
Environmental Laws.  The provisions of this Section 9.2(a) shall survive Closing
or any termination of this Agreement.

 

ARTICLE X

 

CASUALTIES AND TAKINGS

 

10.1                    Casualties.

 

(a)                               If any damage to the Real Property shall occur
prior to the Closing Date by reason of fire, windstorm, earthquake, hail,
explosion or other casualty, and if the cost of repairing such damage will equal
or exceed One Million and No/100th Dollars ($1,000,000) (“Major Damage”),
Purchaser may elect to (i) terminate this Agreement by giving written notice to
Seller, in which event Escrow Company shall immediately return the Earnest Money
Deposit to Purchaser and neither party shall have any further Obligations or
liability whatsoever to the other hereunder unless such Obligation or liability
expressly survives termination, or (ii) receive an assignment of all of Seller’s
rights to any insurance proceeds (excluding business interruption proceeds
attributable to the period prior to Closing) relating to such damage and acquire
the Property with adjustment to the Purchase Price equal to the sum of (x) the
amount of any deductible under the applicable insurance policy and (y) the
reasonably estimated cost of repairing any uninsured damage resulting from such
casualty.  If Purchaser fails for any reason to deliver written notice of
termination to Seller within twenty (20) days after Seller sends Purchaser
written notice of the occurrence of Major Damage (and, if necessary, the Closing
Date shall be extended to the limited extent necessary to accommodate
Purchaser’s right to make such election), then Purchaser shall be deemed to have
elected to proceed with Closing.  Seller shall have no obligation to repair any
damage to the Real Property, and upon Closing, full risk of loss with respect to
the Property shall pass to Purchaser.

 

(b)                              If the cost of repairing such damage will not
exceed One Million and No/100th Dollars ($1,000,000) (“Minor Damage”), the
transactions contemplated hereby shall close and Purchaser shall receive an
assignment of all of Seller’s rights to any insurance proceeds (excluding
business interruption proceeds attributable to the period prior to Closing)
relating to such damage and Purchaser shall acquire the Property with adjustment
to the Purchase

 

43


 

Price equal to the sum of (i) the amount of any deductible under the applicable
insurance policy and (ii) the reasonably estimated cost of repairing any
uninsured damage resulting from such casualty.  Seller shall have no obligation
to repair any damage to the Real Property, and upon Closing, full risk of loss
with respect to the Property shall pass to Purchaser.

 

10.2                    Takings.  If, prior to the Closing Date, all or any
portion of the Real Property is taken by eminent domain or by an act of
governmental authority, Seller shall promptly give Purchaser written notice
thereof, and the following shall apply:

 

(a)                               If a Material Part (as defined below) of the
Real Property is taken by eminent domain or by act of governmental authority,
either party may, within ten (10) Business Days after the giving of Seller’s
notice, by written notice to the other, elect to terminate this Agreement.  In
the event that either party shall timely make such election, the Earnest Money
Deposit shall be returned to Purchaser whereupon this Agreement shall terminate
and neither party hereto shall have any further rights or obligations hereunder.

 

(b)                              If a Material Part of the Real Property is
taken but neither party elects to terminate this Agreement pursuant to
Section 10.2(a), or if a non-Material Part of the Real Property is taken by
eminent domain or by an act of governmental authority, neither party shall have
any right to terminate this Agreement, and the parties shall nonetheless proceed
to the Closing in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Seller by reason of
such taking; provided, however, that Seller shall, at the Closing, (i) assign
and turn over, and Purchaser shall be entitled to receive and keep, the net
proceeds of any award or other proceeds of such taking which may have been
collected by Seller as a result of such taking, less any portion reasonably
expended by Seller to make repairs prior to the Closing, or (ii) if no award or
other proceeds shall have been collected, deliver to Purchaser an assignment of
Seller’s right to any such award or other proceeds which may be payable to
Seller as a result of such taking, less any portion reasonably expended by
Seller to make repairs prior to the Closing, which amount shall be paid to
Seller by Purchaser at the Closing.  If the net proceeds are paid to the holder
of any mortgage or deed of trust on the Real Property and such holder refuses to
release the full amount of the award, then, at the Closing, Seller (at Seller’s
sole option) shall either pay to Purchaser the amount required to make such
repairs and restorations or credit such amount against the Purchase Price.

 

(c)                               For the purposes of this Section 10.2,
“Material Part” shall be deemed to mean any taking (i) which permanently and
materially impairs the present use and operation of the Property, (ii) which
results in the elimination of the sole or any legally required means of ingress
and/or egress from the Real Property to public roads, with no comparable,
convenient, legal substitute ingress and/or egress being available or
(iii) would result in a termination of the Franchise Agreement.

 

ARTICLE XI

 

EMPLOYEES

 

11.1                    Employees.  Seller shall direct manager to terminate the
employment of all employees at the Hotel on or immediately prior to the Closing.
Purchaser or Purchaser’s manager

 

44


 

(“Purchaser’s Manager”) shall offer employment to a sufficient number of the
Employees such that neither Seller nor Manager shall have any liability under 29
U.S.C. §2101 et seq., the Worker Adjustment and Retraining Notification Act, or
any state law analogue (collectively, the “WARN Act”), and in the event that
Purchaser or Purchaser’s Manager fails to hire a sufficient number of the
Employees, Purchaser shall assume all WARN Act liability resulting therefrom.   
In furtherance of the foregoing, Purchaser agrees that it shall not, and it
shall not permit Purchaser’s Manager to, fire or terminate any employees within
ninety (90) days after the Closing in any manner that would trigger any
requirement for notice under the WARN Act or otherwise violate applicable laws,
rules or regulations.  Purchaser acknowledges that the personnel employed to
manage, operate and work at the Hotel are the employees of Manager, or an
affiliate of Manager, and not of Seller.  Purchaser agrees that, prior to the
Closing, Manager shall retain sole discretion to hire and fire Employees
pursuant to and in accordance with the terms of the Management Agreement. 
Purchaser acknowledges that neither Seller nor Manager is giving any notice
under the WARN Act, and Purchaser agrees to indemnify Seller and Manager and
hold each of them harmless against any and all costs and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by Seller and/or
Manager as a result of Purchaser’s failure to comply with this Section 11.1. 
Purchaser acknowledges that certain information relating to the Employees may be
or be deemed to be proprietary to Manager or may otherwise not be disclosed by
Manager, including, but not limited to, insurance records, health records and
employment and disciplinary history.  Purchaser agrees that Purchaser and
Purchaser’s Manager shall at all times rely solely upon their own assessment of
and information obtained from Employees to make their employment decisions with
respect to each employee. Purchaser further agrees to indemnify and hold Seller,
Seller’s affiliates, Seller’s Indemnitees and Manager harmless from and against
all Liabilities including, without limitation, those asserted by any Federal,
state or local governmental or quasi-governmental agency, third party or former
or present Employee, including attorneys’, consultants’ and expert witness fees
and expenses, including but not limited to any liability of Seller to Manager
arising under the Management Agreement, arising from or related to the conduct
of any interview by Purchaser and/or Purchaser’s Manager of any employee and any
related employment decision.

 

11.2                    Indemnity.

 

(a)                               Purchaser shall indemnify Seller and its
Affiliates and hold each of them harmless from and against any losses which may
be incurred or suffered by any of them (i) by reason of Purchaser’s failure to
comply with any of the provisions of this Article XI; (ii) in connection with
any employment taxes that relate to the period from and after Closing, or for
which Purchaser receives a credit on the Final Closing Statement (and then, only
to the extent of such credit); (iii) in connection with any liability arising
out of Purchaser’s employment policies, practices or procedures from and after
Closing; or (iv) in connection with Purchaser’s violation or noncompliance from
and after Closing with any applicable federal or state employment law,
including, without limitation, the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”), ERISA, the Family and Medical Leave Act of 1993 (“FMLA”), the Fair
Labor Standards Act (“FLSA”), and the Occupational Safety and Health Act
(“OSHA”).

 

(b)                              Seller shall indemnify and defend Purchaser,
Purchaser’s Manager and their respective Affiliates and hold each of them
harmless from and against any losses which

 

45


 

may be incurred or suffered by any of them (i) by reason of Seller’s failure to
comply with this Article XI; (ii) as the result of Seller’s acts or omissions
under the WARN Act arising out of, or relating to, the period prior to Closing;
(iii) in connection with any employment taxes that relate to the period prior to
Closing, or for which Seller receives a credit on the Final Closing Statement
(and then, only to the extent of such credit); (iv) in connection with any
liability arising out of Seller’s or Manager’s employment policies, practices or
procedures prior to Closing; or (iv) in connection with Seller’s or Manager’s
violation or noncompliance prior to Closing with any applicable federal or state
employment law, including, without limitation, COBRA, HIPAA, FMLA, FLSA and/or
OSHA.

 

ARTICLE XII

 

NOTICES

 

12.1                    Notices.  Except as otherwise provided in this
Agreement, all notices, demands, requests, consents, approvals and other
communications (each a “Notice,” collectively “Notices”) required or permitted
to be given under this Agreement, or which are to be given with respect to this
Agreement, shall be in writing and shall be (i) personally delivered,
(ii) transmitted by legible facsimile or email transmission prior to 5:00
p.m. (Denver local time), (iii) delivered by United States Mail, postage
prepaid, registered or certified mail, return receipt requested, or
(iv) delivered by reputable overnight delivery service with proof of delivery,
addressed to the party as designated below:

 

If intended for Seller, to:

 

Denver Downtown Hotel LLC
c/o Cornerstone Real Estate Advisers LLC
150 South Wacker Drive
Suite 350
Chicago, Illinois 60606
Attention: Daniel J. Sheline, Vice President
Facsimile: (312) 465-1480
Email: dsheline@cornerstoneadvisers.com

 

and

 

c/o Cornerstone Real Estate Advisers LLC
180 Glastonbury Boulevard
Suite 200
Glastonbury, Connecticut 06033
Attention: John J. Phillips, Esq., Vice President and Regional Counsel
Facsimile: (860) 509-2002
Email: jjphillips@Cornerstoneadvisers.com

 

46


 

and

 

Davis Wright Tremaine LLP
865 S. Figueroa Street
Suite 2400
Los Angeles, California 90017
Attention:  Mark Nelson, Esq.
Facsimile:  (213) 633-4243
Email: marknelson@dwt.com

 

If intended for Purchaser, to:

 

CWI 2 Denver Downtown Hotel, LLC
c/o Watermark Capital Partners LLC
272 E. Deerpath Road, Suite 320
Lake Forest, Illinois 60045
Attention: Michael G. Medzigian
Facsimile:  (847) 482-8696
Email:  medzigian@watermarkcap.com

 

Copies to:

 

Paul Hastings LLP
515 S. Flower St., 25th Floor
Los Angeles, California 90071
Attention: Rick S. Kirkbride, Esq.
Facsimile: (213) 996-3261
Email:   rickkirkbride@paulhastings.com

 

Notice personally delivered shall be deemed received when delivered.  Notice
mailed by expedited delivery service or mail shall be deemed received by the
addressee as of the date of first attempted delivery.  Notice transmitted by
facsimile shall be deemed received by the addressee upon sender’s receipt of
confirmation thereof, provided that an original of such facsimile is also sent
to the intended addressee by means described in clauses (i), (iii) or (iv) of
this Section 12.1. Either party may at any time change the address for notice to
such party by mailing a Notice of such change as aforesaid (such notice of
change of address to be effective five (5) days after the recipient’s receipt of
the same).  Counsel to any party, as identified above, may deliver any notice
required or permitted to be given under this Agreement with the same force and
effect as if such notice was given by the party represented by such counsel.

 

ARTICLE XIII

 

ADDITIONAL COVENANTS

 

13.1                    Additional Covenants.  In addition, the parties agree as
follows:

 

47


 

(a)                               Brokerage.  Purchaser and Seller represent and
warrant to each other that they have not had any dealings with any broker, agent
or finder relating to the sale of the Property or the transactions contemplated
hereby other than Hodges Ward Elliott (the “Broker”), which is Seller’s
exclusive representative.  Each party hereto agrees to indemnify and hold the
other party and its Indemnitees harmless against and from any and all
Liabilities incurred by the other party arising out of or resulting from any
claim for brokerage commissions, compensation or fees by any broker, agent or
finder based upon any act or omission by the indemnifying party (other than
Broker, which Seller is compensating under a separate agreement in connection
with the sale of the Property), or the transactions contemplated hereby
resulting from the acts of the indemnifying party.  The provisions of this
Section 13.1(a) shall survive Closing or any termination of this Agreement.

 

(b)                              Guest Baggage.  All baggage or other property
of guests that has been checked with, left in the care of Seller or in the
Hotel’s lost and found as of the Cut-Off Time shall be inventoried, sealed and
tagged jointly by Seller and Purchaser.  Purchaser hereby agrees to indemnify
Seller and its Indemnitees against any Liabilities in connection with such
baggage and property arising out of the acts of omissions of Purchaser or its
Affiliates (or any of their employees or agents) on or after the Closing Date. 
Seller hereby agrees to indemnify Purchaser and its Indemnitees against any
Liabilities in connection with such baggage and property arising out of the acts
or omissions of Seller or its Affiliates (or any of their employees or agents)
prior to the Closing Date.  The provisions of this Section 13.1(b) shall survive
Closing.

 

(c)                               Safe Deposits.  Not later than two (2) days
prior to the Closing, Seller shall send, or cause the Manager to send, written
notice to guests or other persons who have safe deposit boxes at the Hotel
advising of the sale of the Hotel and requesting verification or removal of the
contents within one (1) day.  The safe deposit boxes of guests or other persons
not responding to said written notice shall be opened only in the presence of
representatives of both Seller (or Manager) and Purchaser.  The contents of all
boxes opened as aforesaid shall be listed at the time such boxes are opened and
each such list shall be signed by or on behalf of the Manager or on behalf of
Seller and Purchaser, and Purchaser shall not be responsible for any items
claimed to have been in said boxes unless such items are included in such list. 
Seller agrees to indemnify, defend and hold Purchaser and its Indemnitees
harmless from and against any Liabilities for any items claimed to have been in
said boxes but not included in such list and Purchaser agrees to indemnify,
defend and hold Seller and its Indemnitees harmless from and against any
Liabilities for items claimed to have been in said boxes and included in such
list and all Liabilities with respect thereto arising out of or related to the
acts or omissions of Purchaser or its Affiliates (or any of their employees or
agents) on or after the Closing Date.  The provisions of this
Section 13.1(c) shall survive Closing.

 

(d)                             Books and Records.  The transaction contemplated
hereby includes the Books and Records of Seller pertaining to the business of
the Hotel.  Purchaser covenants and agrees that such Books and Records will
remain in the Hotel for examination and audit by Seller and its agents after the
Closing as provided in this Section 13.1(d).  Books and Records not pertaining
to the business of the Hotel may be removed by Seller within a reasonable time
after the Closing Date.  Purchaser agrees to preserve all books and records,
files and correspondence, for at least two (2) years after the Closing Date, and
not to destroy or dispose of the same, for at least two (2) years after the
Closing Date.  Purchaser agrees to provide access to Seller and its

 

48


 

representatives, to such books, records, files and correspondence at all
reasonable times upon reasonable advance written notice.  Purchaser’s
obligations under this Section 13.1(d) shall survive for two (2) years after the
Closing Date.

 

13.2                    Liquor License.  As soon as reasonably practicable
following the Effective Date, but in no event later than ten (10) days following
the Effective Date, Purchaser shall submit an application for a temporary liquor
license, along with all required fees and schedules, supporting documentation
and the like, to the appropriate governmental entity(ies) and shall diligently
and in good faith pursue obtaining a temporary liquor license through the
Closing Date (and any extension thereof).  Seller and Manager will reasonably
cooperate with Purchaser, at no material expense to Seller or Manager, in
connection with Purchaser’s diligent and good faith efforts to submit an
application for and to obtain a temporary liquor license(s) for the operation of
the restaurants, bars and lounges presently located within the Hotel.  If
despite using such diligent and good faith efforts, Purchaser is not able to
obtain such temporary liquor license(s) on or before the Closing Date, the
Closing Date shall be extended as reasonably necessary for Purchaser to obtain
such temporary liquor license(s), such extension not to exceed ten (10) Business
Days.  Purchaser specifically acknowledges and agrees that the issuance of a
temporary liquor license to Purchaser on or before the Closing Date shall not be
a condition to Purchaser’s obligation to close the transaction contemplated
under this Agreement and shall not result in any reduction in the Purchase
Price.  Seller shall transfer to Purchaser (at no cost to Purchaser and with no
adjustment to the Purchase Price) all alcoholic beverage inventory which is
located at or held for use in the Hotel immediately after Purchaser has obtained
a valid and effective temporary permit entitling Purchaser to sell alcoholic
beverages at the Hotel. This Section 13.2 shall survive the Closing.

 

ARTICLE XIV

 

DEFAULTS AND REMEDIES

 

14.1                    Seller’s Remedies.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, IF THE SALE OF THE PROPERTY TO PURCHASER
IS NOT CONSUMMATED AS A RESULT OF PURCHASER’S DEFAULT UNDER THIS AGREEMENT,
SELLER SHALL BE ENTITLED, AS ITS SOLE REMEDY, TO RETAIN THE DEPOSIT AS SELLER’S
LIQUIDATED DAMAGES.  THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE AND
EXTREMELY DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY SELLER AS A
RESULT OF PURCHASER’S FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT
TO THIS AGREEMENT, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE EFFECTIVE
DATE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION REPRESENTS A
REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR AS A RESULT OF SUCH
FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT LIMIT SELLER’S RIGHTS
TO RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES, NOR WAIVE OR AFFECT SELLER’S
RIGHTS AND PURCHASER’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF THIS
AGREEMENT.  THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES
IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF ANY APPLICABLE
STATUTE OR LAW, BUT

 

49


 

IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.  THE PARTIES HAVE SET
FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH THE LIQUIDATED
DAMAGES PROVISION CONTAINED IN THIS SECTION.

 

INITIALS:                      Seller
[g226181kk11i001.jpg]                    Purchaser [g226181kk11i002.jpg]

 

Nothing contained in this Section 14.1 shall limit or prevent Seller from
(a) asserting any legal or equitable claims against Purchaser for any breaches
under this Agreement other than the failure of Purchaser to consummate the sale
contemplated by this Agreement, including without limitation, Purchaser’s
obligations with respect to any indemnification of Seller under this Agreement
or obligation to pay attorneys’ fees and other amounts under Section 16.13,
(b) enforcing any indemnity obligation of Purchaser under this Agreement or
preclude Seller from obtaining a damage award in connection therewith or
(c) enforcing Purchaser’s other obligations and liabilities which survive a
termination of this Agreement.

 

14.2                    Purchaser’s Remedies.  If Seller fails to perform its
Obligations under this Agreement for any reason except the failure of any
condition precedent to Seller’s Obligations under this Agreement, without
default by Purchaser, then Purchaser’s sole remedies shall be: (a) to terminate
this Agreement by giving Seller written notice of such election prior to or at
Closing whereupon (i) Escrow Company shall promptly return to Purchaser the
Earnest Money Deposit, together with all interest earned thereon, (ii) Seller
shall promptly reimburse Purchaser for all third-party out-of-pocket costs
actually incurred by Purchaser in connection with its investigation and efforts
to purchase and finance the purchase of the Property, including, without
limitation, actual fees and costs of counsel and consultants and actual loan
fees and costs; provided, however, that the aggregate amount of such
reimbursement payment shall not exceed Two Hundred Twenty-Five Thousand and
No/100th Dollars ($225,000), and (iii) the parties shall be released from all
further obligations hereunder, except for obligations which expressly survive
the termination of this Agreement, (b) to seek specific performance of the
Seller’s obligations hereunder, provided Purchaser institutes an action for
specific performance within thirty (30) days following the earlier of (i) the
date Purchaser delivers written notice of default to Seller and (ii) the Closing
Date, or (c) to waive the default of Seller and close on the Closing Date,
without reduction in the Purchase Price.  Notwithstanding the election made by
Purchaser, Purchaser shall not have the right to seek damages for Seller’s
default, which right is hereby knowingly, expressly and irrevocably waived by
Purchaser except as set forth in clause (a)(ii) of this Section 14.2.  In
addition, as material consideration to Seller’s entering into this Agreement
with Purchaser, Purchaser expressly waives any right under applicable laws,
rules or regulations, or otherwise, to record or file a lis pendens or a notice
of pendency of action or similar notice against all or any portion of the
Property (except in connection with any action filed by Purchaser for specific
performance of this Agreement pursuant to the foregoing provisions of this
Section 14.2).

 

50


 

ARTICLE XV

 

ASSUMED AND RETAINED LIABILITIES; INDEMNIFICATION

 

15.1                    Assumed Liabilities.  At Closing, Purchaser shall assume
all liabilities (collectively, the “Assumed Liabilities”) (i) with respect to
the Property to the extent first arising or accruing on or after the Closing
Date including, without limitation, (A) liabilities to the extent accruing on or
after the Closing Date under the Leases, equipment leases, Hotel Contracts and
Bookings, (B) liabilities relating to the Property resulting from any
third-party claim for personal injury or property damage, which injury or damage
occurred on or after the Closing Date, and (C) liabilities arising from the
employment of, or the provision of services to the Property by, those Employees
retained or rehired by Purchaser or Manager, to the extent first arising or
occurring on or after the Closing Date; (ii) with respect to taxes relating to
the Property to the extent first arising and accruing on or after the Closing
Date; and (iii) for payment of obligations relating to the Property arising or
accruing prior to the Closing Date to the extent that Purchaser receives a
credit therefor pursuant to this Agreement (and then only to the extent of such
credit).  Purchaser hereby agrees to defend, indemnify and hold harmless Seller
and its members and managers and their respective partners, directors,
employees, shareholders, members, managers, advisors and other agents and their
respective partners, members, managers, directors, employees and shareholders
(collectively, “Seller Indemnitees”) from and against any and all loss, damage,
cost, claim, liability or expense (including, without limitation, court costs
and reasonable attorneys’ fees) suffered or incurred by Seller or Seller
Indemnitees as a result of any of the Assumed Liabilities.

 

15.2                    Retained Liabilities.  Except as otherwise expressly
provided in Section 15.1 above, at Closing, Seller shall retain all liabilities
(collectively, the “Retained Liabilities”) (i) relating to the Property or the
Hotel to the extent first arising or accruing prior to the Closing Date,
including, without limitation, (A) liabilities to the extent accruing prior to
the Closing Date under the Bookings, Leases, equipment leases and Hotel
Contracts, (B) liabilities resulting from any third-party claim for personal
injury or property damage which injury or damage first occurred prior to the
Closing Date, (C) liabilities arising from the employment of, or the provision
of services to the Property by, employees of Seller or Manager, arising or
accruing prior to the Closing Date (specifically excluding liabilities for which
Purchaser is responsible as provided under Section 11.2 hereof), and (D) any
indebtedness, accounts payable, liabilities or obligations of any kind or nature
related to (x) Seller or (y) the Property which arise or accrue prior to Closing
Date; and (ii) with respect to taxes relating to the Property, to the extent
first arising or accruing prior to the Closing Date, but expressly excluding, in
each case (that is, (i) and (ii)), all liabilities for payment of obligations
arising or accruing prior to the Closing Date to the extent that Purchaser
receives a credit therefor pursuant to this Agreement (and then only to the
extent of such credit).  In no event shall the Retained Liabilities include
claims that are barred by the provisions of Section 2.2 hereof.  In addition,
and notwithstanding anything to the contrary contained herein, in no event shall
the Retained Liabilities include any costs or fees associated with the
assignment or termination of the Franchise Agreement, as more particularly set
forth in Section 4.12 above, other than Seller’s attorneys’ fees and costs
incurred in connection therewith.  Seller hereby agrees to indemnify, defend and
hold harmless Purchaser and its members and managers, and their respective
partners, directors,

 

51


 

employees, shareholders, members, managers, advisors and other agents and their
respective partners, directors, employees, shareholders, members and managers
(collectively, “Purchaser Indemnitees”), of and from all liabilities, losses,
damages, costs or expenses (including, without limitation, court costs and
reasonable attorneys’ fees) which Purchaser or Purchaser Indemnitees may suffer
or incur by reason of any of the Retained Liabilities.

 

ARTICLE XVI

 

MISCELLANEOUS

 

16.1                    Assignment.  Neither all nor any portion of Purchaser’s
interest under this Agreement may be sold, assigned, encumbered, conveyed or
otherwise transferred, whether directly or indirectly, voluntarily or
involuntarily, or by operation of law or otherwise including, without
limitation, by a transfer of interest in Purchaser (collectively, a “Transfer”),
without the prior written consent of Seller, which consent may be granted or
denied in Seller’s sole and absolute discretion.  Any attempted Transfer without
Seller’s consent shall be null and void. Any request by Purchaser for Seller’s
consent to a Transfer shall set forth in writing the details of the proposed
Transfer, including, without limitation, the name, ownership and financial
condition of the prospective transferee and the financial details of the
proposed Transfer.  Notwithstanding the foregoing, Purchaser, upon prior written
notice to Seller given not less than ten (10) Business Days prior to the Closing
(which time period is agreed to be material and is required to permit Seller
properly to prepare, execute and deliver the items required to be delivered by
it pursuant to this Agreement), which notice specifies the exact legal name,
address and any other information necessary for the preparation of the closing
documents to be delivered under this Agreement, may assign its rights and
delegate is duties under this Agreement to an entity that is wholly owned or
controlled, directly or indirectly, by Purchaser, W.P. Carey, Inc., Carey
Watermark Investors Incorporated, Carey Watermark Investors 2 Incorporated,
Watermark Capital Partners, LLC, or any entity managed or advised by Purchaser,
W.P. Carey, Inc., Carey Watermark Investors Incorporated, Carey Watermark
Investors 2 Incorporated or Watermark Capital Partners, LLC for the purposes of
closing on the transaction provided (i) only one such assignment shall be made;
(ii) such assignment shall not delay the Closing; (iii) such assignment shall
not require Seller to obtain any additional or revised third party consents,
certificates or approvals; provided, however, Purchaser shall remain liable for
Purchaser’s obligations hereunder until the Closing has occurred notwithstanding
such assignment.  In the event Purchaser so assigns and delegates its rights and
duties under this Agreement, it shall deliver to Seller at or prior to Closing
an instrument of assignment and assumption evidencing such assignment and
delegation.  No Transfer, whether with or without Seller’s consent:  (i) shall
operate to release Purchaser or alter Purchaser’s primary liability to perform
the obligations of Purchaser under this Agreement; or (ii) shall cause Seller to
incur any cost or other economic detriment in connection with such Transfer. 
Purchaser shall pay any and all additional costs and expenses (including,
without limitation, reasonable attorneys’ fees, charges, and disbursements other
than non-material legal expenses related to the preparation of the closing
documents) incurred by Seller that would not otherwise have been incurred by
Seller had Purchaser not caused a Transfer.

 

16.2                    Modifications.  This Agreement cannot be changed orally,
and no executory agreement shall be effective to waive, change, modify or
discharge it in whole or in part unless

 

52


 

such executory agreement is in writing and is signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought

 

16.3                    Calculation of Time Periods; Time is of the Essence. 
Unless otherwise specified, in computing any period of time described in this
Agreement, the day of the act or event after which the designated period of time
begins to run is not to be included and the last day of the period so computed
is to be included, unless such last day is not a Business Day, in which event
the period shall run until the end of the next Business Day.  The final day of
any such period shall be deemed to end at 5:00 p.m. (Denver local time).  Time
is of the essence with respect to each and every term and provision of this
Agreement.

 

16.4                    Successors and Assigns.  Subject to limitations on
assignment set forth in this Section 16.4, the terms and provisions of this
Agreement are to apply to and bind the permitted successors and assigns of the
parties hereto.

 

16.5                    Entire Agreement.  This Agreement, including the
Exhibits attached hereto, contains the entire agreement between the parties
hereto pertaining to the subject matter hereof and fully supersedes all prior
written or oral agreements and understandings between the parties pertaining to
such subject matter.

 

16.6                    Further Assurances.  Each party agrees that it will
without further consideration execute and deliver such other documents and take
such other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the purposes or
subject matter of this Agreement.  Without limiting the generality of the
foregoing, Purchaser shall, if requested by Seller, execute acknowledgments of
receipt with respect to any materials delivered by Seller to Purchaser with
respect to the Property.  The provisions of this Section 16.6 shall survive
Closing.

 

16.7                    Survival.  Subject to Section 5.3 hereof, the
representations, warranties, obligations, covenants, agreements, undertakings
and indemnifications of Seller and Purchaser contained in this Agreement and in
any closing documents delivered in connection with this Agreement shall survive
the Closing.

 

16.8                    Construction.  This Agreement shall not be construed
more strictly against one party than against the other, merely by virtue of the
fact that it may have been prepared primarily by counsel for one of the parties,
it being recognized that both Purchaser and Seller have contributed
substantially and materially to the preparation of this Agreement.

 

16.9                    No Third-Party Beneficiary.  The provisions of this
Agreement and of the documents to be executed and delivered at Closing are and
will be for the benefit of Seller and Purchaser only and are not for the benefit
of any third party, and accordingly, no third party shall have the right to
enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing.

 

16.10            Governing Law.  THIS AGREEMENT IS PERFORMABLE IN THE STATE IN
WHICH THE LAND IS LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES
AND THE LAWS OF SUCH STATE.  SELLER AND PURCHASER

 

53


 

HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
SITTING IN THE STATE IN WHICH THE LAND IS LOCATED IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN A STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE LAND IS LOCATED. 
PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION 16.10 SHALL
SURVIVE THE CLOSING OR ANY TERMINATION OF THIS AGREEMENT.

 

16.11            Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall constitute an
original but all of which, taken together, shall constitute but one and the same
instrument.  In order to expedite the transaction contemplated herein,
telecopied, facsimile, PDF. or other electronic signatures may be used in place
of original signatures on this Agreement.  Seller and Purchaser intend to be
bound by the signatures on the telecopied, PDF. or other electronic document,
are aware that the other party will rely on the telecopied, PDF. or other
electronic signatures, and hereby waive any defenses to the enforcement of the
terms of this Agreement based on the form of signature.

 

16.12            Severability.  If any provision of this Agreement is determined
by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of this Agreement shall nonetheless remain in full force and effect.

 

16.13            Attorneys’ Fees.  If any action or proceeding is commenced by
either party to enforce their rights under this Agreement or to collect damages
as a result of the breach of any of the provisions of this Agreement, the
prevailing party in such action or proceeding, including any bankruptcy,
insolvency or appellate proceedings, shall be entitled to recover all reasonable
costs and expenses, including, without limitation, reasonable attorneys’ fees
and court costs, in addition to any other relief awarded by the court at trial,
on appeal or upon any review.

 

16.14            Waiver of Jury Trial.  Seller and Purchaser, to the extent they
may legally do so, hereby expressly waive any right to trial by jury of any
claim, demand, action, cause of action or proceeding arising under or with
respect to this Agreement, or in any way connected with, or related to, or
incidental to, the dealings of the parties hereto with respect to this Agreement
or the transactions related hereto or thereto, in each case whether now existing
or hereafter arising, and irrespective of whether sounding in contract, tort or
otherwise.  To the extent they may legally do so, Seller and Purchaser hereby
agree that any such claim, demand, action, cause of action or proceeding shall
be decided by a court trial without a jury and that any party hereto may file an
original counterpart or a copy of this Section 16.14 with any court as written
evidence of the consent of the other party or parties hereto to waiver of its or
their right to trial by jury.

 

16.15            No Waiver.  Failure of either party at any time to require
performance of any provision of this Agreement shall not limit the party’s right
to enforce the provision.  Waiver of any breach of any provision shall not be a
waiver of any succeeding breach of the provision or a waiver of the provision
itself or any other provision.

 

54


 

16.16            No Reservation of Property.  The preparation and/or delivery of
unsigned drafts of this Agreement shall not create any legally binding rights in
the Property and/or obligations of the parties, and Purchaser and Seller
acknowledge that this Agreement shall be of no effect until it is duly executed
by both Purchaser and Seller.

 

16.17            No Recordation.  Purchaser shall not record this Agreement, nor
any memorandum or other notice of this Agreement, in any public records.

 

16.18            Exclusivity.  From the Effective Date until the Closing Date or
earlier termination of this Agreement, neither Seller nor any of its Affiliates
shall (a) solicit offers for the Property or the Hotel; (b) negotiate for the
sale, refinance or recapitalization of the Property or the Hotel (other than
with Purchaser); (c) enter into any letter of intent to sell or agreement to
sell, the Property or the Hotel (whether directly or indirectly) to any person
other than Purchaser; and/or (d) exchange any written offer, term sheet or
letter of intent to sell the Property or the Hotel to any person other than
Purchaser.  Seller agrees to direct Broker to cease the marketing of the
Property.  Such restrictions shall be in effect until the earlier of (i) the
Closing Date, or (ii) the termination of this Agreement by either party pursuant
to the terms and conditions hereof; and thereafter shall be null and void and of
no further force or effect.

 

16.19            Miscellaneous Local Requirements and Provisions.  (a) Colorado
Special Taxing Districts. SPECIAL TAXING DISTRICTS IN COLORADO MAY BE SUBJECT TO
GENERAL OBLIGATIONS INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL
TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH DISTRICTS.  PROPERTY OWNERS IN
SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED MILL LEVIES AND EXCESSIVE TAX
BURDENS TO SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE
RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH INDEBTEDNESS
WITHOUT SUCH AN INCREASE IN MILL LEVIES. PURCHASER SHOULD INVESTIGATE THE DEBT
FINANCING REQUIREMENTS OF THE AUTHORIZED GENERAL OBLIGATION INDEBTEDNESS OF SUCH
DISTRICTS, EXISTING MILL LEVIES OF SUCH DISTRICT SERVICING SUCH INDEBTEDNESS,
AND THE POTENTIAL FOR INCREASE IN SUCH MILL LEVIES.

 

ARTICLE XVII

 

GENERAL ESCROW PROVISIONS

 

17.1                    General Escrow Provisions.  The obligations and rights
of the Escrow Company under this Agreement shall be subject to the following
terms and conditions:

 

(a)                               The duties and obligations of Escrow Company
shall be determined solely by the express provisions of this Agreement and no
implied duties or obligations shall be implied against Escrow Company.  Further,
Escrow Company shall be under no obligation to refer to any other document
between or among Purchaser and Seller referred to in or related to this
Agreement, unless Escrow Company is provided with a copy of such document and
consents thereto in writing.

 

55

 


 

(b)                              Escrow Company shall not be liable to anyone by
reason of any error of judgment, or for any act done or step taken or omitted by
Escrow Company in good faith, or for any mistake of fact or law, or for anything
which Escrow Company may do or refrain from doing in connection herewith, unless
caused by or arising out of Escrow Company’s actual and intentional misconduct
or gross negligence.

 

(c)                               Escrow Company shall be entitled to rely, and
shall be protected in acting in reliance, upon any writing furnished to Escrow
Company by either Purchaser or Seller and shall be entitled to treat as genuine,
and as the document it purports to be, any letter, paper or other document
furnished to Escrow Company.  Escrow Company may rely on any affidavit of either
Purchaser or Seller or any other person as to the existence of any facts stated
therein to be known by the affiant.

 

(d)                             If Seller shall become entitled to retain or
receive the Earnest Money Deposit or other amount paid under this Agreement,
Escrow Company shall pay the same to Seller together with all interest earned
thereon and if Purchaser shall become entitled to a return of the Earnest Money
Deposit or other amount paid under this Agreement, Escrow Company shall pay the
same to Purchaser, including all interest earned thereon; provided, however,
that no disbursement pursuant to this subsection shall be made by Escrow Company
until the third (3rd) Business Day following the receipt or deemed receipt of
notice by Seller and Purchaser from Escrow Company of its intention to so
disburse, and disbursement made by Escrow Company after the passage of such
three (3) Business Day period shall relieve Escrow Company from all liability in
connection with such disbursement unless such disbursement is proscribed by
order of a court of competent jurisdiction or objected to in writing by Seller
or Purchaser.  If such disbursement is objected to in writing by Seller or
Purchaser within such three (3) Business Day period, then Escrow Company shall
not make such disbursement until unanimously instructed in writing by Purchaser
and Seller, or is directed to make such disbursement by a court of competent
jurisdiction.

 

(e)                               In the event of any disagreement between
Purchaser and Seller resulting in adverse claims and demands being made in
connection with or against the funds held in escrow, Escrow Company shall refuse
to comply with the claims or demands of either party until such disagreement is
finally resolved (i) by a court of competent jurisdiction (in proceedings which
Escrow Company or any other party may initiate, it being understood and agreed
by Purchaser and Seller that Escrow Company has authority (but not the
obligation) to initiate such proceedings), or (ii) by an arbitrator in the event
that Purchaser and Seller mutually and jointly determine to submit the dispute
to arbitration pursuant to the rules and under the jurisdiction of the American
Arbitration Association, and in so doing Escrow Company shall not be or become
liable to a party, or (iii) by written settlement between Purchaser and Seller.

 

(i)                                  Purchaser and Seller each agree to jointly
and severally indemnify and hold harmless Escrow Company against any and all
Liabilities incurred by Escrow Company (except to the extent the Escrow Company
willfully disregards any provision of this Agreement to which it is bound) in
connection with or as a result of any disagreement between Purchaser and Seller
under this Agreement or otherwise incurred by Escrow Company in any way on
account of its role as Escrow Company.

 

56


 

(f)                                Escrow Company in its sole discretion shall
have the right to resign as Escrow Company under this Agreement, provided that
it shall provide both Purchaser and Seller with at least fifteen (15) days
written notice of such resignation pursuant to the notice provisions of this
Agreement.  Upon any such resignation, Escrow Company shall transfer the Earnest
Money Deposit and any other amounts held by Escrow Company including any
interest earned thereon to a successor Escrow Company jointly approved by
Purchaser and Seller, whereupon the original Escrow Company shall have no
further obligation or liability whatsoever as Escrow Company under this
Agreement.

 

(g)                              Escrow Company may pay the Earnest Money
Deposit into a court of competent jurisdiction upon commencement by the Escrow
Company of an interpleader action in such court.  The reasonable out-of-pocket
costs and attorneys’ fees of the Escrow Company for such interpleader action
shall be paid by the losing party in such interpleader action.

 

(h)                              The rights and immunities of Escrow Company
hereunder shall apply equally to its partners, counsel, associates, employees,
affiliates and agents.

 

(i)                                  All of Escrow Company’s obligations under
this Agreement shall automatically terminate upon disbursing the Earnest Money
Deposit and any other amounts held by Escrow Company as set forth above.

 

 

 

[Signature Pages Follow]

 

57


 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement
for Sale and Purchase and Joint Escrow Instructions to be executed, all as of
the day and year first above written.

 

 

SELLER:

 

 

 

DENVER DOWNTOWN HOTEL LLC,

 

a Delaware limited liability company

 

 

 

 

By:

Cornerstone Real Estate Advisers LLC,

 

 

a Delaware limited liability company

 

 

its Manager

 

 

 

 

 

 

 

 

By:

/s/ Daniel J. Sheline

 

 

Name:

Daniel J. Sheline

 

 

Title:

Vice President

 


 

 

PURCHASER:

 

 

 

CWI 2 DENVER DOWNTOWN HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

 

 

Michael G. Medzigian

 

 

President and Chief Executive Officer

 

S-2


 

The undersigned agrees to (a) perform as Escrow Company, (b) abide by the terms
of this Agreement with respect to the Escrow and (c) disburse the Earnest Money
Deposit to the party entitled thereto in accordance with this Agreement.

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

 

By:

/s/ Eric Liang

 

Name:

Eric Liang

 

Title:

Underwritting Counsel

 

 

3


 

Article I DEFINITIONS AND REFERENCES

1

1.1

Definitions

1

1.2

References

10

Article II SALE AND PURCHASE; “AS-IS,” “WHERE-IS” SALE

10

2.1

Sale and Purchase

10

2.2

As-is, Where-is

10

Article III PURCHASE PRICE

14

3.1

Purchase Price

14

3.2

Earnest Money Escrow Agreement

15

Article IV INSPECTION

15

4.1

Inspection Period

15

4.2

Review and Inspection

16

4.3

Testing

17

4.4

Acceptance or Rejection

17

4.5

Confidentiality; Publicity

17

4.6

Indemnification; Insurance

18

4.7

Title and Survey

18

4.8

Title Policy

20

4.9

Equipment Leases

20

4.10

Hotel Contracts

21

4.11

Management Agreement

21

4.12

Franchise Agreement

21

4.13

Cooperation with Purchaser’s Auditors and Purchaser’s SEC Filing Requirements

22

Article V REPRESENTATIONS AND WARRANTIES

23

5.1

Representations and Warranties of Seller

23

5.2

Representations and Warranties of Purchaser

26

5.3

Duration of Representations and Warranties; Limitations on Liability

28

Article VI CLOSING AND CLOSING DELIVERIES

29

6.1

Closing

29

6.2

Escrow

29

6.3

Seller’s Deliveries

29

6.4

Purchaser’s Deliveries

31

6.5

Closing Costs

32

 

i


 

6.6

Concurrent Transactions

33

6.7

Possession

33

6.8

Allocation of Purchase Price; Sales Tax

33

Article VII ADJUSTMENTS AND PRORATIONS—CLOSING STATEMENTS

33

7.1

Adjustments and Prorations

33

7.2

Regarding Hotel Prorations Generally

37

7.3

Payment

38

7.4

Closing Statements

38

Article VIII CONDITIONS PRECEDENT

39

8.1

Conditions Precedent to Seller’s Obligations

39

8.2

Conditions Precedent to Purchaser’s Obligations

39

8.3

Failure or Waiver of Conditions Precedent

40

Article IX ACTIONS AND OPERATIONS PENDING CLOSING

41

9.1

Covenants of Seller

41

9.2

Covenants of Purchaser

43

Article X CASUALTIES AND TAKINGS

43

10.1

Casualties

43

10.2

Takings

44

Article XI EMPLOYEES

44

11.1

Employees

44

11.2

Indemnity

45

Article XII NOTICES

46

12.1

Notices

46

Article XIII ADDITIONAL COVENANTS

47

13.1

Additional Covenants

47

13.2

Liquor License

49

Article XIV DEFAULTS AND REMEDIES

49

14.1

Seller’s Remedies

49

14.2

Purchaser’s Remedies

50

Article XV ASSUMED AND RETAINED LIABILITIES; INDEMNIFICATION

51

15.1

Assumed Liabilities

51

15.2

Retained Liabilities

51

Article XVI MISCELLANEOUS

52

16.1

Assignment

52

 

ii


 

16.2

Modifications

52

16.3

Calculation of Time Periods; Time is of the Essence

53

16.4

Successors and Assigns

53

16.5

Entire Agreement

53

16.6

Further Assurances

53

16.7

Survival

53

16.8

Construction

53

16.9

No Third-Party Beneficiary

53

16.10

Governing Law

53

16.11

Counterparts; Facsimile Signatures

54

16.12

Severability

54

16.13

Attorneys’ Fees

54

16.14

Waiver of Jury Trial

54

16.15

No Waiver

54

16.16

No Reservation of Property

55

16.17

No Recordation

55

16.18

Exclusivity

55

16.19

Miscellaneous Local Requirements and Provisions

55

Article XVII GENERAL ESCROW PROVISIONS

55

17.1

General Escrow Provisions

55

 

iii


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A:

 

Hotel Parcel Legal Description

Exhibit B:

 

Excluded Assets

Exhibit C:

 

Litigation; Violations; Condemnation; Pending Claims

Exhibit D:

 

Form of Special Warranty Deed

Exhibit E:

 

Form of Bill of Sale

Exhibit F:

 

Form of General Assignment

Exhibit G:

 

Form of Certification of Non-Foreign Status

Exhibit H:

 

List of Leases

Exhibit I:

 

List of Hotel Contracts

Exhibit J:

 

Form of Guaranty

Exhibit K:

 

Intentionally Omitted

Exhibit L:

 

Audit Request Materials

Exhibit M:

 

Form of Audit Representation Letter

Exhibit N

 

Owner Pro-forma Title Policy

Exhibit O

 

Purchase Price Allocation

Exhibit P

 

Carpet Contracts

 

 

 

Schedule 5.1(l):

 

Insurance Certificates

 

i


 

EXHIBIT A

 

HOTEL PARCEL LEGAL DESCRIPTION

 

Real property in the City of Denver, County of Denver, State of Colorado,
described as follows:

 

PARCEL 1:

 

Lots 7 through 12, Block 138, East Denver, City and County of Denver, State of
Colorado.

 

PARCEL 2:

 

Lots 13 through 16, Block 138, East Denver, excepting therefrom, those portions
of Lots 15 and 16 conveyed to the Regional Transportation District by Deeds
recorded April 20, 1993 at Reception No. 93-0049591 and 93-0049592, City and
County of Denver, State of Colorado.

 

PARCEL 3:

 

[Intentionally Deleted]

 

PARCEL 4:

 

[Intentionally Deleted]

 

PARCEL 5:

 

Together with rights in the nature of an interest in real estate, if any, as
contained in the Assignment, Deed and Agreement Concerning Transferable
Development Rights by and among HEX/SCT Equitable, LLC, a Colorado limited
liability company and WMB IX, LLC, a Colorado limited liability company,
recorded October 28, 2005 at Reception No. 2005183969 with the conveyance being
granted by the Denver Zoning Administration in Certificate of Undeveloped Area
recorded April 14, 2005 at Reception No. 2005062575.

 

PARCEL 6:

 

Together with rights in the nature of an interest in real estate, if any, as
contained in the Assignment, Deed and Agreement Concerning Transferable
Development Rights by and among Baldwin Residences, LLC, a Colorado limited
liability company and WMB IX, LLC a Colorado limited liability company, recorded
October 28, 2005 at Reception No. 2005183970, with the conveyance being granted
by the Denver Zoning Administration in Certificate of Undeveloped Area recorded
April 14, 2005 at Reception No. 2005062574.

 

PARCEL 7:

 

Together with a non-exclusive easement related to maintenance as more
particularly set for in Article 2.1 of that certain Party Wall Agreement and
Easement Agreement for Tie-Backs and Maintenance, recorded June 10, 2008 at
Reception No. 2008079834, as amended by that certain

 

Exhibit A
Page 1


 

First Amendment recorded July 23, 2008 at Reception No. 2008102123, and as
further amended by that certain Second Amendment recorded January 15, 2009 at
Reception No. 2009004882.

 

PARCEL 8:

 

[Intentionally Deleted]

 

Exhibit A
Page 2


 

EXHIBIT B

 

EXCLUDED ASSETS

 

NONE

 

Exhibit B
Page 1


 

EXHIBIT C

 

LITIGATION; VIOLATIONS; CONDEMNATION; PENDING CLAIMS; TAX CONTROVERSIES;
INSURANCE CLAIMS; ENVIRONMENTAL NOTICES; LIQUOR LICENSE NOTICES

 

1.            Pending Property/Boiler & Machinery claim with Lexington Insurance
Company (Policy #21565523) for water damage caused by fire sprinkler on
December 30, 2014.

 

2.            Workers’ compensation claims set forth in Schedule 1 attached
hereto and made a part hereof.

 

Exhibit C
Page 1

 


 

EXHIBIT D

 

FORM OF SPECIAL WARRANTY DEED

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

 

 

[________________________________]

 

[________________________________]

 

[________________________________]

 

 

SPECIAL WARRANTY DEED

 

 

FOR VALUE RECEIVED, DENVER DOWNTOWN HOTEL LLC, a Delaware limited liability
company (“Grantor”), having an address _________________________________, for
and in consideration of the sum of TEN AND NO/100TH DOLLARS ($10.00) and other
good and valuable consideration in hand paid by CWI DENVER DT HOTEL, LLC, a
Delaware limited liability company (“Grantee”), whose mailing address is 272 E.
Deerpath Road, Suite 320, Lake Forest, Illinois 60045, the receipt and
sufficiency of which are hereby acknowledged, has GRANTED, SOLD AND CONVEYED and
by these presents does GRANT, SELL AND CONVEY all that certain real property
(the “Property”) situated in the County of Denver, State of Colorado, and more
particularly described on Schedule 1 attached hereto and by this reference
incorporated herein.

 

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anyway belonging unto the Grantee, its successors and
assigns forever.  Grantor, for itself and its successors and assigns, hereby
agrees that it shall WARRANT AND DEFEND the Property in the quiet and peaceable
possession unto the Grantee, its successors and assigns, against all and every
person claiming the whole or any part thereof, by, through or under the Grantor
and no others, subject to:

 

 

(i)                                  the lien of all general and special real
estate taxes and assessments not yet delinquent as of the date hereof;

 

(ii)                              all local, state and federal laws, rules,
ordinances and governmental regulations, including but not limited to, building
and zoning laws, rules, ordinances and regulations now or hereafter in effect
relating to the Property;

 

(iii)                          the rights of hotel guests, as guests only, which
occupy the Property or have a reservation for rooms, food and beverages,
meetings and other customary hotel uses as of the date hereof;

 

(iv)                          all rights of tenants in possession, as tenants
only; and

 

Exhibit D

Page 1


 

(v)                              all items appearing of record or which would be
disclosed by an accurate survey and/or inspection of the Property.

 

By acceptance of this deed, Grantee shall be deemed to have accepted and agreed
to the foregoing provisions set forth in this deed, including all agreements of
Grantee as provided herein.

 

 

[Signature Page Follows]

 

Exhibit D

Page 2


 

IN WITNESS WHEREOF, the undersigned has executed this Special Warranty Deed
dated as of ____________________, 2015.

 

 

 

SELLER:

 

 

 

DENVER DOWNTOWN HOTEL LLC,

 

a Delaware limited liability company

 

 

 

By:

Cornerstone Real Estate Advisers LLC,

 

 

a Delaware limited liability company

 

 

its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit D

Page 3


 

SCHEDULE 1 TO SPECIAL WARRANTY DEED

 

LEGAL DESCRIPTION

 

Real property in the City of Denver, County of Denver, State of Colorado,
described as follows:

 

PARCEL 1:

 

Lots 7 through 12, Block 138, East Denver, City and County of Denver, State of
Colorado.

 

PARCEL 2:

 

Lots 13 through 16, Block 138, East Denver, excepting therefrom, those portions
of Lots 15 and 16 conveyed to the Regional Transportation District by Deeds
recorded April 20, 1993 at Reception No. 93-0049591 and 93-0049592, City and
County of Denver, State of Colorado.

 

PARCEL 3:

 

[Intentionally Deleted]

 

PARCEL 4:

 

[Intentionally Deleted]

 

PARCEL 5:

 

Together with rights in the nature of an interest in real estate, if any, as
contained in the Assignment, Deed and Agreement Concerning Transferable
Development Rights by and among HEX/SCT Equitable, LLC, a Colorado limited
liability company and WMB IX, LLC, a Colorado limited liability company,
recorded October 28, 2005 at Reception No. 2005183969 with the conveyance being
granted by the Denver Zoning Administration in Certificate of Undeveloped Area
recorded April 14, 2005 at Reception No. 2005062575.

 

PARCEL 6:

 

Together with rights in the nature of an interest in real estate, if any, as
contained in the Assignment, Deed and Agreement Concerning Transferable
Development Rights by and among Baldwin Residences, LLC, a Colorado limited
liability company and WMB IX, LLC a Colorado limited liability company, recorded
October 28, 2005 at Reception No. 2005183970, with the conveyance being granted
by the Denver Zoning Administration in Certificate of Undeveloped Area recorded
April 14, 2005 at Reception No. 2005062574.

 

PARCEL 7:

 

Together with a non-exclusive easement related to maintenance as more
particularly set for in Article 2.1 of that certain Party Wall Agreement and
Easement Agreement for Tie-Backs and Maintenance, recorded June 10, 2008 at
Reception No. 2008079834, as amended by that certain

 

Exhibit D

Page 4


 

First Amendment recorded July 23, 2008 at Reception No. 2008102123, and as
further amended by that certain Second Amendment recorded January 15, 2009 at
Reception No. 2009004882.

 

PARCEL 8:

 

[Intentionally Deleted]

 

Exhibit D

Page 5


 

ACKNOWLEDGMENT

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

 

 

State of California

)

 

) ss

 

County of ______________________)

 

On ____________________, 2015 before me,
_______________________________________, a Notary Public in and for said State,
personally appeared _____________________________________________, who proved to
me on the basis of satisfactory evidence to be the person (s) whose name
(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her their authorized capacity (ies), and
that by his/her/their signature (s) on the instrument the person (s), or the
entity upon behalf of which the person (s) acted, executed the instrument.

 

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

 

 

 

Exhibit D

Page 6


 

EXHIBIT E

 

FORM OF BILL OF SALE

 

BILL OF SALE

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, DENVER DOWNTOWN HOTEL LLC, a Delaware limited liability company
(collectively, “Seller”), in connection with the sale of certain real property
located in Denver, Colorado, which is more particularly described in the
Purchase Agreement (as defined below), hereby grants, assigns, transfers,
conveys and delivers to CWI 2 Denver Downtown Hotel, LLC, a Delaware limited
liability company (“Purchaser”), each and every item of “Personal Property”, but
excluding all “Excluded Assets” and “Excluded Materials”, as such terms are
defined in that certain Agreement for Sale and Purchase of Hotel and Joint
Escrow Instructions dated as of September 16, 2015, between Seller and
Purchaser, as amended from time to time (as amended, the “Purchase Agreement”). 
The foregoing assignment and conveyance is made and accepted subject to all
representations, warranties, covenants, indemnities and other provisions of the
Purchase Agreement.  This Bill of Sale shall be governed by the laws of the
State of Colorado.

 

 

[Signature Page Follows]

 

Exhibit E

Page 1


 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of
[_______________], 2015.

 

 

DENVER DOWNTOWN HOTEL LLC,

 

a Delaware limited liability company

 

 

 

By:

Cornerstone Real Estate Advisers LLC,

 

 

a Delaware limited liability company

 

 

its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit E

Page 2


 

EXHIBIT F

 

FORM OF GENERAL ASSIGNMENT

 

GENERAL ASSIGNMENT AGREEMENT

 

THIS GENERAL ASSIGNMENT AGREEMENT (this “Assignment”) is made as of
[________________], 2015, by DENVER DOWNTOWN HOTEL LLC, a Delaware limited
liability company (collectively, “Seller”) and [______________________], a
Delaware limited liability company (“Purchaser”).

 

RECITALS

 

 

 

A.                                Seller is the owner of certain property
commonly known as the “Embassy Suites Denver — Downtown Conference Center”
located in Denver, Colorado.

 

B.                                 Seller and Purchaser have entered into that
certain Agreement for Sale and Purchase of Hotel and Joint Escrow Instructions
dated as of September 16, 2015 (the “Purchase Agreement”), pursuant to which
Seller has agreed to sell and Purchaser has agreed to purchase the real property
described in Schedule A attached thereto and the improvements located thereon
(the “Property”), on the terms and conditions stated in the Purchase Agreement. 
All terms not otherwise defined herein shall have the meaning assigned to them
in the Purchase Agreement.

 

C.                                 Pursuant to the Purchase Agreement, Seller
has agreed to assign to Purchaser all of Seller’s right, title and interest in,
to and under Bookings, Hotel Contracts, Leases, Permits, Books and Records,
Warranties and Miscellaneous Hotel Assets, but excluding all Excluded Assets and
Excluded Materials.

 

NOW,     THEREFORE, Seller and Purchaser agree as follows:

 

1.                                    Assignment.  Seller hereby sells, assigns,
transfers and conveys to Purchaser, without recourse and without representation
or warranty of any kind (except as expressly provided in the Purchase Agreement)
(a) the Bookings, (b) the Hotel Contracts listed on Schedule A attached hereto,
(c) the Leases listed on Schedule B attached hereto, (d) to the extent
assignable, the Permits, (e) the Books and Records (f) the Warranties and
(g) the Miscellaneous Hotel Assets (excluding, in all events, the Excluded
Assets and Excluded Materials).  The foregoing assignment and conveyance is made
and accepted subject to all representations, warranties, covenants, indemnities
and other provisions of the Purchase Agreement.  Seller shall remain liable for
all Retained Liabilities with respect to the assigned documents.

 

2.                                    Assumption.  Purchaser hereby assumes the
benefits of Seller and assumes and agrees to be bound by all of the covenants,
obligations, liabilities, and burdens of Seller arising after the date hereof
under or in connection with (a) the Bookings, (b) the Hotel Contracts listed on
Schedule A attached hereto, (c) the Leases listed on Schedule B attached hereto,
(d) to the extent assignable, the Permits, (e) the Books and Records, (f) the
Warranties and (g) the Miscellaneous Hotel Assets.

 

Exhibit F

Page 1


 

3.                                    Successors.  This Assignment shall inure
to the benefit of and be binding upon the parties hereto and their respective
heirs, legal representatives, successors and assigns.

 

4.                                    Governing Law.  This Assignment shall be
governed by the laws of the State of Colorado.

 

5.                                    Attorneys’ Fees.  If any action or
proceeding is commenced by either party to enforce their rights under this
Assignment or to collect damages as a result of the breach of any of the
provisions of this Assignment, the prevailing party in such action or
proceeding, including, without limitation, any bankruptcy, insolvency or
appellate proceedings, shall be entitled to recover all reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees and court
costs, in addition to any other relief awarded by the court.

 

6.                                    Counterparts.  This Assignment may be
executed in counterparts, each of which shall be deemed an original, and both of
which together shall constitute one and the same instrument.

 

 

[Signature Page Follows]

 

Exhibit F

Page 2


 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Assignment as of the
date first above written.

 

 

SELLER:

 

 

 

DENVER DOWNTOWN HOTEL LLC,

 

a Delaware limited liability company

 

 

 

By:

Cornerstone Real Estate Advisers LLC,

 

 

a Delaware limited liability company

 

 

its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit F

Page 3


 

 

PURCHASER:

 

 

 

                                                                    ,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit F

Page 4


 

SCHEDULE A

 

LIST OF HOTEL CONTRACTS

 

[Excludes Hotel Management Agreement and Franchise Agreement]

 

Exhibit F

Page 5


 

SCHEDULE B

 

LIST OF LEASES

 

Exhibit F

Page 6


 

EXHIBIT G

 

FORM OF CERTIFICATION OF NON-FOREIGN STATUS

 

CERTIFICATION OF NON-FOREIGN STATUS

 

 

A.        Federal FIRPTA Certificate

 

To inform [_____________________], a [____________________] (“Transferee”), that
withholding of tax under Section 1445 of the Internal Revenue Code of 1986, as
amended (the “Code”), will not be required upon the transfer of certain real
property located in Denver, Colorado by Denver Downtown Hotel LLC (the
“Transferor”), Transferor hereby certifies to Transferee:

 

1.         Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Code and the Income
Tax Regulations promulgated thereunder);

 

2.         The U.S. tax identification number of Transferor is 45-5443121;

 

3.         The office address of Transferor is c/o Cornerstone Real Estate
Advisers LLC, 180 Glastonbury Boulevard, Suite 200, Glastonbury, Connecticut
06033.

 

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Transferor understands that Transferee is relying on this Certification in
determining whether withholding is required upon said transfer.

 

Under penalty of perjury the undersigned declare that they have examined this
Certification and to the best of their knowledge and belief it is true, correct
and complete, and they further declare that they have authority to sign this
Certification on behalf of the applicable Transferor.

 

 

[Signature Page Follows]

 

Exhibit G

Page 1


 

Dated as of _______________, 2015

 

 

TRANSFEROR:

 

 

 

DENVER DOWNTOWN HOTEL LLC,

 

a Delaware limited liability company

 

 

 

By:

Cornerstone Real Estate Advisers LLC,

 

 

a Delaware limited liability company

 

 

its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit G

Page 2


 

EXHIBIT H

 

LIST OF LEASES

 

1.            Restaurant Lease, dated October 21, 2013, between Denver Downtown
Hotel LLC (“Seller”) and Denver Stein House, Inc. (“Tenant”), as amended by that
certain First Amendment to Restaurant Lease, dated as of December 30, 2013, as
further amended by that certain Second Amendment to Restaurant Lease, dated as
of January 26, 2014, between Seller and Tenant, as further amended by that
certain Third Amendment to Restaurant Lease, dated as of May 13, 2014, between
Seller and Tenant, and as further amended by that certain Fourth Amendment to
Restaurant Lease, dated as of September 9, 2014, between Seller and Tenant.

 

Exhibit H

Page 1


 

EXHIBIT I

 

LIST OF HOTEL CONTRACTS

 

Note:  For purposes of this Exhibit I, Denver Downtown Hotel LLC, Embassy
Suites, Embassy Suites Denver DT, Embassy Suites Denver — Downtown/Convention
Center, Embassy Suites Downtown, Embassy Suites Downtown Denver, Embassy Suites
Denver Downtown, Embassy Suites Denver,

 

Leases

 

1.            Restaurant Lease, dated October 21, 2013, between Denver Downtown
Hotel LLC (“Seller”) and Denver Stein House, Inc. (“Tenant”), as amended by that
certain First Amendment to Restaurant Lease, dated as of December 30, 2013, as
further amended by that certain Second Amendment to Restaurant Lease, dated as
of January 26, 2014, between Seller and Tenant, as further amended by that
certain Third Amendment to Restaurant Lease, dated as of May 13, 2014, between
Seller and Tenant, and as further amended by that certain Fourth Amendment to
Restaurant Lease, dated as of September 9, 2014, between Seller and Tenant.

 

Other Agreements

 

1.            License Agreement, dated as of July 17, 2012, between the Regional
Transportation District and Seller.

 

2.            Starbucks Master Licensing Agreement, dated December 14, 2012,
between Starbucks Corporation and Sage Hospitality Resources, LLC.

 

Service Contracts and Equipment Leases

 

1.            Service Agreement, effective April 1, 2015, between Alpine Waste &
Recycling and Embassy Suites.

 

2.            Proposal #1113, dated February 10, 2011, from Always Growing
Interiorscapes to Embassy Suites Denver DT.

 

3.            License Agreement, dated February 21, 2013, between American
Society of Composers, Authors and Publishers and Seller.

 

4.            AT&T High Speed Internet Access Agreement, dated August 30, 2010
between AT&T Wi-Fi Services and WMB IX, LLC, as predecessor-in-interest to
Seller, as amended by that certain AT&T High Speed Internet Access Modification
Agreement, dated August 30, 2010 between AT&T Wi-Fi Services and WMB IX, LLC.

 

5.            AT&T High Speed Internet Access Agreement [Starbucks], dated
August 30, 2010 between AT&T Wi-Fi Services and WMB IX, LLC, as
predecessor-in-interest to Seller.

 

6.            Space Lease, dated March 16, 2011, between Automated Capital, Inc.
and Embassy Suites Denver – Downtown/Convention Center.

 

Exhibit I

Page 1


 

7.            Deed of Adherence, dated as of September 24, 2010, between
Booking.com B.V. and Embassy Suites Denver – Downtown/Convention Center.

 

8.            Master Service Agreement, dated December 1, 2010, between Centrada
Solutions, LLC and Sage Hospitality Resources, LLC.

 

9.            Fire Protection Services Agreement, dated May 8, 2015, between
Cintas Fire Protection and Embassy Suites Downtown.

 

10.    Contract Service Order, dated as of February 17, 2012, between Blue Pen,
LLC d/b/a Colorado Cleaners and Embassy Suites Denver Downtown.

 

11.    Planned Maintenance Agreement, dated December 14, 2011, between Cummins
Rocky Mountain LLC and Embassy Suites Denver.

 

12.    Cvent Marking Agreement for Suppliers, effective as of January 1, 2014,
between Cvent and Embassy Suites Denver – Downtown/Convention Center.

 

13.    Products and Services Agreement, dated as of January 4, 2012, between
Ecolab, Inc. and Seller.

 

14.    Letter Agreement, effective as of May 1, 2015, between Ecolab, Inc. and
Embassy Suites.

 

15.    Periodic Inspection Agreement, dated November 7, 2011, between Elevator
Inspection and Certification Services, Inc. and Embassy Suites Denver Downtown.

 

16.    Standard Service Agreement (6 month frequency), dated January 13, 2011,
between Facilitec Central and Embassy Suites Hotels.

 

17.    Standard Service Agreement (3 month frequency), dated January 13, 2011,
between Facilitec Central and Embassy Suites Hotels.

 

18.    Service Agreement, dated November 30, 2010, between Hotel Credit
Association, LLC and Embassy Suites Denver Downtown Convention Center.

 

19.    Hotel Tonight Hotel Supply Agreement, dated May 3, 2011, between Hotel
Tonight and Embassy Suites Denver Downtown Convention Center.

 

20.    Independent Contractor Agreement, dated May 1, 2013, between LoDo
Corporate Massage and Yoga and Seller.

 

21.    Invoice, dated December 14, 2012, issued by LogMeIn and accepted by Sage
Hospitality.

 

22.    Mechanical Service Agreement, dated July 15, 2014, between Long
Mechanical Solutions and Seller under Quote Number RCO13-00383.

 

23.    Service Agreement, dated November 22, 2010, between Loomis Armored US,
LLC and Windsor Management Services Denver, LLC d/b/a Embassy Suites Denver –
Downtown Convention Center, as predecessor-in-interest to Seller.

 

Exhibit I

Page 2


 

24.    Order Form, dated February 9, 2014, between Newmarket International, Inc.
(“Newmarket”) and Sage Hospitality Resources, Inc. d/b/a Embassy Suites Denver
Downtown/Convention Center.

 

25.    Master Software License Agreement, dated September 20, 2012, between
Newmarket and Sage Hospitality Resources, Inc. d/b/a Embassy Suites Denver
Downtown/Convention Center.

 

26.    Master Software License Agreement, dated July 5, 2012, between Newmarket
and Sage Hospitality Resources, Inc. d/b/a Embassy Suites Denver
Downtown/Convention Center.

 

27.    Order for His Subscription Products, dated October 31, 2013, between
Newmarket and Windsor Capital Group, Inc. d/b/a Embassy Suites Denver
Downtown/Convention Center.

 

28.    Sales Order for CAD Services, dated October 27, 2010, between Newmarket
and Windsor Capital Group, Inc. d/b/a Embassy Suites Denver Downtown/Convention
Center.

 

29.    Computer BackUp Service Agreement, dated March 27, 2013, between One Safe
Place Media Corp. and Seller.

 

30.    Proposal, dated July 5, 2011, from Otis Elevator Company to Embassy
Suites under Proposal Number MJW110705121411.

 

31.    Pitney Bowes Lease Agreement, dated May 22, 2014, between Pitney Bowes
and Embassy Suites Denver under Agreement Number 1711383-002.

 

32.    Web Services Agreement, dated November 1, 2010, between priceline.com
Incorporated and Embassy Suites Denver Downtown.

 

33.    Service Agreement for Audiovisual Services, dated July 15, 2014, between
PSAV-Hotel Services Division and Seller.

 

34.    Customer Service Agreement, dated November 12, 2010, between Allied Waste
Transportation, Inc. d/b/a Allied Waste Services of Denver, Republic Services of
Denver and Embassy Suites Hotel under Agreement Number 011262.

 

35.    Property Supply Agreement, dated December 4, 2014, between Restaurant
Technologies, Inc. and Embassy Suites Denver.

 

36.    Proposal, dated September 5, 2014, from Rinko, LLC and accepted by
Embassy Suites Denver Downtown.

 

37.    Bottled Water Service Agreement, dated December 1, 2010, between Rocky
Mountain Bottled Water and Embassy Suites Denver.

 

38.    Subscription Agreement, dated June 9, 2011, between The Rubicon
Group, Inc. and Embassy Suites Denver Downtown.

 

Exhibit I

Page 3


 

39.    Addendum to Environmental Scent Service Agreement, dated July 19, 2013,
between ScentAir Technologies, Inc. and Embassy Suites.

 

40.    Sesac Hotel, Motel & Resort Performance License, effective as of June 1,
2013, between Sesac LLC and Denver Downtown Hotel.

 

41.    Technical Support Agreement, dated July 29, 2014, between Setpoint
Systems Corporation and Embassy Suites Downtown under Proposal #RM2014070201.

 

42.    Document Destruction Service Agreement, dated May 21, 2015, between
Shred-All Inc. and Embassy Suites Denver Downtown.

 

43.    Quotation for Embassy Suites Denver Downtown, dated September 4, 2012,
between Silver bullet Water Treatment, LLC (“Silver Bullet”) and Embassy Suites
Denver Downtown, as assigned pursuant to that certain Assignment of Rental
Agreement dated December 1, 2014 from Silver Bullet to RK Mechanical, Inc.

 

44.    Temporary Labor Services Agreement, dated March 10, 2014, between STFTX,
LLC d/b/a Hotel Pro and Embassy Suites Denver Downtown, as amended by that
certain Contract Amendment, dated May 31, 2015, between STFTX, LLC and Embassy
Suites Denver Downtown.

 

45.    Natural Gas Purchase Agreement, dated March 19, 2013, between Tiger, Inc.
and Seller, as supplemented by hat certain Transaction Confirmation, dated
July 21, 2014, between Tiger, Inc. and Seller.

 

46.    Master Services Agreement, dated July 21, 2015, between TravelClick, Inc.
(“TravelClick”) and Embassy Suites Denver Downtown/Convention Center under
Contract #HPE804924.

 

47.    Master Services Agreement, dated July 21, 2015, between TravelClick and
Embassy Suites Denver Downtown/Convention Center under Contract #HPE819105.

 

48.    Valet Parking Service Agreement, dated as of October 28, 2010, between
USA Parking System, Inc. and Windsor Capital Group, as predecessor-in-interest
to Seller.

 

49.    Service Agreement, dated June 21, 2013, between Windstream and Embassy
Suites Denver under Opportunity #704121, Quote #901675, as amended by that
certain Amendment to Agreement, dated June 21, 2013, between PAETEC
Communications, Inc. and Embassy Suites Denver, and as supplemented by that
certain Letter of Agency, dated March 14, 2014 from Embassy Suites Denver –
Downtown Convention Center to Windstream.

 

50.    Satellite Programming License and Equipment Lease, dated September 29,
2010, between World Cinema, Inc. and WMB IX, LLC d/b/a Embassy Suites Convention
Center, as predecessor-in-interest to Seller.

 

51.    Lease Agreement, dated July 3, 2013, between Xerox Corporation and Seller
for Item No. 5845APT.

 

Exhibit I

Page 4


 

52.    Lease Agreement, dated June 14, 2013, between Xerox Corporation and
Seller for Item No. W7855PT.

 

53.    Preferred Limousine Service Agreement, dated February 1, 2014, between
Zion Charter LLC and Embassy Suites Denver – Downtown/Convention Center.

 

Warranties

 

1.            Warranty from Montigo with respect to the main burn fireplace.

 

2.            Warranty from Mapes Architectural Canopies with respect to
canopies and walkway covers.

 

3.            Warranty from Eco Surfaces with respect to flooring.

 

4.            Warranty from Loren Cook – GI/GR Gravity Ventilators with respect
to the kitchen vent system.

 

5.            Warranty from Rittling – Hydro Air with respect to the air
compressor.

 

6.            Warranty from BASEF Corporation – Wall Systems with respect to
wall adhesive.

 

7.            Warranty from Horizon Glass Company with respect to insulating
glass and windows.

 

8.            Warranty from Tyco Fire and Building Products with respect to the
sprinkler system.

 

9.            Warranty from D&D Monarch Sheet Metal, Inc. with respect to Kynar
500 (a/k/a Hylar 500).

 

10.    Warranty from Jandy Pool Heaters with respect to the Jandy Hi-E2 gas
heater.

 

Exhibit I

Page 5


 

EXHIBIT J

 

FORM OF GUARANTY

 

LIMITED GUARANTY

 

THIS LIMITED GUARANTY (this “Guaranty”) is executed as of October ___, 2015 (the
“Effective Date”), by CORNERSTONE HOTEL INCOME & EQUITY FUND II, L.P., a
Delaware limited partnership (“Guarantor”), for the benefit of CWI 2 DENVER
DOWNTOWN HOTEL, LLC, a Delaware limited liability company (“Purchaser”).

 

RECITALS:

 

A.        Denver Downtown Hotel LLC, a Delaware limited liability company, as
Seller (“Seller”), and Purchaser, have entered into that certain Agreement for
Sale and Purchase and Joint Escrow Agreement dated as of September 16, 2015 (as
amended, the “Agreement”) with regard that certain hotel located at 1420 Stout
Street, Denver Colorado 80202 and known as the Embassy Suites Denver – Downtown
Convention Center (“Property”);

 

B.        Guarantor is the sole owner of Seller, and Guarantor will directly
benefit from Purchaser entering into the Agreement; and

 

C.        Pursuant to the terms and conditions of the Agreement, Seller has
elected to have Guarantor provide this Guaranty.

 

AGREEMENT

 

For good and valuable consideration, the receipt and legal sufficiency of which
are hereby acknowledged, Guarantor hereby agrees as follows:

 

1.         Any capitalized term used in this Guaranty, but not otherwise defined
shall have the meaning set forth in the Agreement.

 

2.         Guarantor hereby irrevocably and unconditionally guarantees to
Purchaser the prompt and unconditional payment of any payment obligations of
Seller under the terms and provisions of Section 5.3, Section 11.2 and/or any
other express indemnifications rights of Purchaser pursuant to and in accordance
with the terms of the Agreement to the extent not otherwise paid by Seller or
any other party, but in any event not to exceed the Cap (the “Guaranteed
Obligations”).  This Guaranty and Guaranteed Obligations will extend for a
period of nine (9) months following the Closing Date (the “Guaranty Term”) and
will be for the sole purpose of insuring the payment of the Guaranteed
Obligations, subject to all limitations and provisions of Section 5.3,
Section 11.2 and the other terms and conditions contained in the Agreement. 
Notwithstanding anything in this Guaranty to the contrary, the aggregate
obligation to Purchaser (and any Indemnitees) under this Guaranty shall be
limited to the Cap and this Guaranty will automatically terminate upon the
expiration of the Guaranty Term (or, solely with respect to any claims properly
made upon Seller prior to, but not resolved prior to, the expiration of the
Guaranty Term, the expiration of such extended period as may be necessary to
address such claims).  Notwithstanding the foregoing, for the avoidance of
doubt, all amounts paid by

 

Exhibit J

Page 1


 

Purchaser to or for the account of Seller or any Indemnitee shall be treated as
a payment by Guarantor hereunder and be counted against the Cap hereunder (and
likewise all amounts paid by Guarantor under this Guaranty shall be treated as a
payment by Purchaser under the Agreement (and thus count against the Cap
thereunder)).

 

3.                                    Except as expressly limited under
Section 2, it is understood and agreed that this is a continuing guaranty and
that the obligations of Guarantor hereunder are and shall be absolute under any
and all circumstances, without regard to the validity, regularity or
enforceability of the Agreement, a true copy of each of said documents Guarantor
hereby acknowledges having received and reviewed.

 

4.                                    Except as expressly limited under
Section 2, Guarantor agrees that, within ten (10) Business Days following
demand, Guarantor will reimburse Purchaser or any Indemnitees for any Guaranteed
Obligations to the extent that such reimbursement is due and payable by Seller
pursuant to the terms of the Agreement and such reimbursement is not made by
Seller, and for all out-of-pocket costs and expenses (including reasonable
counsel fees) incurred by Purchaser or any Indemnitees if it is required to
pursue legal action to enforce this Guaranty (but limited to the extent
Purchaser or such Indemnitee prevails in such enforcement action).

 

5.                                    Guarantor waives: (a) any defense based
upon any legal disability of any other guarantor or other person, or by reason
of the cessation or limitation of the liability of Seller from any cause, other
than full payment of all sums payable pursuant to and in accordance with the
terms of the Agreement or as otherwise set forth in the Agreement; (b) any
defense based upon any lack of authority of the officers, directors, partners or
agents acting or purporting to act on behalf of Seller or any principal of
Seller or any defect in the formation of Seller or any principal of Seller;
(c) all rights and defenses arising out of an election of remedies by Purchaser
or any Indemnitees; (d) any defense based upon Purchaser’s failure to disclose
to Guarantor any information concerning Seller’s financial condition or any
other circumstances bearing on Seller’s ability to pay all sums payable pursuant
to and in accordance with the terms of the Agreement; (e) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in any other respects more burdensome than that
of a principal; (f) any defense based upon Purchaser’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code or any successor statute; (g) any
defense based upon any borrowing or any grant of a security interest under
Section 364 of the Bankruptcy Code; (h) presentment, demand, protest and notice
of any kind; and (i) the benefit of any statute of limitations affecting the
liability of Guarantor hereunder or the enforcement hereof (for avoidance of
doubt, this waiver expressly excludes claims made after the expiration of the
Guaranty Term).

 

Guarantor hereby acknowledges that: (i) as part of Purchaser’s consideration for
entering into this transaction, Purchaser has specifically bargained for the
waiver and relinquishment by Guarantor of all such defenses and (ii) Guarantor
has had the opportunity to seek and receive legal advice from skilled legal
counsel in the area of real property transactions of the type reflected in this
Guaranty and the Agreement.  Guarantor hereby represents and confirms to
Purchaser that Guarantor is fully informed regarding, and that Guarantor does
thoroughly understand, (A) the nature of all such possible defenses, (B) the
circumstances under which those defenses may arise, (C) the benefits which those
defenses might confer upon Guarantor, and (D) 

 

Exhibit J
Page 2


 

the legal consequences to Guarantor of waiving those defenses.  Guarantor
acknowledges that Guarantor has entered into this Guaranty, and both undertaken
Guarantor’s obligations and given its unconditional waiver with the intent that
this Guaranty and all such waivers shall be fully enforceable by Purchaser or
any Indemnitees, and that Purchaser has been induced to enter into this
transaction in material reliance upon the presumed full enforceability thereof.

 

6.                                    Guarantor further agrees that the validity
of this Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected or impaired by reason of (a) the assertion by Purchaser of
any rights or remedies which it may have under or with respect to the Agreement,
against any person obligated thereunder, (b) Purchaser’s failure to exercise, or
delay in exercising, any such right or remedy or any right or remedy Purchaser
may have thereunder or in respect to this Guaranty, (c) the commencement of a
case under the Bankruptcy Code by or against any person obligated under the
Agreement, (d) by any partial or total transfer or pledge of the interests in
Seller, or in any direct or indirect owner of Seller, and/or the reconstitution
of Seller as a result of such transfer or pledge, regardless of whether any of
the foregoing is permitted under the Agreement, or (e) any payment made Seller
or Guarantor or any other person, which is required to be refunded pursuant to
any bankruptcy or insolvency law; it being understood that no payment so
refunded shall be considered as a payment of any portion of the Guaranteed
Obligations, nor shall it have the effect of reducing the liability of Guarantor
hereunder.  In the event that pursuant to any insolvency, bankruptcy,
reorganization, receivership or other debtor relief law or any judgment, order
or decision thereunder Purchaser must rescind or restore any payment or any part
thereof received by Purchaser or any Indemnitees in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Purchaser shall be without
effect and this Guaranty shall remain in full force and effect.  It is further
understood, that if Seller shall have taken advantage of, or be subject to the
protection of, any provision in the Bankruptcy Code, the effect of which is to
prevent or delay Purchaser from taking any remedial action against Seller,
Purchaser or any Indemnitees may, as against Guarantor, nevertheless, enforce
any or all of its rights and remedies against Guarantor provided for herein.

 

7.                                    Guarantor warrants and acknowledges that:
(a) Purchaser would not have entered into the Agreement but for this Guaranty;
(b) there are no conditions precedent to the effectiveness of this Guaranty and
this Guaranty shall be in full force and effect and binding on Guarantor
regardless of whether Purchaser obtains other collateral or any guaranties from
others or takes any other action contemplated by Guarantor; (c) Guarantor has
established adequate means of obtaining from sources other than Seller, on a
continuing basis, financial and other information pertaining to Seller’s
financial condition, Seller’s activities relating thereto, and the status of
Seller’s performance of obligations pursuant to and in accordance with the terms
of the Agreement, and Guarantor agrees to keep adequately informed from such
means of any facts, events or circumstances which might in any way affect
Guarantor’s risks hereunder and Purchaser has not made any representation to
Guarantor as to any such matters; and (d) the most recent financial statements
of Guarantor previously delivered to Purchaser prior to the Effective Date are
true and correct in all material respects, have been prepared in accordance with
GAAP or in accordance with other principles acceptable to Seller in its
reasonable discretion (consistently applied) and fairly present the financial
condition of Guarantor in all material respects as of the respective dates
thereof, and no material adverse change has occurred in the financial condition
of Guarantor since the respective dates thereof, except for the transactions

 

Exhibit J

Page 3


 

contemplated under the Agreement.  During the Guaranty Term, Guarantor covenants
and agrees that (i) it will maintain a “net worth,” calculated in a consistent
manner with Guarantor’s historical financial statements referred to above, of
not less than Twenty-Five Million and No/100th Dollars ($25,000,000); provided,
however, that in the event that Guarantor or its Affiliates sells or otherwise
disposes of both the Boston Marriott Burlington located at One Burlington Mall
Road, Burlington, Massachusetts;  and the Doubletree by Hilton Hotel Houston
Downtown located at 400 Dallas St, Houston, Texas (collectively, the “Guarantor
Assets”) to a bona fide third party(ies), the covenants under this clause
(i) shall be terminated and no longer binding on Guarantor; and (ii) it will
maintain liquidity of not less than Five Million and No/100th Dollars
($5,000,000) from the Effective Date through and including April ___, 2016,
provided that from and after April __, 2016 and continuing for the remaining
three (3) months of the Guaranty Term, Guarantor will maintain liquidity of not
less than the sum of Two Million Five Hundred Thousand and No/100th Dollars
($2,500,000) plus the stated amount of any claims made by Purchaser against
Seller during the initial six (6)-month period of the Guaranty Term.  Guarantor
shall provide Purchaser with written notice within five (5) business days
following the sale of any one or both of the Guarantor Assets.  For purposes of
this Section 7, “liquidity” shall mean the total amount of the following assets,
in each case only if free and clear of all liens and encumbrances:
(x) unrestricted cash and cash equivalents, (y) the current market value of
marketable securities (net of margin debt), and (z) all available cash and cash
equivalents under lines of credit of Guarantor.  At Purchaser’s request,
Guarantor shall provide reasonable supporting documentation to evidence
Guarantor’s compliance with this Section 7.

 

8.                                    Subject to the limitations of Section 2,
Guarantor further covenants that this Guaranty shall remain and continue in full
force and effect as to any modification, extension or renewal of Agreement, and
that other indulgences or forbearance may be granted under Agreement, in each
instance, done or suffered without notice to, or further consent of, Guarantor.

 

9.                                    As a further inducement to Purchaser to
enter into the Agreement and in consideration thereof, Guarantor further
covenants and agrees, (a) with respect to any claim or action arising hereunder,
Guarantor (i) irrevocably submits to the nonexclusive jurisdiction of the courts
of the State where the Property is located and the United States District Court
located in the county in which the Property is located, and appellate courts
from any thereof, and (ii) irrevocably waives any objection which it may have at
any time to the laying of venue of any suit, action or proceeding arising out of
or relating to this Guaranty brought in any such court, and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum, and (b) nothing in this Guaranty will be
deemed to preclude Purchaser from bringing an action or proceeding with respect
hereto in any other jurisdiction.

 

10.                            This is a guaranty of payment and not of
collection.  In the event any of the Guaranteed Obligations arise under the
Agreement, Purchaser shall proceed directly against Seller, but may, at its
option, also proceed concurrently against Guarantor to collect and recover
(subject to Section 2 above in the case of Guarantor), the full amount of the
liability thereunder or any portion thereof.

 

11.                            If any party hereto shall be a partnership, the
agreements and obligations on the part of Guarantor herein contained shall
remain in force and application notwithstanding any

 

Exhibit J

Page 4


 

changes in the individuals composing the partnership and the term “Guarantor”
shall include any altered or successive partnerships but the predecessor
partnerships and their partners shall not thereby be released from any
obligations or liability hereunder.

 

12.                            Guarantor (and its representative, executing
below, if any) hereby warrants, represents and covenants to Purchaser that as of
the Effective Date:

 

(a)                               Guarantor is duly organized and existing and
in good standing under the laws of the state in which such entity is organized. 
Guarantor is currently qualified or licensed (as applicable) and shall remain
qualified or licensed to do business in each jurisdiction in which (i) the
nature of its business requires it to be so qualified or licensed and (ii) the
failure to be so qualified would have a material adverse effect on the
Guarantor.

 

(b)                              The execution and delivery by Guarantor (and
its representative executing below, if any) of this Guaranty has been duly
authorized and this Guaranty constitutes a valid and binding obligation of
Guarantor, enforceable in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, moratorium or other laws affecting the
enforcement of creditors’ rights, or by the application of rules of equity.

 

(c)                               The execution, delivery and performance by
Guarantor of the Guaranteed Obligations does not violate any provision of any
law or regulation, or result in any material breach or default under any
contract, obligation, indenture or other instrument to which Guarantor is a
party or by which Guarantor is bound.

 

(d)                             There are no pending actions, claims,
investigations, suits or proceedings before any governmental authority, court or
administrative agency which would have a material adverse effect on the
financial condition or operations of Guarantor.

 

(e)                               As of the date hereof, Guarantor is solvent
and will not be rendered insolvent by the transactions contemplated by this
Guaranty or the Agreement.  As of the date hereof, Guarantor is able to pay its
debts as they become due.

 

13.                            In the event of any inconsistencies between the
terms and conditions of this Section 13 and the other Sections of this Guaranty,
the terms and conditions of this Section 13 shall control and be binding.

 

14.                            Guarantor covenants and agrees (a) that in any
action or proceeding brought by Purchaser against Guarantor on this Guaranty,
Guarantor shall and does hereby waive trial by jury, and (b) that this Guaranty
shall be governed by, interpreted under, and construed and enforced in
accordance with the laws of the State in which the Property is located.

 

15.                            This Guaranty may not be modified, amended,
waived, extended, changed, discharged or terminated orally or by any act or
failure to act on the part of Purchaser, but only by an agreement in writing
signed by the party against whom enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.

 

[NO FURTHER TEXT ON THIS PAGE]

 

Exhibit J
Page 5


 

EXECUTED as of the day and year first above written.

 

 

GUARANTOR:

 

 

 

 

 

CORNERSTONE HOTEL INCOME & EQUITY FUND II, L.P., a Delaware limited partnership

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit J
Page 6


 

EXHIBIT K

 

INTENTIONALLY OMITTED

 

Exhibit K
Page 1


 

EXHIBIT L

 

AUDIT REQUEST MATERIALS

 

A.                                EXAMPLE AUDIT REQUEST MATERIALS

 

Internal Controls

1)           Process narratives for the all control cycles (purchase and
payables, treasury, revenue and receivables, fixed assets, payroll, month-end
close process, etc.) in place during the periods under audit

2)           Narrative for the night auditor packet process

3)           Availability of night audit packets for selection (selections to be
made at a later date)

4)           Narrative describing the IT environment including applications
used, IT governance structure, planned IT changes and processes for systems
developments and change management, physical and logical security and data
backup and recovery

5)           Copies of the SOC 1 reports (formerly known as SAS 70) for the
payroll service provider for the last two years

 

General

1)           Closed trial balances (in excel) for the years ended 12/31/12,
12/31/13 and 12/31/14

2)           December 2012, 2013 and 2014 Balance Sheets and Statements of
Operations (detailed by department)

3)           Complete general ledger detail for the years ended 12/31/13 and
12/31/14

4)           Please provide copies of the following executed agreements or
documents (if applicable):

a)            Organization chart

b)           LLC Agreement

c)            Articles of Organization

d)          Management agreement

e)            Franchise agreement

f)             Loan Agreement, Promissory Agreement and Guaranties

g)           Other material or significant contracts or agreements relevant to
the audit

 

Cash

1)           Bank reconciliations for all cash accounts as of 12/31/12, 12/31/13
and 12/31/14

2)           Listing of all bank accounts used during the last three years
(including accounts that have been closed), including name of institution and
account number

3)           Copies of all December 2012, 2013 and 2014 bank statements

4)           Copies of all January 2013, 2014 and 2015 bank statements

5)           Copies of all monthly 2013 and 2014 depository cash account bank
statements

6)           Copies of all restricted cash/escrow statements as of 12/31/12,
12/31/13 and 12/31/14 (if applicable)

 

Exhibit L
Page 1

 


 

Notes receivable (if applicable)

1)           Roll-forward of notes receivable during the period under audit
detailing beginning balance, advances, repayments and ending balance as of
12/31/14

 

Revenue and receivables

1)           Guest ledger and accounts receivable aging detail (city ledger) as
of 12/31/12, 12/31/13 and 12/31/14

2)           Detail of Reserves for bad debt with explanation of adequacy as of
12/31/12, 12/31/13 and 12/31/14

3)           STAR reports for the last three years

4)           Listing of all sales tax and occupancy tax payments made during
2013 and 2014.  We will request copies of the corresponding tax returns as
necessary.

 

Prepaid expenses

1)           Detail of other assets and prepaids as of 12/31/12, 12/31/13 and
12/31/14 (as they’d appear on the financial statement line item).  Invoice and
payment support will be requested after we look at the detail, if necessary.

 

Investment in hotels

1)           Detail of investment in hotels roll-forward, including listing of
all additions and dispositions, for the period from inception through 12/31/14. 
We will request check copies and invoices for selected additions.

2)    Support for the initial purchase (either land or hotel), including the
Purchase and Sale agreement and closing escrow statement.  In addition, an
appraisal, if any, supporting the original purchase price or lender’s loan to
value.

3)    ASC 805 (formerly FAS 141R) purchase price allocation from the original
purchase of the hotel (if the hotel has never been audited).  If the hotel has
never been audited and there was significant renovation work completed since
inception, we will need details of all construction costs, if applicable.

 

Deferred loan costs, franchise fees or any other deferred charges

1)           Roll-forward of deferred loan costs, franchise fees or any other
deferred charges detailing the beginning balance, amortization, disposals and
ending balance as 12/31/14.  We will request additional support for significant
additions (if applicable).

 

Accounts payable and accrued expenses

1)           Accounts payable aging detail as of 12/31/12, 12/31/13 and
12/31/14.

2)           Advance deposit ledger as of 12/31/12, 12/31/13 and 12/31/14.

3)           Reconciliations of accrued expense accounts as of 12/31/12,
12/31/13 and 12/31/14, including accrued vacation, accrued payroll, accrued
other, etc.

 

Exhibit L
Page 2


 

4)           Check register detail for the periods 1/1/13 - 2/28/13, 1/1/14 -
2/28/14 and 1/1/15 - 2/28/15.  We will request invoices for selected items and
may be required to update testing throughout the audit.

5)           Copies of December 2013 and 2014 sales tax and occupancy tax
returns

 

Long-Term Debt (if applicable)

1)           Roll-forward of notes payable from the beginning balance, advances,
repayments and ending balance as of 12/31/14.

2)           Loan confirmation forms for all loans held in the last three years
sent back to McGladrey for independent mailing - templates to be provided.

 

Members’ Equity

1)           Roll forward schedule for equity detailing contributions,
distributions, income/loss, and other activity from inception to 12/31/14

2)           Schedule/detail of contributions and distributions that occurred
during 2013 and 2014.  If applicable, please provide check copies or wire
transfer statements so that we can verify the material owner
contributions/distributions.  We will make selections for the material
contributions/distributions.

 

Profit and Loss

1)           Copies of all legal invoices paid during the years ending 12/31/13
and 12/31/14.  From this detail, we will select which legal firms to send
confirmations to, if deemed necessary.

2)           Reconciliation for the report from the payroll service provider to
the trial balance for the years ending 12/31/13 and 12/31/14

3)           Calculation of the management fees and asset management fees paid
for the years ended 12/31/13 and 12/31/14.

4)           Copies of all real estate tax bills paid during 2013 and 2014.

 

Interim Financial Information

1)           Trial balances as of September 30, 2014 and September 30, 2015

2)           General ledger for period from January 1, 2015 through
September 30, 2015

3)           Bank statements and reconciliations as of September 30, 2015 and
2014.

4)           Accounts receivable and payable listings as of September 30, 2015
and 2014.

5)           Mortgage/Debt statement as of September 30, 2015 and 2014.

6)           Management’s response to “material” variances between September 30,
2015 and 2014 noted by auditor.

 

Exhibit L
Page 3


 

NOTE:

 

Where possible, please provide the requested information in an electronic
format.  Also, please note there will be additional requests as we progress
through the audit as this is not an all-inclusive list.

The listing is not all inclusive.  Additional requests will be made after
reviewing detail.  There will be additional requests if the hotels have never
been audited and/or the records were kept on a basis other than GAAP (cash or
tax basis).

 

Exhibit L
Page 4


 

EXHIBIT M

 

FORM OF AUDIT REPRESENTATION LETTER

 

[REPORT DATE]

 

 

McGladrey LLP

1 South Wacker Drive

Suite 800

Chicago, IL 60606

 

 

This representation letter is provided in connection with your audit of the
financial statements of [COMPANY NAME] (the “Company”) which comprise the
balance sheets as of December 31, 2014 and 2013 and the related statements of
income, changes in equity, and cash flows and the related notes to the financial
statements for the years then ended, for the purpose of expressing an opinion on
whether the financial statements are presented fairly, in all material respects,
in accordance with accounting principles generally accepted in the United States
(U.S. GAAP).

 

We confirm, to the best of our knowledge and belief, that as of [REPORT DATE]

 

Financial Statements

 

1.    We have fulfilled our responsibilities, as set out in the terms of the
audit arrangement letter dated [ARRANGEMENT LETTER DATE], for the preparation
and fair presentation of the financial statements referred to above in
accordance with U.S. GAAP.

 

2.    We acknowledge our responsibility for the design, implementation, and
maintenance of internal control relevant to the preparation and fair
presentation of financial statements that are free from material misstatement,
whether due to fraud or error.

 

3.            We acknowledge our responsibility for the design, implementation,
and maintenance of internal control to prevent and detect fraud.

 

4.            Significant assumptions used by us in making accounting estimates,
including those measured at fair value, are reasonable.

 

5.    Related party relationships and transactions have been appropriately
accounted for and disclosed in accordance with the requirements of U.S. GAAP.

 

6.            All events subsequent to the date of the financial statements and
for which U.S GAAP requires adjustment or disclosure have been adjusted or
disclosed.

 

7.            The effects of all known actual or possible litigation and claims
have been accounted for and disclosed in accordance with U.S. GAAP.

 

8.            We have no knowledge of any uncorrected misstatements in the
financial statements.

 

Information Provided

 

9.            We have provided you with:

 

Exhibit M
Page 1


 

a.             Access to all information, of which we are aware that is relevant
to the preparation and fair presentation of the financial statements such as
records, documentation, and other matters.

 

b.            Additional information that you have requested from us for the
purpose of the audit.

 

c.             Unrestricted access to persons within the entity from whom you
determined it necessary to obtain audit evidence.

 

10.    All transactions have been recorded in the accounting records and are
reflected in the financial statements.

 

11.    We have disclosed to you the results of our assessment of risk that the
financial statements may be materially misstated as a result of fraud.

 

12.    We have no knowledge of allegations of fraud or suspected fraud,
affecting the entity’s financial statements involving:

 

a.             Management.

 

b.            Employees who have significant roles in the internal control.

 

c.             Others where the fraud could have a material effect on the
financial statements.

 

13.    We have no knowledge of any allegations of fraud or suspected fraud
affecting the entity’s financial statements received in communications from
employees, former employees, analysts, regulators, short sellers, or others.

 

14.    We have no knowledge of noncompliance or suspected noncompliance with
laws and regulations whose effects should be considered when preparing financial
statements.

 

15.    We are not aware of any pending or threatened litigation and claims whose
effects should be considered when preparing the financial statements and we have
not consulted legal counsel concerning litigation or claims.

 

16.    We have disclosed to you the identity of the entity’s related parties and
all the related-party relationships and transactions of which we are aware.

 

17.    We are aware of no significant deficiencies, including material
weaknesses, in the design or operation of internal controls that could adversely
affect the entity’s ability to record, process, summarize, and report financial
data.

 

18.    There have been no communications from regulatory agencies concerning
noncompliance with, or deficiencies in, financial reporting practices.

 

19.    We acknowledge that you intended to perform the procedures specified by
the Statements on Standards for Accounting and Review Services issued by the
American Institute of Certified Public Accountants (AICPA) on the unaudited
balance sheet as of September 30, 2015, and unaudited statements of operations,
changes in equity (deficit), and cash flows for the nine-month period ended
September 30, 2015, included in the financial statements. The foregoing
procedures did not constitute an audit conducted in accordance with the
standards of the PCAOB or the AICPA. We represent that the accounting principles
used to prepare the unaudited interim financial information are consistent with
those used to prepare the financial statements as of and for the year ended
December 31, 2014.

 

Exhibit M
Page 1


 

20.    During the course of your audit, you may have accumulated records
containing data that should be reflected in our books and records. All such data
have been so reflected. Accordingly, copies of such records in your possession
are no longer needed by us.

 

 

 

[COMPANY NAME]

 

 

 

 

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

Chief Financial Officer

 

 

Exhibit M
Page 1


 

EXHIBIT N

 

FORM OF PRO-FORM TITLE POLICY

 

[Attached]

 

Schedule 5.1(1)

Page 1

 


 

[g226181kk35i001.gif]

[g226181kk35i001.gif]

 

 

 

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)
1100302P050600

[g226181kk35i002.jpg]

Policy Page 1
Policy Number: 731586

 

OWNER’S POLICY OF TITLE INSURANCE

 

ISSUED BY

 

First American Title Insurance Company

 

Any notice of claim and any other notice or statement in writing required to be
given to the Company under this policy must be given to the Company at the
address shown in Section 18 of the Conditions.

 

COVERED RISKS

 

SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS FROM COVERAGE CONTAINED
IN SCHEDULE B AND THE CONDITIONS, FIRST AMERICAN TITLE INSURANCE COMPANY, a
Nebraska corporation (the “Company”) insures, as of Date of Policy and, to the
extent stated in Covered Risks 9 and 10, after Date of Policy, against loss or
damage, not exceeding the Amount of Insurance, sustained or incurred by the
Insured by reason of:

1.    Title being vested other than as stated in Schedule A.

2.    Any defect in or lien or encumbrance on the Title. This Covered Risk
includes but is not limited to insurance against loss from

(a)   A defect in the Title caused by

(i)     forgery, fraud, undue influence, duress, incompetency, incapacity, or
impersonation;

(ii)          failure of any person or Entity to have authorized a transfer or
conveyance;

(iii)       a document affecting Title not properly created, executed,
witnessed, sealed, acknowledged, notarized, or delivered;

(iv)   failure to perform those acts necessary to create a document by
electronic means authorized by law;

(v)    a document executed under a falsified, expired, or otherwise invalid
power of attorney;

(vi)   a document not properly filed, recorded, or indexed in the Public Records
including failure to perform those acts by electronic means authorized by law;
or

(vii)  a defective judicial or administrative proceeding.

(b)   The lien of real estate taxes or assessments imposed on the Title by a
governmental authority due or payable, but unpaid.

(c)   Any encroachment, encumbrance, violation, variation, or adverse
circumstance affecting the Title that would be disclosed by an accurate and
complete land survey of the Land. The term “encroachment” includes encroachments
of existing improvements located on the Land onto adjoining land, and
encroachments onto the Land of existing improvements located on adjoining land.

3.    Unmarketable Title.

4.    No right of access to and from the Land.

5.    The violation or enforcement of any law, ordinance, permit, or
governmental regulation (including those relating to building and zoning)
restricting, regulating, prohibiting, or relating to

(a)   the occupancy, use, or enjoyment of the Land;

(b)   the character, dimensions, or location of any improvement erected on the
Land;

(c)   the subdivision of land; or

(d)   environmental protection

if a notice, describing any part of the Land, is recorded in the Public Records
setting forth the violation or intention to enforce, but only to the extent of
the violation or enforcement referred to in that notice.

6.             An enforcement action based on the exercise of a governmental

 

police power not covered by Covered Risk 5 if a notice of the enforcement
action, describing any part of the Land, is recorded in the Public Records, but
only to the extent of the enforcement referred to in that notice.

7.    The exercise of the rights of eminent domain if a notice of the exercise,
describing any part of the Land, is recorded in the Public Records.

8.     Any taking by a governmental body that has occurred and is binding on the
rights of a purchaser for value without Knowledge.

9.    Title being vested other than as stated in Schedule A or being defective

(a)        as a result of the avoidance in whole or in part, or from a court
order providing an alternative remedy, of a transfer of all or any part of the
title to or any interest in the Land occurring prior to the transaction vesting
Title as shown in Schedule A because that prior transfer constituted a
fraudulent or preferential transfer under federal bankruptcy, state insolvency,
or similar creditors’ rights laws; or

(b)   because the instrument of transfer vesting Title as shown in Schedule A
constitutes a preferential transfer under federal bankruptcy, state insolvency,
or similar creditors’ rights laws by reason of the failure of its recording in
the Public Records

(i)             to be timely, or

(ii)          to impart notice of its existence to a purchaser for value or to a
judgment or lien creditor.

10.  Any defect in or lien or encumbrance on the Title or other matter included
in Covered Risks 1 through 9 that has been created or attached or has been filed
or recorded in the Public Records subsequent to Date of Policy and prior to the
recording of the deed or other instrument of transfer in the Public Records that
vests Title as shown in Schedule A.

 

The Company will also pay the costs, attorneys’ fees, and expenses incurred in
defense of any matter insured against by this policy, but only to the extent
provided in the Conditions.

 

First American Title Insurance Company

 

[g226181kk35i003.gif]

Dennis J. Gilmore

President

 

[g226181kk35i004.gif]

Jeffrey S. Robinson

Secretary

 

 

 

 

[g226181kk35i001.gif]

[g226181kk35i001.gif]

 


 

[g226181kk35i001.gif]

[g226181kk35i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 2
Policy Number: 731586

 

 

EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys’ fees, or expenses
that arise by reason of:

1.    (a)    Any law, ordinance, permit, or governmental regulation (including
those relating to building and zoning) restricting, regulating, prohibiting, or
relating to

(i)      the occupancy, use, or enjoyment of the Land;

(ii)  the character, dimensions, or location of any improvement erected on the
Land;

(iii)    the subdivision of land; or

(iv)   environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.

(b)    Any governmental police power. This Exclusion 1(b) does not modify or
limit the coverage provided under Covered Risk 6.

2.    Rights of eminent domain. This Exclusion does not modify or limit the
coverage provided under Covered Risk 7 or 8.

3.    Defects, liens, encumbrances, adverse claims, or other matters

(a)    created, suffered, assumed, or agreed to by the Insured Claimant;

(b)    not Known to the Company, not recorded in the Public Records at Date of
Policy, but Known to the Insured Claimant and not disclosed in writing to the
Company by the Insured Claimant prior to the date the Insured Claimant became an
Insured under this policy;

(c)    resulting in no loss or damage to the Insured Claimant;

(d)    attaching or created subsequent to Date of Policy (however, this does not
modify or limit the coverage provided under Covered Risks 9 and 10); or

(e)    resulting in loss or damage that would not have been sustained if the
Insured Claimant had paid value for the Title.

4.    Any claim, by reason of the operation of federal bankruptcy, state
insolvency, or similar creditors’ rights laws, that the transaction vesting the
Title as shown in Schedule A, is

(a)    a fraudulent conveyance or fraudulent transfer; or

(b)    a preferential transfer for any reason not stated in Covered Risk 9 of
this policy.

5.    Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the deed or other instrument of transfer in the Public
Records that vests Title as shown in Schedule A.

 

CONDITIONS

1.   DEFINITION OF TERMS

The following terms when used in this policy mean:

(a)    “Amount of Insurance”: The amount stated in Schedule A, as may be
increased or decreased by endorsement to this policy, increased by Section 8(b),
or decreased by Sections 10 and 11 of these Conditions.

(b)    “Date of Policy”: The date designated as “Date of Policy” in Schedule A.

(c)    “Entity”: A corporation, partnership, trust, limited liability company,
or other similar legal entity.

(d)    “Insured”: The Insured named in Schedule A.

(i)   The term “Insured” also includes

(A)   successors to the Title of the Insured by operation of law as
distinguished from purchase, including heirs, devisees, survivors, personal
representatives, or next of kin;

(B)   successors to an Insured by dissolution, merger, consolidation,
distribution, or reorganization;

(C)   successors to an Insured by its conversion to another kind of Entity;

(D)   a grantee of an Insured under a deed delivered without payment of actual
valuable consideration conveying the Title

(1)   if the stock, shares, memberships, or other equity interests of the
grantee are wholly-owned by the named Insured,

(2)   if the grantee wholly owns the named Insured,

(3)   if the grantee is wholly-owned by an affiliated Entity of the named
Insured, provided the affiliated Entity and the named Insured are both
wholly-owned by the same person or Entity, or

(4)   if the grantee is a trustee or beneficiary of a trust created by a written
instrument established by the Insured named in Schedule A for estate planning
purposes.

 

(ii)   With regard to (A), (B), (C), and (D) reserving, however, all rights and
defenses as to any successor that the Company would have had against any
predecessor Insured.

(e)    “Insured Claimant”: An Insured claiming loss or damage.

(f)    “Knowledge” or “Known”: Actual knowledge, not constructive knowledge or
notice that may be imputed to an Insured by reason of the Public Records or any
other records that impart constructive notice of matters affecting the Title.

(g)    “Land”: The land described in Schedule A, and affixed improvements that
by law constitute real property. The term “Land” does not include any property
beyond the lines of the area described in Schedule A, nor any right, title,
interest, estate, or easement in abutting streets, roads, avenues, alleys,
lanes, ways, or waterways, but this does not modify or limit the extent that a
right of access to and from the Land is insured by this policy.

(h)    “Mortgage”: Mortgage, deed of trust, trust deed, or other security
instrument, including one evidenced by electronic means authorized by law.

(i)    “Public Records”: Records established under state statutes at Date of
Policy for the purpose of imparting constructive notice of matters relating to
real property to purchasers for value and without Knowledge. With respect to
Covered Risk 5(d), “Public Records” shall also include environmental protection
liens filed in the records of the clerk of the United States District Court for
the district where the Land is located.

(j)    “Title”: The estate or interest described in Schedule A.

(k)    “Unmarketable Title”: Title affected by an alleged or apparent matter
that would permit a prospective purchaser or lessee of the Title or lender on
the Title to be released from the obligation to purchase, lease, or lend if
there is a contractual condition requiring the delivery of marketable title.

 

2.   CONTINUATION OF INSURANCE

The coverage of this policy shall continue in force as of Date of Policy in
favor of an Insured, but only so long as the Insured retains an estate or
interest in the Land, or holds an obligation secured by a purchase money
Mortgage given by a purchaser from the Insured, or only so long as the Insured
shall have liability by reason of warranties in any transfer or conveyance of
the Title. This policy shall not continue in force in favor of any purchaser
from the Insured of either (i) an estate or interest in the Land, or (ii) an
obligation secured by a purchase money Mortgage given to the Insured.

 

3.   NOTICE OF CLAIM TO BE GIVEN BY INSURED CLAIMANT

The Insured shall notify the Company promptly in writing (i) in case of any
litigation as set forth in Section 5(a) of these Conditions, (ii) in case
Knowledge shall come to an Insured hereunder of any claim of title or interest
that is adverse to the Title, as insured, and that might cause loss or damage
for which the Company may be liable by virtue of this policy, or (iii) if the
Title, as insured, is rejected as Unmarketable Title. If the Company is
prejudiced by the failure of the Insured Claimant to provide prompt notice, the
Company’s liability to the Insured Claimant under the policy shall be reduced to
the extent of the prejudice.

 

4.   PROOF OF LOSS

In the event the Company is unable to determine the amount of loss or damage,
the Company may, at its option, require as a condition of payment that the
Insured Claimant furnish a signed proof of loss. The proof of loss must describe
the defect, lien, encumbrance, or other matter insured against by this policy
that constitutes the basis of loss or damage and shall state, to the extent
possible, the basis of calculating the amount of the loss or damage.

 

5.   DEFENSE AND PROSECUTION OF ACTIONS

(a)    Upon written request by the Insured, and subject to the options contained
in Section 7 of these Conditions, the Company, at its own cost and without
unreasonable delay, shall provide for the defense of an Insured in litigation in
which any third party asserts a claim covered by this policy adverse to the
Insured. This obligation is limited to only those stated causes of action
alleging matters insured against by this policy. The Company shall have the
right to select counsel of its choice (subject to the right of the Insured to
object for reasonable cause) to represent the Insured as to those stated causes
of action. It shall not be liable for and will not pay the fees of any other
counsel. The Company will not pay any fees, costs, or expenses incurred by the
Insured in the defense of those causes of action that allege matters not insured
against by this policy.

(b)    The Company shall have the right, in addition to the options contained in

 

 

 

[g226181kk35i001.gif]

[g226181kk35i001.gif]

First American Title Insurance Company

 


 

[g226181kk35i001.gif]

[g226181kk35i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 3
Policy Number: 731586

 

 

Section 7 of these Conditions, at its own cost, to institute and prosecute any
action or proceeding or to do any other act that in its opinion may be necessary
or desirable to establish the Title, as insured, or to prevent or reduce loss or
damage to the Insured. The Company may take any appropriate action under the
terms of this policy, whether or not it shall be liable to the Insured. The
exercise of these rights shall not be an admission of liability or waiver of any
provision of this policy. If the Company exercises its rights under this
subsection, it must do so diligently.

(c)    Whenever the Company brings an action or asserts a defense as required or
permitted by this policy, the Company may pursue the litigation to a final
determination by a court of competent jurisdiction, and it expressly reserves
the right, in its sole discretion, to appeal any adverse judgment or order.

 

6.   DUTY OF INSURED CLAIMANT TO COOPERATE

(a)    In all cases where this policy permits or requires the Company to
prosecute or provide for the defense of any action or proceeding and any
appeals, the Insured shall secure to the Company the right to so prosecute or
provide defense in the action or proceeding, including the right to use, at its
option, the name of the Insured for this purpose. Whenever requested by the
Company, the Insured, at the Company’s expense, shall give the Company all
reasonable aid (i) in securing evidence, obtaining witnesses, prosecuting or
defending the action or proceeding, or effecting settlement, and (ii) in any
other lawful act that in the opinion of the Company may be necessary or
desirable to establish the Title or any other matter as insured. If the Company
is prejudiced by the failure of the Insured to furnish the required cooperation,
the Company’s obligations to the Insured under the policy shall terminate,
including any liability or obligation to defend, prosecute, or continue any
litigation, with regard to the matter or matters requiring such cooperation.

(b)    The Company may reasonably require the Insured Claimant to submit to
examination under oath by any authorized representative of the Company and to
produce for examination, inspection, and copying, at such reasonable times and
places as may be designated by the authorized representative of the Company, all
records, in whatever medium maintained, including books, ledgers, checks,
memoranda, correspondence, reports, e-mails, disks, tapes, and videos whether
bearing a date before or after Date of Policy, that reasonably pertain to the
loss or damage. Further, if requested by any authorized representative of the
Company, the Insured Claimant shall grant its permission, in writing, for any
authorized representative of the Company to examine, inspect, and copy all of
these records in the custody or control of a third party that reasonably pertain
to the loss or damage. All information designated as confidential by the Insured
Claimant provided to the Company pursuant to this Section shall not be disclosed
to others unless, in the reasonable judgment of the Company, it is necessary in
the administration of the claim. Failure of the Insured Claimant to submit for
examination under oath, produce any reasonably requested information, or grant
permission to secure reasonably necessary information from third parties as
required in this subsection, unless prohibited by law or governmental
regulation, shall terminate any liability of the Company under this policy as to
that claim.

 

7.   OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS; TERMINATION OF LIABILITY

In case of a claim under this policy, the Company shall have the following
additional options:

(a)    To Pay or Tender Payment of the Amount of Insurance.

To pay or tender payment of the Amount of Insurance under this policy together
with any costs, attorneys’ fees, and expenses incurred by the Insured Claimant
that were authorized by the Company up to the time of payment or tender of
payment and that the Company is obligated to pay. Upon the exercise by the
Company of this option, all liability and obligations of the Company to the
Insured under this policy, other than to make the payment required in this
subsection, shall terminate, including any liability or obligation to defend,
prosecute, or continue any litigation.

(b)    To Pay or Otherwise Settle With Parties Other Than the Insured or With
the Insured Claimant.

(i)    To pay or otherwise settle with other parties for or in the name of an
Insured Claimant any claim insured against under this policy. In addition, the
Company will pay any costs, attorneys’ fees, and expenses incurred by the
Insured Claimant that were authorized by the Company up to the time of payment
and that the Company is obligated to pay; or

(ii)   To pay or otherwise settle with the Insured Claimant the loss or damage
provided for under this policy, together with any costs,

 

attorneys’ fees, and expenses incurred by the Insured Claimant that were
authorized by the Company up to the time of payment and that the Company is
obligated to pay.

Upon the exercise by the Company of either of the options provided for in
subsections (b)(i) or (ii), the Company’s obligations to the Insured under this
policy for the claimed loss or damage, other than the payments required to be
made, shall terminate, including any liability or obligation to defend,
prosecute, or continue any litigation.

 

8.   DETERMINATION AND EXTENT OF LIABILITY

This policy is a contract of indemnity against actual monetary loss or damage
sustained or incurred by the Insured Claimant who has suffered loss or damage by
reason of matters insured against by this policy.

(a)    The extent of liability of the Company for loss or damage under this
policy shall not exceed the lesser of

(i)    the Amount of Insurance; or

(ii)   the difference between the value of the Title as insured and the value of
the Title subject to the risk insured against by this policy.

(b)    If the Company pursues its rights under Section 5 of these Conditions and
is unsuccessful in establishing the Title, as insured,

(i)    the Amount of Insurance shall be increased by 10%, and

(ii)   the Insured Claimant shall have the right to have the loss or damage
determined either as of the date the claim was made by the Insured Claimant or
as of the date it is settled and paid.

(c)    In addition to the extent of liability under (a) and (b), the Company
will also pay those costs, attorneys’ fees, and expenses incurred in accordance
with Sections 5 and 7 of these Conditions.

 

9.   LIMITATION OF LIABILITY

(a)    If the Company establishes the Title, or removes the alleged defect,
lien, or encumbrance, or cures the lack of a right of access to or from the
Land, or cures the claim of Unmarketable Title, all as insured, in a reasonably
diligent manner by any method, including litigation and the completion of any
appeals, it shall have fully performed its obligations with respect to that
matter and shall not be liable for any loss or damage caused to the Insured.

(b)    In the event of any litigation, including litigation by the Company or
with the Company’s consent, the Company shall have no liability for loss or
damage until there has been a final determination by a court of competent
jurisdiction, and disposition of all appeals, adverse to the Title, as insured.

(c)    The Company shall not be liable for loss or damage to the Insured for
liability voluntarily assumed by the Insured in settling any claim or suit
without the prior written consent of the Company.

 

10. REDUCTION OF INSURANCE; REDUCTION OR TERMINATION OF LIABILITY

All payments under this policy, except payments made for costs, attorneys’ fees,
and expenses, shall reduce the Amount of Insurance by the amount of the payment.

 

11. LIABILITY NONCUMULATIVE

The Amount of Insurance shall be reduced by any amount the Company pays under
any policy insuring a Mortgage to which exception is taken in Schedule B or to
which the Insured has agreed, assumed, or taken subject, or which is executed by
an Insured after Date of Policy and which is a charge or lien on the Title, and
the amount so paid shall be deemed a payment to the Insured under this policy.

 

12. PAYMENT OF LOSS

When liability and the extent of loss or damage have been definitely fixed in
accordance with these Conditions, the payment shall be made within 30 days.

 

13. RIGHTS OF RECOVERY UPON PAYMENT OR SETTLEMENT

(a)    Whenever the Company shall have settled and paid a claim under this
policy, it shall be subrogated and entitled to the rights of the Insured
Claimant in the Title and all other rights and remedies in respect to the claim
that the Insured Claimant has against any person or property, to the extent of
the amount of any loss, costs, attorneys’ fees, and expenses paid by the
Company. If requested by the Company, the Insured Claimant shall execute
documents to evidence the transfer to the Company of these rights and remedies.
The Insured Claimant shall permit the Company to sue, compromise, or settle in
the name of the Insured Claimant and to use the name of the Insured Claimant in
any transaction or litigation involving these rights and remedies.

If a payment on account of a claim does not fully cover the loss of the Insured
Claimant, the Company shall defer the exercise of its right to recover until
after the Insured Claimant shall have recovered its loss.

 

 

 

[g226181kk35i001.gif]

[g226181kk35i001.gif]

First American Title Insurance Company

 


 

[g226181kk35i001.gif]

[g226181kk35i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 4
Policy Number: 731586

 

 

(b)    The Company’s right of subrogation includes the rights of the Insured to
indemnities, guaranties, other policies of insurance, or bonds, notwithstanding
any terms or conditions contained in those instruments that address subrogation
rights.

 

14. ARBITRATION

Either the Company or the Insured may demand that the claim or controversy shall
be submitted to arbitration pursuant to the Title Insurance Arbitration Rules of
the American Land Title Association (“Rules”). Except as provided in the Rules,
there shall be no joinder or consolidation with claims or controversies of other
persons. Arbitrable matters may include, but are not limited to, any controversy
or claim between the Company and the Insured arising out of or relating to this
policy, any service in connection with its issuance or the breach of a policy
provision, or to any other controversy or claim arising out of the transaction
giving rise to this policy. All arbitrable matters when the Amount of Insurance
is $2,000,000 or less shall be arbitrated at the option of either the Company or
the Insured. All arbitrable matters when the Amount of Insurance is in excess of
$2,000,000 shall be arbitrated only when agreed to by both the Company and the
Insured. Arbitration pursuant to this policy and under the Rules shall be
binding upon the parties. Judgment upon the award rendered by the
Arbitrator(s) may be entered in any court of competent jurisdiction.

 

15. LIABILITY LIMITED TO THIS POLICY; POLICY ENTIRE CONTRACT

(a)    This policy together with all endorsements, if any, attached to it by the
Company is the entire policy and contract between the Insured and the Company.
In interpreting any provision of this policy, this policy shall be construed as
a whole.

(b)    Any claim of loss or damage that arises out of the status of the Title or
by any action asserting such claim shall be restricted to this policy.

(c)    Any amendment of or endorsement to this policy must be in writing and
authenticated by an authorized person, or expressly incorporated by Schedule A
of this policy.

 

 

(d)    Each endorsement to this policy issued at any time is made a part of this
policy and is subject to all of its terms and provisions. Except as the
endorsement expressly states, it does not (i) modify any of the terms and
provisions of the policy, (ii) modify any prior endorsement, (iii) extend the
Date of Policy, or (iv) increase the Amount of Insurance.

 

16. SEVERABILITY

In the event any provision of this policy, in whole or in part, is held invalid
or unenforceable under applicable law, the policy shall be deemed not to include
that provision or such part held to be invalid, but all other provisions shall
remain in full force and effect.

 

17. CHOICE OF LAW; FORUM

(a)    Choice of Law: The Insured acknowledges the Company has underwritten the
risks covered by this policy and determined the premium charged therefore in
reliance upon the law affecting interests in real property and applicable to the
interpretation, rights, remedies, or enforcement of policies of title insurance
of the jurisdiction where the Land is located.

Therefore, the court or an arbitrator shall apply the law of the jurisdiction
where the Land is located to determine the validity of claims against the Title
that are adverse to the Insured and to interpret and enforce the terms of this
policy. In neither case shall the court or arbitrator apply its conflicts of law
principles to determine the applicable law.

(b)    Choice of Forum: Any litigation or other proceeding brought by the
Insured against the Company must be filed only in a state or federal court
within the United States of America or its territories having appropriate
jurisdiction.

 

18. NOTICES, WHERE SENT

Any notice of claim and any other notice or statement in writing required to be
given to the Company under this policy must be given to the Company at 1 First
American Way, Santa Ana, CA 92707, Attn: Claims Department.

 

 

 

POLICY OF TITLE INSURANCE

[g226181kk35i005.jpg]

 

 

 

[g226181kk35i001.gif]

[g226181kk35i001.gif]

First American Title Insurance Company

 


 

[g226181kk37i001.gif]

[g226181kk37i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 5
Policy Number: 731586

 

SCHEDULE A

 

First American Title Insurance Company

 

Name and Address of the issuing Title Insurance Company:

First American Title Insurance Company

666 Third Avenue, 5th Floor

New York, NY 10017

 

File No.: 3020-731586

Policy No.: 731586

Address Reference: 1420 Stout Street, Denver, CO

Amount of Insurance: $TBD

Date of Policy: Date and time of recording

 

1.            Name of Insured:

 

CWI 2 Denver Downtown Hotel, LLC, a Delaware limited liability company

 

2.            The estate or interest in the Land that is insured by this policy
is:

 

Fee Simple, as to Parcels 1 and 2; Easement, as to Parcel 7; and an Interest in
Real Estate, if any, as to Parcels 5 and 6

 

3.            Title is vested in:

 

CWI 2 Denver Downtown Hotel, LLC, a Delaware limited liability company

 

4.            The Land referred to in this policy is described as follows:

 

Parcel 1:

 

Lots 7 through 12, Block 138, East Denver, City and County of Denver, State of
Colorado.

 

Parcel 2:

 

Lot 13 through 16, Block 138, East Denver, excepting therefrom, those portions
of Lots 15 and 16 conveyed to the Regional Transportation District by Deeds
recorded April 20, 1993 at Reception No. 93-0049591 and 93-0049592, City and
County of Denver, State of Colorado.

 

Parcel 3:

 

Intentionally deleted.

 

Parcel 4:

 

Intentionally deleted.

 

Parcel 5:

 

Together with rights in the nature of an interest in real estate, if any, as
contained in the Assignment, Deed and Agreement Concerning Transferable
Development Rights by and among HEX/SCT Equitable, LLC, a Colorado limited
liability company and WMB IX, LLC, a Colorado limited liability company,
recorded October 28, 2005 at Reception No. 2005183969 with the conveyance being
granted by the Denver Zoning Administration in Certificate of Undeveloped Area
recorded April 14, 2005 at Reception No. 2005062575.

[g226181kk37i001.gif]

[g226181kk37i001.gif]

First American Title Insurance Company

 


 

[g226181kk37i001.gif]

[g226181kk37i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 6
Policy Number: 731586

 

 

 

Parcel 6:

 

Together with rights in the nature of an interest in real estate, if any, as
contained in the Assignment, Deed and Agreement Concerning Transferable
Development Rights by and among Baldwin Residences, LLC, a Colorado limited
liability company and WMB IX, LLC a Colorado limited liability company, recorded
October 28, 2005 at Reception No. 2005183970, with the conveyance being granted
by the Denver Zoning Administration in Certificate of Undeveloped Area recorded
April 14, 2005 at Reception No. 2005062574.

 

Parcel 7:

 

Together with a non-exclusive easement related to maintenance as more
particularly set for in Article 2.1 of that certain Party Wall Agreement and
Easement Agreement for Tie-Backs and Maintenance, recorded June 10, 2008 at
Reception No. 2008079834, as amended by that certain First Amendment recorded
July 23, 2008 at Reception No. 2008102123, and as further amended by that
certain Second Amendment recorded January 15, 2009 at Reception No. 2009004882.

 

Parcel 8:

 

Intentionally deleted.

 

NOTICE: This is a pro-forma policy furnished to or on behalf of the party to be
insured. It neither reflects the present status of title, nor is it intended to
be a commitment to insure. The inclusion of endorsements as part of the
pro-forma policy in no way evidences the willingness of the Company to provide
any affirmative coverage shown therein.

 

There are requirements which must be met before a final policy can be issued in
the same form as this pro-forma policy. A commitment to insure setting forth
these requirements should be obtained from the Company.

 

 

 

[g226181kk37i001.gif]

[g226181kk37i001.gif]

First American Title Insurance Company

 


 

[g226181kk37i001.gif]

[g226181kk37i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 7
Policy Number: 731586

 

SCHEDULE B

 

File No.: 3020-731586

Policy No.: 731586

 

EXCEPTIONS FROM COVERAGE

 

This Policy does not insure against loss or damage, and the Company will not pay
costs, attorneys’ fees, or expenses that arise by reason of:

 

 

1.            This item has been intentionally deleted.

 

2.            This item has been intentionally deleted.

 

3.            This item has been intentionally deleted.

 

4.            This item has been intentionally deleted.

 

5.            Taxes for the year 2015 (payable 2016) and subsequent periods, a
lien not yet due and payable.

 

6.            Any tax, lien, fee or assessment by reason of the inclusion of
subject property in the Downtown Business Improvement District evidenced by
Ordinance No. 501, Series of 1992, recorded August 5, 1992 at Reception
No. R-92-0089656.

 

7.            Memorandum of Exclusive First Right of Refusal in favor of Central
Parking System, Inc., recorded April 1, 2005, at Reception Nos. 2005054562 and
2005054563, to operate, lease or manage the Parking Facility as more
particularly described therein.

 

8.            This item has been intentionally deleted.

 

9.            This item has been intentionally deleted.

 

10.         Terms, conditions, provisions, agreements and obligations specified
under the Party Wall Agreement and Easement Agreement for Tie-Backs and
Maintenance, recorded June 10, 2008 at Reception No. 2008079834, as amended by
that certain First Amendment recorded July 23, 2008 at Reception No. 2008102123,
and as further amended by Second Amendment recorded January 15, 2009 at
Reception No. 2009004882.

 

11.         Terms, conditions, provisions, agreements and obligations specified
under the Embassy Suites Planned Development, recorded June 10, 2008 at
Reception No. 2008079896.

 

12.          This item has been intentionally deleted.

 

13.         Terms, conditions, provisions, obligations and agreements as set
forth in the Certificate of Undeveloped Area recorded April 14, 2005 at
Reception No. 2005062575, as assigned by Assignment recorded October 28, 2005 at
Reception No. 2005183969.

 

14.         Terms, conditions, provisions, obligations and agreements as set
forth in the Certificate of Undeveloped Area recorded April 14, 2005 at
Reception No. 2005062574, as assigned by Assignment recorded October 28, 2005 at
Reception No. 2005183970.

 

[g226181kk37i001.gif]

[g226181kk37i001.gif]

First American Title Insurance Company

 


 

[g226181kk37i001.gif]

[g226181kk37i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 8
Policy Number: 731586

 

15.          This item has been intentionally deleted.

 

16.          This item has been intentionally deleted.

 

17.          Any tax, lien, fee or assessment by reason of inclusion of subject
property in the Denver 14th Street General Improvement District, evidenced by
Ordinance 464, Series of 2009, as evidenced by instrument recorded November 13,
2009 at Reception No. 2009149470.

 

18.         Rights of Denver Stein House, Inc., as a tenant only under an
unrecorded lease, without options to purchase or rights of first refusal.

 

19.          Any facts, rights, interests or claims that may exist or arise by
reason of the following matters disclosed by an ALTA/ACSM survey made by John B.
Guyton of Flatirons, Inc. on August 27, 2015, designated Job Number 15-66,098:

 

None

 

20.          A deed of trust to secure an indebtedness in the original principal
amount of $         recorded         , 2015 as Document No.          of Official
Records.

Dated:

        , 2015

Trustor:

CWI 2 Denver Downtown Hotel, LLC, a Delaware limited liability company

Trustee:

To Be Determined

Beneficiary:

To Be Determined

 

21.          A document entitled “Assignment of Leases and Rents” recorded
        , 2015 as          of Official Records, as additional security for the
payment of the indebtedness secured by the deed of trust recorded         , 2015
as          of Official Records.

 

22.          A financing statement recorded         , 2015 as          of
Official Records.

Debtor:

CWI 2 Denver Downtown Hotel, LLC, a Delaware limited liability company

Secured party:

To Be Determined

 

 

 

[g226181kk37i001.gif]

[g226181kk37i001.gif]

First American Title Insurance Company

 


 

[g226181kk37i001.gif]

[g226181kk37i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 9
Policy Number: 731586

 

Anti-fraud Statement

 

Pursuant to CRS 10-1-128(6)(a), it is unlawful to knowingly provide false,
incomplete, or misleading facts or information to an insurance company for the
purpose of defrauding or attempting to defraud the company. Penalties may
include imprisonment, fines, denial of insurance and civil damages. Any
insurance company or agent of an insurance company who knowingly provides false,
incomplete, or misleading facts or information to a policyholder or claimant for
the purpose of defrauding or attempting to defraud the policyholder or claimant
with regard to a settlement or award payable from insurance proceeds shall be
reported to the Colorado division of insurance within the department of
regulatory agencies.

 

 

 

[g226181kk37i001.gif]

[g226181kk37i001.gif]

First American Title Insurance Company

 


 

[g226181kk39i001.gif]

[g226181kk39i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 10
Policy Number: 731586

 

 

[g226181kk39i002.jpg]

 

ZONING - COMPLETED

STRUCTURE ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

As to Parcel 1 and Parcel 2 only:

 

1.                             The Company insures against loss or damage
sustained by the Insured in the event that, at Date of Policy,

a.          according to applicable zoning ordinances and amendments, the Land
is not classified Zone “D-C” Downtown Core District within Adult Use Overlay;

b.                            the following use or uses are not allowed under
that classification: Hotel and ancillary uses thereto

c.          There shall be no liability under paragraph 1.b. if the use or uses
are not allowed as the result of any lack of compliance with any conditions,
restrictions, or requirements contained in the zoning ordinances and amendments,
including but not limited to the failure to secure necessary consents or
authorizations as a prerequisite to the use or uses. This paragraph 1.c. does
not modify or limit the coverage provided in Covered Risk 5.

 

2.                             The Company further insures against loss or
damage sustained by the Insured by reason of a final decree of a court of
competent jurisdiction either prohibiting the use of the Land, with any existing
structure, as specified in paragraph 1.b. or requiring the removal or alteration
of the structure, because, at Date of Policy, the zoning ordinances and
amendments have been violated with respect to any of the following matters:

a.       Area, width, or depth of the Land as a building site for the structure

b.       Floor space area of the structure

c.       Setback of the structure from the property lines of the Land

d.       Height of the structure, or

e.       Number of parking spaces.

 

3.       There shall be no liability under this endorsement based on:

a.                             the invalidity of the zoning ordinances and
amendments until after a final decree of a court of competent jurisdiction
adjudicating the invalidity, the effect of which is to prohibit the use or uses;

b.                            the refusal of any person to purchase, lease or
lend money on the Title covered by this policy.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous

 

 

 

[g226181kk39i001.gif]

[g226181kk39i001.gif]

First American Title Insurance Company

 


 

[g226181kk39i001.gif]

[g226181kk39i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 11
Policy Number: 731586

 

 

endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Date:

 

 

 

 

 

 

First American Title Insurance Company

 

 

[g226181kk39i003.jpg]

 

 

Dennis J. Gilmore

 

 

President

 

 

[g226181kk39i004.jpg]

 

 

Jeffrey S. Robinson

 

 

Secretary

 

 

 

Form 50-10576 (7-1-14)

 

Page 11 of 28

 

ALTA 3.1-06 Zoning - Completed Structure (Rev. 10-22-09)

 

 

 

 

CLTA 123.2-06 (Rev. 10-22-09)

 

 

 

[g226181kk39i001.gif]

[g226181kk39i001.gif]

First American Title Insurance Company

 


 

[g226181kk39i001.gif]

[g226181kk39i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 12
Policy Number: 731586

 

 

[g226181kk39i002.jpg]

 

PLANNED UNIT DEVELOPMENT

ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

The Company insures against loss or damage sustained by the Insured by reason
of:

 

1.                             Present violations of any restrictive covenants
referred to in Schedule B that restrict the use of the Land or the forfeiture or
reversion of Title by reason of any provision contained in the restrictive
covenants. As used in this paragraph 1, the words “restrictive covenants” do not
refer to or include any covenant, condition, or restriction (a) relating to
obligations of any type to perform maintenance, repair, or remediation on the
Land, or (b) pertaining to environmental protection of any kind or nature,
including hazardous or toxic matters, conditions, or substances, except to the
extent that a notice of a violation or alleged violation affecting the Land has
been recorded in the Public Records at Date of Policy and is not excepted in
Schedule B.

2.                             Any charges or assessments in favor of any
association of owners, that are provided for in any document referred to in
Schedule B, due and unpaid at Date of Policy.

3.                             The enforced removal of any existing structure on
the Land (other than a boundary wall or fence) because it encroaches onto
adjoining land or onto any easements.

4.                             The failure of the Title by reason of a right of
first refusal to purchase the Land that was exercised or could have been
exercised at Date of Policy.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

Date:

 

 

 

 

 

 

First American Title Insurance Company

 

 

[g226181kk39i003.jpg]

 

 

Dennis J. Gilmore

 

 

President

 

 

[g226181kk39i004.jpg]

 

 

Jeffrey S. Robinson

 

 

Secretary

 

 

 

 

Form 50-10012 (7-1-14)

 

Page 12 of 28

 

ALTA 5.1-06 Planned Unit Development (Rev. 10-16-08)

 

 

 

 

CLTA 115.4-06 (6-17-06)

 

 

 

[g226181kk39i001.gif]

[g226181kk39i001.gif]

First American Title Insurance Company

 


 

[g226181kk39i001.gif]

[g226181kk39i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 13
Policy Number: 731586

 

 

[g226181kk39i002.jpg]

 

COMMERCIAL ENVIRONMENTAL

PROTECTION LIEN ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

The Company insures against loss or damage sustained by the Insured by reason of
an environmental protection lien that, at Date of Policy, is recorded in the
Public Records or filed in the records of the Clerk of the United States
District Court for the district in which the Land is located, unless the
environmental protection lien is set forth as an exception in Schedule B.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

Date:

 

 

 

 

 

 

First American Title Insurance Company

 

 

[g226181kk39i003.jpg]

 

 

Dennis J. Gilmore

 

 

President

 

 

[g226181kk39i004.jpg]

 

 

Jeffrey S. Robinson

 

 

Secretary

 

 

 

 

Form 50-10021 (7-1-14)

 

Page 13 of 28

 

ALTA 8.2-06 Commercial Environmental Protection Lien (10-16-08)

 

 

 

 

CLTA 110.9.1-06 (10-16-08)

 

 

 

[g226181kk39i001.gif]

[g226181kk39i001.gif]

First American Title Insurance Company

 


 

[g226181kk39i001.gif]

[g226181kk39i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 14
Policy Number: 731586

 

 

[g226181kk39i002.jpg]

 

COVENANTS, CONDITIONS AND RESTRICTIONS -

IMPROVED LAND - OWNER’S POLICY ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

1.                             The insurance provided by this endorsement is
subject to the exclusions in Section 4 of this endorsement; and the Exclusions
from Coverage, the Exceptions from Coverage contained in Schedule B, and the
Conditions in the policy.

 

2.         For the purposes of this endorsement only,

 

a.                             “Covenant” means a covenant, condition,
limitation or restriction in a document or instrument in effect at Date of
Policy.

 

b.                            “Improvement” means a building, structure located
on the surface of the Land, road, walkway, driveway, or curb, affixed to the
Land at Date of Policy and that by law constitutes real property, but excluding
any crops, landscaping, lawn, shrubbery, or trees.

 

3.         The Company insures against loss or damage sustained by the Insured
by reason of:

 

a.                             A violation on the Land at Date of Policy of an
enforceable Covenant, unless an exception in Schedule B of the policy identifies
the violation;

 

b.                            Enforced removal of an Improvement as a result of
a violation, at Date of Policy, of a building setback line shown on a plat of
subdivision recorded or filed in the Public Records, unless an exception in
Schedule B of the policy identifies the violation; or

 

c.                             A notice of a violation, recorded in the Public
Records at Date of Policy, of an enforceable Covenant relating to environmental
protection describing any part of the Land and referring to that Covenant, but
only to the extent of the violation of the Covenant referred to in that notice,
unless an exception in Schedule B of the policy identifies the notice of the
violation.

 

4.                             This endorsement does not insure against loss or
damage (and the Company will not pay costs, attorneys’ fees, or expenses)
resulting from:

 

a.                             any Covenant contained in an instrument creating
a lease;

 

b.                            any Covenant relating to obligations of any type
to perform maintenance, repair, or remediation on the Land; or

 

c.                             except as provided in Section 3.c, any Covenant
relating to environmental protection of any kind or nature, including hazardous
or toxic matters, conditions, or substances.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous

[g226181kk39i001.gif]

[g226181kk39i001.gif]

First American Title Insurance Company

 


 

[g226181kk39i001.gif]

[g226181kk39i001.gif]

Form No. 1402.06
ALTA Owner’s Policy (6-17-06)

 

Policy Page 15
Policy Number: 731586

 

 

endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Date:

 

 

 

First American Title Insurance Company

 

 

[g226181kk39i003.jpg]

 

 

Dennis J. Gilmore

 

 

President

 

 

[g226181kk39i004.jpg]

 

 

Jeffrey S. Robinson

 

 

Secretary

 

 

 

By:

Authorized Countersignature

 

Form 50-10801 (7-1-14)

 

Page 15 of 28

 

ALTA 9.2-06 Covenants, Conditions and Restrictions Improved Land - Owner’s
Policy (Rev. 4-2-12)

 

 

 

[g226181kk39i001.gif]

[g226181kk39i001.gif]

First American Title Insurance Company

 

 


 

[g226181kk41i001.gif]

[g226181kk41i001.gif]

Form No. 1402.06

Policy Page 16

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

 

[g226181kk41i002.gif]

 

PRIVATE RIGHTS - OWNER’S POLICY

 

Issued by

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

1.         The insurance provided by this endorsement is subject to the
exclusions in Section 4 of this endorsement; and the Exclusions from Coverage,
the Exceptions from Coverage contained in Schedule B, and the Conditions in the
policy.

2.         For the purposes of this endorsement only:

a.         “Covenant” means a covenant, condition, limitation or restriction in
a document or instrument recorded in the Public Records at Date of Policy.

b.         “Private Right” means (i) an option to purchase; (ii) a right of
first refusal; or (iii) a right of prior approval of a future purchaser or
occupant.

3.         The Company insures against loss or damage sustained by the Insured
under this Owner’s Policy if enforcement of a Private Right in a Covenant
affecting the Title at Date of Policy based on a transfer of Title on or before
Date of Policy causes a loss of the Insured’s Title.

4.         This endorsement does not insure against loss or damage (and the
Company will not pay costs, attorneys’ fees, or expenses) resulting from:

a.         any Covenant contained in an instrument creating a lease;

b.         any Covenant relating to obligations of any type to perform
maintenance, repair, or remediation on the Land;

c.         any Covenant relating to environmental protection of any kind or
nature, including hazardous or toxic matters, conditions, or substances; or

d.         any Private Right in an instrument identified in Exception(s) N/A in
Schedule B.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

IN WITNESS WHEREOF, the Company has caused this endorsement to be issued and
become valid when signed by an authorized officer or licensed agent of the
Company.

 

Date:                  

 

First American Title Insurance Company

 

[g226181kk41i003.gif]

Dennis J. Gilmore

President

 

[g226181kk41i004.gif]

Jeffrey S. Robinson

Secretary

 

By:

Authorized Countersignature

 

[g226181kk41i001.gif]

[g226181kk41i001.gif]

First American Title Insurance Company

 


 

[g226181kk41i001.gif]

[g226181kk41i001.gif]

Form No. 1402.06

Policy Page 17

ALTA Owne’s Policy (6-17-06)

Policy Number: 731586

 

Form 50-10892 (7-1-14)

Page 17 of 28

ALTA 9.9-06 Private Rights - Owner’s Policy (Rev. 4-2-13)

 

 

 

 

[g226181kk41i001.gif]

[g226181kk41i001.gif]

First American Title Insurance Company

 


 

[g226181kk41i001.gif]

[g226181kk41i001.gif]

Form No. 1402.06

Policy Page 18

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

 

[g226181kk41i002.gif]

 

ACCESS AND ENTRY

ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

The Company insures against loss or damage sustained by the Insured if, at Date
of Policy (i) the Land does not abut and have both actual vehicular and
pedestrian access to and from Stout Street and a 16’ alley (the “Street”),
(ii) the Street is not physically open and publicly maintained, or (iii) the
Insured has no right to use existing curb cuts or entries along that portion of
the Street abutting the Land.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

Date:                  

 

First American Title Insurance Company

 

[g226181kk41i005.gif]

Dennis J. Gilmore

President

 

[g226181kk41i006.gif]

Jeffrey S. Robinson

Secretary

 

Form 50-10045 (7-1-14)

Page 18 of 28

ALTA 17-06 Access and Entry (6-17-06)

 

 

CLTA 103.11-06 (6-17-06)

 

 

 

[g226181kk41i001.gif]

[g226181kk41i001.gif]

First American Title Insurance Company

 


 

[g226181kk41i001.gif]

[g226181kk41i001.gif]

Form No. 1402.06

Policy Page 19

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

 

[g226181kk41i002.gif]

 

UTILITY ACCESS ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

The Company insures against loss or damage sustained by the Insured by reason of
the lack of a right of access to the following utilities or services: [CHECK ALL
THAT APPLY]

 

x

Water service

o

Natural gas service

x

Telephone service

x

Electrical power service

x

Sanitary sewer

x

Storm water drainage

o

 

o

 

o

 

 

either over, under or upon rights-of-way or easements for the benefit of the
Land because of:

 

(1)                       a gap or gore between the boundaries of the Land and
the rights-of-way or easements;

(2)                       a gap between the boundaries of the rights-of-way or
easements; or

(3)                       a termination by a grantor, or its successor, of the
rights-of-way or easements.

 

 

 

 

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

Date:                  

 

First American Title Insurance Company

[g226181kk41i005.gif]

Dennis J. Gilmore

President

[g226181kk41i006.gif]

Jeffrey S. Robinson

Secretary

 

Form 50-10047 (7-1-14)

Page 19 of 28

ALTA 17.2-06 Utility Access (10-16-08)

 

 

 

[g226181kk41i001.gif]

[g226181kk41i001.gif]

First American Title Insurance Company

 


 

[g226181kk41i001.gif]

[g226181kk41i001.gif]

Form No. 1402.06

Policy Page 20

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

 

[g226181kk41i002.gif]

 

MULTIPLE TAX PARCEL

ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

The Company insures against loss or damage sustained by the Insured by reason
of:

 

1.          those portions of the Land identified below not being assessed for
real estate taxes under the listed tax identification numbers or those tax
identification numbers including any additional land:

 

Parcel:                               Tax Identification Numbers:

 

 

 

 

Parcel
1                                                                                                                                             
0234541025000

 

Parcel
2                                                                                                                                             
0234541026000

 

 

2.          the easements, if any, described in Schedule A being cut off or
disturbed by the nonpayment of real estate taxes, assessments of other charges
imposed on the servient estate by a governmental authority.

 

 

 

 

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

Date:                  

 

First American Title Insurance Company

 

[g226181kk41i005.gif]

Dennis J. Gilmore

President

[g226181kk41i006.gif]

Jeffrey S. Robinson

Secretary

 

Form 50-10049 (7-1-14)

Page 20 of 28

ALTA 18.1-06 Multiple Tax Parcel (6-17-06)

 

 

CLTA 129.1-06 (6-17-06)

 

 

[g226181kk41i001.gif]

[g226181kk41i001.gif]

First American Title Insurance Company


 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

Form No. 1402.06

Policy Page 21

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

 

[g226181kk43i002.gif]

 

CONTIGUITY - MULTIPLE

PARCELS ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

The Company insures against loss or damage sustained by the Insured by reason
of:

 

1.                             the failure the Southwesterly boundary line of
Parcel 1 of the Land to be contiguous to the Northeasterly boundary line of
Parcel 2; or

 

 

2.                             the presence of any gaps, strips, or gores
separating any of the contiguous boundary lines described above.

 

 

 

 

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

Date:                  

 

First American Title Insurance Company

 

[g226181kk43i003.gif]

Dennis J. Gilmore

President

 

[g226181kk43i004.gif]

Jeffrey S. Robinson

Secretary

 

 

Form 50-10050 (7-1-14)

Page 21 of 28

ALTA 19-06 Contiguity - Multiple Parcels (6-17-06)

 

 

CLTA 116.4.1-06 (6-17-06)

 

 

 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

First American Title Insurance Company

 


 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

Form No. 1402.06

Policy Page 22

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

 

[g226181kk43i002.gif]

 

LOCATION ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

As to Parcel 1 and Parcel 2 only:

 

The Company insures against loss or damage sustained by the Insured by reason of
the failure of a 17 story hotel known as 1420 Stout Street, Denver, Colorado, to
be located on the Land at Date of Policy.

 

 

 

 

 

 

 

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

Date:                  

 

First American Title Insurance Company

 

[g226181kk43i005.gif]

Dennis J. Gilmore

President

[g226181kk43i006.gif]

Jeffrey S. Robinson

Secretary

 

Form 50-10054 (7-1-14)

Page 22 of 28

ALTA 22-06 Location (6-17-06)

 

 

CLTA 116.01-06 (6-17-06)

 

 

 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

First American Title Insurance Company

 


 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

Form No. 1402.06

Policy Page 23

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

 

[g226181kk43i002.gif]

 

SAME AS SURVEY ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land as described in Schedule A to be the same as that
identified on the survey made by John B. Guyton of Flatirons, Inc. dated
August 27, 2015, last revised September       , 2015, and designated Job
No. 15-66,098.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

Date:                  

 

First American Title Insurance Company

 

[g226181kk43i005.gif]

Dennis J. Gilmore

President

[g226181kk43i006.gif]

Jeffrey S. Robinson

Secretary

 

By:

Authorized Countersignature

 

Form 50-10059 (7-1-14)

Page 23 of 28

ALTA 25-06 Same as Survey (10-16-08)

 

 

CLTA 116.1-06 (10-16-08)

 

 

 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

First American Title Insurance Company

 


 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

Form No. 1402.06

Policy Page 24

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

 

[g226181kk43i002.gif]

 

SUBDIVISION ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

As to Parcel 1 and Parcel 2 only:

 

 

The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land to constitute a lawfully created parcel according to the
subdivision statutes and local subdivision ordinances applicable to the Land.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

Date:                  

 

First American Title Insurance Company

 

[g226181kk43i005.gif]

Dennis J. Gilmore

President

[g226181kk43i006.gif]

Jeffrey S. Robinson

Secretary

 

Form 50-10061 (7-1-14)

Page 24 of 28

ALTA 26-06 Subdivision (10-16-08)

 

 

 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

First American Title Insurance Company

 


 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

Form No. 1402.06

Policy Page 25

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

 

[g226181kk43i002.gif]

 

ENCROACHMENTS - BOUNDARIES AND EASEMENTS

ENDORSEMENT

 

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

1.                             The insurance provided by this endorsement is
subject to the exclusions in Section 4 of this endorsement; and the Exclusions
from Coverage, the Exceptions from Coverage contained in Schedule B, and the
Conditions in the policy.

 

2.                             For purposes of this endorsement only,
“Improvement” means an existing building, located on either the Land or
adjoining land at Date of Policy and that by law constitutes real property.

 

3.                             The Company insures against loss or damage
sustained by the Insured by reason of:

 

a.                             An encroachment of any Improvement located on the
Land onto adjoining land or onto that portion of the Land subject to an
easement, unless an exception in Schedule B of the policy identifies the
encroachment;

 

 

b.                            An encroachment of any Improvement located on
adjoining land onto the Land at Date of Policy, unless an exception in Schedule
B of the policy identifies the encroachment;

 

 

c.                             Enforced removal of any Improvement located on
the Land as a result of an encroachment by the Improvement onto any portion of
the Land subject to any easement, in the event that the owners of the easement
shall, for the purpose of exercising the right of use or maintenance of the
easement, compel removal or relocation of the encroaching Improvement; or

 

 

d.                            Enforced removal of any Improvement located on the
Land that encroaches onto adjoining land.

 

 

4.                             This endorsement does not insure against loss or
damage (and the Company will not pay costs, attorneys’ fees, or expenses)
resulting from the encroachments listed as Exceptions N/A of Schedule B.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous

 

 

 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

First American Title Insurance Company

 


 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

Form No. 1402.06

Policy Page 26

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

Date:                  

 

First American Title Insurance Company

 

[g226181kk43i005.gif]

Dennis J. Gilmore

President

[g226181kk43i006.gif]

Jeffrey S. Robinson

Secretary

 

Form 50-10808 (7-1-14)

Page 26 of 28

ALTA 28.1-06 - Encroachments - Boundaries and Easements (4-2-12)

 

 

 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

First American Title Insurance Company

 


 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

Form No. 1402.06

Policy Page 27

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

 

[g226181kk43i002.gif]

 

POLICY AUTHENTICATION ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

When the policy is issued by the Company with a policy number and Date of
Policy, the Company will not deny liability under the policy or any endorsements
issued with the policy solely on the grounds that the policy or endorsements
were issued electronically or lack signatures in accordance with the Conditions.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

IN WITNESS WHEREOF, the Company has caused this endorsement to be issued and
become valid when signed by an authorized officer or licensed agent of the
Company.

 

Date:                  

 

First American Title Insurance Company

 

[g226181kk43i005.gif]

Dennis J. Gilmore

President

[g226181kk43i006.gif]

Jeffrey S. Robinson

Secretary

 

 

By:

Authorized Countersignature

 

Form 50-10899 (7-1-14)

Page 27 of 28

ALTA 39.0-06 Policy Authentication (4-2-13)

 

 

 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

First American Title Insurance Company

 


 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

Form No. 1402.06

Policy Page 28

ALTA Owner’s Policy (6-17-06)

Policy Number: 731586

 

 

[g226181kk43i002.gif]

 

DELETION OF ITEM FROM

POLICY ENDORSEMENT

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: 731586

 

File No.: 3020-731586

 

The policy is amended by deleting paragraph 14 of Conditions.

 

 

 

 

 

 

 

 

 

 

 

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

Date:                  

 

First American Title Insurance Company

 

[g226181kk43i005.gif]

Dennis J. Gilmore

President

[g226181kk43i006.gif]

Jeffrey S. Robinson

Secretary

 

 

Form 50-10132 (7-1-14)

Page 28 of 28

CLTA 110.1-06 Deletion of Item From Policy (3-9-07)

 

 

 

[g226181kk43i001.gif]

[g226181kk43i001.gif]

First American Title Insurance Company

 


 

EXHIBIT O

 

PURCHASE PRICE ALLOCATION

 

Land

7.65%

$13,000,000

Building

90.28%

$153,474,000

Personal Property

2.07%

$3,526,000

Intangible

0%

$0

 

 

Schedule 5.1(l)

Page 1


 

EXHIBIT P

 

CARPET CONTRACTS

 

[Attached]

 

 

Schedule 5.1(l)

Page 1

 


 

SCHEDULE 5.1(l)

 

INSURANCE CERTIFICATES

 

[See Attached]

 

 

Schedule 5.1(l)

Page 1

 


 

8/25/2015 NAME: (A/C, No): ADDRESS: Morgan_Dagger@ajg.com CERTIFICATE NUMBER:
1267252351 COVERAGES REVISION NUMBER: LOC JECT 1,000,000 AUTOS (Per accident) ER
OFFICER/MEMBER EXCLUDED? $25M X $50M CERTIFICATE HOLDER CANCELLATION © 1988-2014
ACORD CORPORATION. All rights reserved. The ACORD name and logo are registered
marks of ACORD ACORD 25 (2014/01) DENVER DOWNTOWN HOTEL LLC c/o Cornerstone Real
Estate Advisers LLC One Financial Plaza, Suite 1700 Hartford CT 6103 SHOULD ANY
OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF,
NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS. AUTHORIZED
REPRESENTATIVE THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW
HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER
DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN,
THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE
TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN
REDUCED BY PAID CLAIMS. INSR LTR TYPE OF INSURANCE ADDL INSD SUBR WVD POLICY
NUMBER POLICY EFF (MM/DD/YYYY) POLICY EXP (MM/DD/YYYY) LIMITS A X COMMERCIAL
GENERAL LIABILITY 1000305058151 9/1/2015 9/1/2016 EACH OCCURRENCE $ 1,000,000
CLAIMS-MADEOCCUR DAMAGE TO RENTED PREMISES (Ea occurrence) $ 500,000 X Liquor
$1M OCC/$2M AGG MED EXP (Any one person) $ 10,000 X PERSONAL & ADV INJURY
$ 1,000,000 GEN'L AGGREGATE LIMIT APPLIES PER: GENERAL AGGREGATE $ 2,000,000
POLICYPRO-OTHER: PRODUCTS - COMP/OP AGG $ 2,000,000 $ A AUTOMOBILE LIABILITY
SISIPCA08339915 9/1/2015 9/1/2016 COMBINED SINGLE LIMIT (Ea accident) $ BODILY
INJURY (Per person) $ X ANY AUTO BODILY INJURY (Per accident) $ ALL OWNED AUTOS
HIRED AUTOS COMP/COLL SCHEDULED NON-OWNED AUTOS DED $1000 PROPERTY DAMAGE $ X X
$ X X B X UMBRELLA LIAB EXCESS LIAB X OCCUR CLAIMS-MADE US00067811LI15A 9/1/2015
9/1/2016 EACH OCCURRENCE $ 25,000,000 AGGREGATE $ 25,000,000 DED X RETENTION
$ 10,000 $ C WORKERS COMPENSATION AND EMPLOYERS' LIABILITYY / N N / A
WC926174608 9/1/2015 9/1/2016 X PER STATUTE X OTH-E.L. EACH ACCIDENT $ 1,000,000
ANY PROPRIETOR/PARTNER/EXECUTIVE E.L. DISEASE - EA EMPLOYEE $ 1,000,000
(Mandatory in NH) If yes, describe under DESCRIPTION OF OPERATIONS below E.L.
DISEASE - POLICY LIMIT $ 1,000,000 D E F Excess Liability Excess Liability
Employment Practices Liab SHX24494346 M00792536001 AC1503375 9/1/2015 9/1/2015
3/1/2015 9/1/2016 9/1/2016 3/1/2016 $25M X $25M EACH EVENT$2,000,000 DESCRIPTION
OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule,
may be attached if more space is required) LOCATION: Embassy Suites Denver
Downtown - 1420 Stout Street, Denver, CO 80202. Named Insureds: Sage Client 413,
LLC dba Embassy Suites Denver Downtown; Denver Downtown Hotel LLC. Cancellation
- 10 days non-payment/90 days all other. See Attached... X X CERTIFICATE OF
LIABILITY INSURANCE DATE (MM/DD/YYYY) THIS CERTIFICATE IS ISSUED AS A MATTER OF
INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT
CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE
OR PRODUCER, AND THE CERTIFICATE HOLDER. IMPORTANT: If the certificate holder is
an ADDITIONAL INSURED, the policy(ies) must be endorsed. If SUBROGATION IS
WAIVED, subject to the terms and conditions of the policy, certain policies may
require an endorsement. A statement on this certificate does not confer rights
to the certificate holder in lieu of such endorsement(s). PRODUCER Arthur J.
Gallagher Risk Management Services, Inc. 6399 S. Fiddler's Green Cir., Suite 200
Greenwood Village CO 80111 CONTACT Morgan Dagger PHONE303-889-2700 (A/C, No,
Ext): FAX303-773-9776 E-MAIL INSURER(S) AFFORDING COVERAGE NAIC # INSURER A :
Starr Indemnity & Liability Company 38318 INSURED Sage Hospitality Resources,
LLC 1575 Welton Street Suite #300 Denver CO 80202 INSURER B : XL Specialty
Insurance Company 37885 INSURER C : Zurich American Insurance Company 16535
INSURER D : Fireman's Fund Insurance Company 21873 INSURER E : Ace Property and
Casualty INSURER F : Beazley Syndicate

GRAPHIC [g226181kk61i001.gif]

 


AGENCY CUSTOMER ID: LOC #: ADDITIONAL REMARKS SCHEDULE Page 1 of 1 1575 Welton
Street ADDITIONAL REMARKS ACORD 101 (2008/01) © 2008 ACORD CORPORATION. All
rights reserved. The ACORD name and logo are registered marks of ACORD THIS
ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM, FORM NUMBER: 25 FORM TITLE:
CERTIFICATE OF LIABILITY INSURANCE EXCESS LIABILITY-FOURTH LAYER: Ohio Casualty
Insurance Co.-Policy # ECO56232084 - 9/1/2015 - 9/1/2016 - $25,000,000 -excess
$75,000,000 CRIME ADDITIONAL INFORMATION: $1,000,000 - Employee Theft - $5,000
Deductible $1,000,000 - Forgery or Alteration - $5,000 Deductible $100,000 -
Loss of Money & Securities Inside Premises - $5,000 Deductible $100,000 - Loss
of Money & Securities Outside Premises - $5,000 Deductible $1,000,000 - Money
Orders & Counterfeit Paper Currency - $5,000 Deductible $1,000,000 - Computer
and Funds Transfer Fraud - $5,000 Deductible $1,000,000 - Credit, Debit or
Charge Card Forgery - Deductible $5,000 Deductible CRIME COVERAGE LIABILITY FOR
GUEST PROPERTY Guest Property - $5,000 Per Guest/$125,000 Per Occurrence -
Deductible -0-Guest Property While in Safe Deposit Box on Your Premises -
$50,000 Per Occurrence/Deductible -0-GARAGEKEEPERS LEGAL LIABILITY IS INCLUDED
IN THE REFERENCED AUTO LIABILITY POLICY - $1,000,000 LIMIT Additional Insured
for this location: Cornerstone Real Estate Advisers LLC and its agents and
employees. All insurance provided hereunder shall be specifically primary to any
insurance carried by an additional insured and such insurance carried in
addition to this insurance shall be excess and non-contributing. Limited
contractual liability included. General liability & excess liability coverage
includes terrorism. General liability includes coverage for bodily injury from
legionella bacterium and fungi or bacteria found on or in food products. AGENCY
Arthur J. Gallagher Risk Management Services, Inc. NAMED INSURED Sage
Hospitality Resources, LLC Suite #300 Denver CO 80202 POLICY NUMBER CARRIER NAIC
CODE EFFECTIVE DATE:

GRAPHIC [g226181kk61i002.gif]

 


08-03-2015 Various-See Attached SEPARATE FORM FOR EACH 1003426 Various-See
Attached I EXPIRATION DATE EFFECTIVE DATE TERMINATED IF CHECKED OR 0 BUSINESS
PERSONAL PROPERTY PROPERTY INFORMATION (Use REMARKS on page 2, if more space is
required) IZl BUILDING RE: EMBASSY SUITES DENVER DOWNTOWN,1420 STOUT STREET,
DENVER CO 80202 PERILS INSURED I II BROAD I X I SPECIAL I I COVERAGE INFORMATION
BASIC CANCELLATION SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED
BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH
THE POLICY PROVISIONS. NYC008161427 52 ADDITIONAL INTEREST 1/ ifl,._
/n.UW"a...U...,-. Yevgeniya Muyamina © 2003-2014 ACORD CORPORATION. All nghts
reserved. Page 1 ACORD 28 (2014/01) The ACORD name and logo are registered marks
of ACORD MORTGAGEE : CONTRACT OF SALE LENDERS LOSS PAYABLE X EVIDENCE LENDER
SERVICING AGENT NAME AND ADDRESS NAME AND ADDRESS (EMBASSY SUITES DENVER
DOWNTOWN) HILTON WORLDWIDE INC 7930 JONES BRANCH DRIVE MCLEAN, VA 22102
AUTHORIZED REPRESENTATIVE of Marsh USA Inc. COMMERCIAL PROPERTY COVERAGE AMOUNT
OF INSURANCE: $ 800,000,000om $1o.ooo YES NO NIA !XI BUSINESS INCOME !K] RENTAL
VALUE X If YES, LIMIT: 800,000,000I X I Actual Loss Sustained;# of months: 18
BLANKET COVERAGE X If YES, indicate value(s) reported on property identified
above:$ 800,000,000 TERRORISM COVERAGE X Attach Disclosure Notice I DEC IS THERE
A TERRORISM-SPECIFIC EXCLUSION? X IS DOMESTIC TERRORISM EXCLUDED? X LIMITED
FUNGUS COVERAGE X If YES, LIMIT: 1,000,000OED: 10,000 FUNGUS EXCLUSION (lf"YES",
specify organization's form used) X REPLACEMENT COST X AGREED VALUE X
COINSURANCE X If YES, % EQUIPMENT BREAKDOWN (If Applicable) X If YES, LIMIT:
800,000,000OED: 10,000 ORDINANCE OR LAW - Coverage for loss to undamaged portion
of bldg X If YES, LIMIT: 100,000,000OED: 10,000 - Demolition Costs X If YES,
LIMIT: 100,000,000OED: 10,000 - !ncr. Cost of Construction X If YES, LIMIT:
100,000,000OED: 10,000 EARTH MOVEMENT (If Applicable) X If YES, LIMIT: SEE
ATTACHED OED: SEE ATTACHED FLOOD (If Applicable) X If YES, LIMIT:
SEEATIACHEDOED: SEE ATTACHED WIND I HAIL INCL DYES 0NO Subject to Different
Provisions: X If YES, LIMIT: SEE ATTACHED OED: SEE ATTACHED NAMED STORM lNCL
DYES DNO Subject to Different Provisions: X If YES, LIMIT: OED: PERMISSION TO
WAIVE SUBROGATION IN FAVOR OF MORTGAGE HOLDER PRIOR TO LOSS X LOCATION I
DESCRIPTION THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE
INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE
INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED
BY PAID CLAIMS. ACORD®EVIDENCE OF COMMERCIAL PROPERTY INSURANCE I DATE
(MM!DDIYYYY) THIS EVIDENCE OF COMMERCIAL PROPERTY INSURANCE IS ISSUED AS A
MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE ADDITIONAL INTEREST
NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR
ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE
DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST. g : oEN AND ADDRESS I
gNJo Ext\: Marsh USA, Inc. Attn: Sandra Ruchin 99 High Street Boston, MA 02110
51405 -CREA-800M-15-16evid 617-385-0580 COMPANY NAME AND ADDRESS IF MULTIPLE
COMPANIES,COMPLETE I NAIC NO: I r..e No}: 617-385-0344I t'o ss:
sandra.l.ruchin@marsh.com CODE:I SUB CODE: POLICY TYPE a g ER ID#: NAMED INSURED
AND ADDRESS MASSACHUSETIS MUTUAL llFE INSURANCE CO. C/0 CORNERSTONE REAL ESTATE
ADVISERS LLC ATIN: JUDY LINTON, VP OF RISK MANAGEMENT ONE FINANCIAL PLAZA, SUITE
1700 HARTFORD, CT 06103 LOAN NUMBER I POLICY NUMBER 08-01-201508-01-20161
nCONTINUED UNTIL ADDITIONAL NAMED INSURED(S) DENVER DOWNTOWN HOTEL LLC THIS
REPLACES PRIOR EVIDENCE DATED:

GRAPHIC [g226181kk61i003.gif]

 


EVIDENCE OF COMMERCIAL PROPERTY INSURANCE REMARKS • Including Special Conditions
(Use only if more space is required) ACORD 28 (2014/01) Page2 NYC-008161427-52
12 months extended period of indemnity

GRAPHIC [g226181kk61i004.gif]

 


AGENCY CUSTOMER ID:_5,_1'-'4"'0"'5---------------­ LOC #: Boston ADDITIONAL
REMARKS SCHEDULE Page 3 of 4 C/0 CORNERSTONE REAL ESTATE ADVISERS LLC ADDITIONAL
REMARKS ACORD 101 (2008101) © 2008 ACORD CORPORATION. All rights reserved. The
ACORD name and logo are registered marks of ACORD THIS ADDITIONAL REMARKS FORM
IS A SCHEDULE TO ACORD FORM, FORM NUMBER:28FORM TITLE: Evidence of Commercial
Property Insurance PRIMARY LAYER: $50,000,000 Lexington Insurance Company
021565523$50,000,000 (Includes Terrorism} II. FIRST EXCESS LAYER: $100,000,000
EXCESS OF $50,000,000 (Includes Terrorism) Zurich American Insurance
CoXPP5915267-10$7,500,000 CV Starr: $10,000,000 Starr Surplus Lines Ins
CoSLSTPTY10773015 General Security Indemnity Co of AZT0234451502202 Chubb Custom
Insurance Co44734249-01 Westport Insurance CompanyNAP 0450654 09$12,500,000
Lloyds of London80509DP052915$16,500,000 Axis Insurance
CompanyMGG719316-15$3,500,000 Liberty Mutual Fire Insurance CoMQ2-L9L-427406-015
$7,500,000 Arch Insurance CompanyPRP0017261-09$7,500,000 Chubb Custom Insurance
Compar1y3601-54-13$17,500,000 ACE American Insurance CoMAUD3786998-3$7,500,000
National Fire & Marine Insurance Co42-XPR-301690-01$10,000,000 Ill. SECOND
EXCESS LAYER: $100,000,000 EXCESS OF $150,000,000 (Includes Terrorism) Zurich
American Insurance CoXPP5915267-10$7,500,000 CV Starr: $10,000,000 Starr surplus
Lines Ins CoSLSTPTY10773015 GeneralSecurity Indemnity Co of AZT0234451502202
Chubb Custom Insurance Co44734249-01 Lloyds of LondonB0509DP052915$15,000,000
Great Lakes Reinsurance (UK) Pic058602 0115$30,000,000 Endurance Reinsurance
Corp. of America ARP10007530400$5,000,000 Sompo Japan Ins Co of
AmericaPEP47196SO$7,500,000 ACE American Insurance CoMAUD3786998-3$7,500,000
Liberty Mutual Fire Insurance CoMQ2-L9L-427406-015 $7,500,000 Westport Insurance
CompanyNAP 0450654 09$10,000,000 IV. THIRD EXCESS LAYER: $550,000,000 EXCESS OF
$250,000,000 (Includes Terrorism) Zurich American Insurance
CoXPP5915267-10$41,250,000 Uberty Mutual F1re Insurance CoMQ2-L9L-427406-015
$41,250,000 CV Starr: $55,000,000 Starr Surplus Lines Ins CoSLSTPTY10773015
General Security Indemnity Co of AZT0234451502202 Chubb Custom Insurance
Co44734249-01 Westport Insurance CompanyNAP 0450654 09$68,750,000 Lloyds of
LondonB0509DP052915$171,250,000 Sompo Japan Ins Co of
AmericaPEP47196SO$90,000,000 Axis Insurance CompanyMNG715999-15$41,250,000 ACE
American Insurance CoMAUD3786998-3$41,250,000 SPECIAL LIMITS OF LIABILITY: 1.
ALL RISK INCLUDING TERRORISM$800,000,000 PER OCCURRENCE 2.
EARTHQUAKE$200,000,000 ANNUAL AGGREGATE 3, EARTHQUAKE-CA$150,000,000 ANNUAL
AGGREGATE AGENCY Marsh USA, Inc. NAMED INSURED MASSACHUSETTS MUTUAL LIFE
INSURANCE CO. ATTN: JUDY LINTON, VP OF RISK MANAGEMENT ONE FINANCIAL PlAZA,
SUITE 1700 HARTFORD, CT 06103 POLICY NUMBER CARRIER I NAIC CODE EFFECTIVE DATE:

GRAPHIC [g226181kk61i005.gif]

 


AGENCYCUSTOMERID: 5 1 4 05 _ LOG#: Boston ADDITIONAL REMARKS SCHEDULE Page 4 of
4 C/0 CORNERSTONE REAL ESTATE ADVISERS LLC ADDITIONAL REMARKS ACORD 101
(2008/01) © 2008 ACORD CORPORATION. All rights reserved. The ACORD name and logo
are registered marks of ACORD THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO
ACORD FORM, FORM NUMBER:28FORM TITLE: Evidence of Commercial Property Insurance
4. EARTHQUAKE-AK,HI$100,000,000 ANNUAL AGGREGATE 5. BOILER &
MACHINERY$800,000,000 6. FLOOD$200,000,000 ANNUAL AGGREGATE (Zone A & V
$150,000,000} . 7. WINDSTORM$800,000,000 (Except $250,000,000 Named Wlndstonn
Sublimitfor Tier 1 & Tier 2 Counties as per policy) DEDUCTIBLES: 1. ALL OTHER
PERILS$10,000 PER OCCURRENCE 2. EARTHQUAKE$25,000 3. CALIFORNIA EARTHQUAKE5% OF
THE ACTUAL VALUE PER UNIT OF INSURANCE AT THE LOCATION SUBJECT TO A MINIMUM OF
$100,000 PER OCCURRENCE HAWAII, ALASKA, PACIFIC NORTHWEST EARTHQUAKE 2% OF THE
ACTUAL VALUE PER UNIT OF INSURANCE AT THE LOCATION SUBJECT TO A MINIMUM OF
$100,000 PER OCCURRENCE 4. BOILER & MACHINERY$10,000 5. OFF PREMISES POWER TIME
ELEMENT24 WAITING PERIOD 6. FLOODAS NOTED BELOW Flood with respect to locations
wholly or partially within 5% of the TIV at each location involved in loss
Special Flood Hazard Areas (SFHA),areas of 100 year flooding, or damage,subject
to a minimum of $500,000 per Building, $500,000 Contents, $100,000 Time
Element-Commercial Properties $250,000 per Building, $100,00 Contents,$100,000
Time Element-Residential Properties as deflnled by the Federal Emergency
Management Agency (FEMA) Flood with respect to Named Storms (a stonn that has
been 5% of the TIV at each location Involved In loss declared by the National
Weather Service to be a Hurricane,or damage,subject to a minimum of $100,000
Typhoon, Tropical Cyclone,or Tropical Storm) Tier 1 Counties only All other
Flood 5% of the TIV at each location involved in loss or damage, subject to a
minimum of $25,000 and a maximum of $100,000 7. NAMED WINDSTORM 5% of the TIV
per location per occurance subject to a minimum of $250,000 as respects Named
Windstorm for any location In the entire slate of Florida, 3% all other Tier 1
and Tier 2 Counties, subject to a minimum of $250,000 MISCELLANEOUS: 12 MONTHS
EXTENDED PERIOD OF INDEMNITY CIVIL AUTHORITY Included-Limited to 45 days, within
5 stalute miles from Insured's premises INGRESS/EGRESS Included-Limited to 45
days, within 5 statute miles from Insured's premises AGENCY Marsh USA, Inc.
NAMED INSURED MASSACHUSETTS MUTUAL LIFE INSURANCE CO. ATTN: JUDY LINTON, VP OF
RISK MANAGEMENT ONE FINANCIAL PLAZA, SUITE 1700 HARTFORD, CT 06103 POLICY NUMBER
CARRIERI NAIC CODE EFFECTIVE DATE:

GRAPHIC [g226181kk61i006.gif]

 